Exhibit 10.1

 

EXECUTION COPY

 

Published CUSIP Number:

12960HAD7

Revolving Credit CUSIP Number:

12960HAE5

Term Loan CUSIP Number:

12960HAF2

 

$300,000,000 REVOLVING CREDIT FACILITY
$100,000,000 TERM LOAN FACILITY

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

CALGON CARBON CORPORATION,

 

THE OTHER BORROWERS PARTY HERETO,

 

THE GUARANTORS PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swing Loan Lender and Issuing Lender,

 

CITIZENS BANK OF PENNSYLVANIA, as Syndication Agent,

 

BANK OF AMERICA, N.A., as Co-Documentation Agent,

 

BRANCH BANKING AND TRUST COMPANY, as Co-Documentation Agent,

 

PNC CAPITAL MARKETS LLC, as Joint Lead Arranger and Joint Bookrunner,

 

and

 

CITIZENS BANK, N.A., as Joint Lead Arranger and Joint Bookrunner,

 

Dated as of October 4, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

1.

CERTAIN DEFINITIONS

1

 

 

 

1.1

Certain Definitions

1

 

 

 

1.2

Construction

32

 

 

 

1.3

Accounting Principles; Changes in GAAP

33

 

 

 

2.

REVOLVING CREDIT AND SWING LOAN FACILITIES

34

 

2.1

Revolving Credit Commitments

34

 

 

2.1.1

Revolving Credit Loans

34

 

 

2.1.2

Swing Loan Commitment

34

 

2.2

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans

34

 

2.3

Commitment Fee

35

 

2.4

Loan Requests; Swing Loan Requests

35

 

 

2.4.1

Loan Requests

35

 

 

2.4.2

Swing Loan Requests

36

 

2.5

Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans; Designated Lenders

36

 

 

2.5.1

Making Revolving Credit Loans

36

 

 

2.5.2

Presumptions by the Administrative Agent

37

 

 

2.5.3

Making Swing Loans

37

 

 

2.5.4

Repayment of Revolving Credit Loans

37

 

 

2.5.5

Borrowings to Repay Swing Loans

37

 

 

2.5.6

Designated Lenders

38

 

2.6

Revolving Credit Notes and Swing Notes

38

 

2.7

[Reserved]

38

 

2.8

Letter of Credit Subfacility

38

 

 

2.8.1

Issuance of Letters of Credit

38

 

 

2.8.2

Letter of Credit Fees

39

 

 

2.8.3

Disbursements, Reimbursement

39

 

 

2.8.4

Repayment of Participation Advances

41

 

 

2.8.5

Documentation

41

 

 

2.8.6

Determinations to Honor Drawing Requests

41

 

 

2.8.7

Nature of Participation and Reimbursement Obligations

42

 

 

2.8.8

Indemnity

43

 

 

2.8.9

Liability for Acts and Omissions

44

 

 

2.8.10

Issuing Lender Reporting Requirements

45

 

2.9

Termination or Reduction of Revolving Credit Commitments

45

 

i

--------------------------------------------------------------------------------


 

 

2.10

Increase in Revolving Credit Commitments

45

 

 

2.10.1

Increasing Lenders and New Lenders

45

 

 

2.10.2

Treatment of Outstanding Loans and Letters of Credit

47

 

2.11

[Reserved]

47

 

2.12

[Reserved]

47

 

2.13

Utilization of Commitments in Optional Currencies

47

 

 

2.13.1

Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit Outstanding Repayment in
Same Currency

47

 

 

2.13.2

Notices From Lenders that Optional Currencies Are Unavailable to Fund New Loans

47

 

 

2.13.3

Notices From Lenders That Optional Currencies Are Unavailable to Fund Renewals
of the LIBOR Rate Option

48

 

 

2.13.4

European Monetary Union

48

 

 

 

 

 

3.

TERM LOANS

49

 

3.1

Term Loan Commitments

49

 

3.2

Nature of Lenders’ Obligations with Respect to Term Loans

49

 

 

3.2.1

Repayment of Term Loans

50

 

3.3

Term Notes

50

 

 

 

 

4.

INTEREST RATES

50

 

4.1

Interest Rate Options

50

 

 

4.1.1

Revolving Credit Interest Rate Options; Swing Line Interest Rate

50

 

 

4.1.2

Term Loan Interest Rate Options

51

 

 

4.1.3

Rate Quotations

51

 

4.2

Interest Periods

51

 

 

4.2.1

Amount of Borrowing Tranche

51

 

 

4.2.2

Renewals

51

 

4.3

Interest After Default

52

 

 

4.3.1

Letter of Credit Fees, Interest Rate

52

 

 

4.3.2

Other Obligations

52

 

 

4.3.3

Acknowledgment

52

 

4.4

LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available

52

 

 

4.4.1

Unascertainable

52

 

 

4.4.2

Illegality; Increased Costs; Deposits Not Available

52

 

 

4.4.3

Administrative Agent’s and Lender’s Rights

53

 

4.5

Selection of Interest Rate Options

53

 

 

 

 

5.

PAYMENTS

54

 

5.1

Payments

54

 

5.2

Pro Rata Treatment of Lenders

54

 

5.3

Sharing of Payments by Lenders

54

 

5.4

Presumptions by Administrative Agent

55

 

ii

--------------------------------------------------------------------------------


 

 

5.5

Interest Payment Dates

55

 

5.6

Voluntary Prepayments

56

 

 

5.6.1

Right to Prepay

56

 

 

5.6.2

Replacement of a Lender

57

 

 

5.6.3

Designation of a Different Lending Office

57

 

5.7

Mandatory Prepayments for Currency Fluctuations

58

 

5.8

Increased Costs

58

 

 

5.8.1

Increased Costs Generally

58

 

 

5.8.2

Capital Requirements

58

 

 

5.8.3

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans

59

 

 

5.8.4

Delay in Requests

59

 

5.9

Taxes

59

 

 

5.9.1

Issuing Lenders

59

 

 

5.9.2

Payments Free of Taxes

59

 

 

5.9.3

Payment of Other Taxes by the Loan Parties

60

 

 

5.9.4

Indemnification by the Loan Parties

60

 

 

5.9.5

Indemnification by the Lenders

60

 

 

5.9.6

Reserved

60

 

 

5.9.7

Status of Lenders

60

 

 

5.9.8

Treatment of Certain Refunds

62

 

 

5.9.8

Treatment of Certain Refunds

62

 

 

5.9.9

Survival

63

 

5.10

Indemnity

63

 

5.11

Settlement Date Procedures

64

 

5.12

Currency Conversion Procedures for Judgments

64

 

5.13

Indemnity in Certain Events

64

 

5.14

Defaulting Lenders

64

 

5.15

Cash Collateral

67

 

 

 

 

 

6.

REPRESENTATIONS AND WARRANTIES

68

 

6.1

Representations and Warranties

68

 

 

6.1.1

Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default

68

 

 

6.1.2

Capitalization; Subsidiaries; Investment Companies

68

 

 

6.1.3

Validity and Binding Effect

69

 

 

6.1.4

No Conflict; Material Agreements; Consents

69

 

 

6.1.5

Litigation

69

 

 

6.1.6

Financial Statements

70

 

 

6.1.7

Margin Stock

70

 

 

6.1.8

Full Disclosure

71

 

 

6.1.9

Taxes

71

 

 

6.1.10

Patents, Trademarks, Copyrights, Licenses, Etc.

71

 

 

6.1.11

Insurance

71

 

 

6.1.12

ERISA Compliance

71

 

 

6.1.13

Environmental Matters

72

 

iii

--------------------------------------------------------------------------------


 

 

 

6.1.14

Solvency

72

 

 

6.1.15

Sanctions and other Anti-Terrorism Laws

72

 

 

6.1.16

Anti-Corruption Laws

73

 

6.2

Updates to Schedules

73

 

 

 

 

7.

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

73

 

7.1

First Loans and Letters of Credit

73

 

 

7.1.1

Deliveries

73

 

 

7.1.2

Payment of Fees

74

 

7.2

Each Loan or Letter of Credit

74

 

 

 

 

8.

COVENANTS

75

 

8.1

Affirmative Covenants

75

 

 

8.1.1

Preservation of Existence, Etc.

75

 

 

8.1.2

Payment of Liabilities, Including Taxes, Etc.

75

 

 

8.1.3

Maintenance of Insurance

75

 

 

8.1.4

Maintenance of Properties and Leases

75

 

 

8.1.5

Visitation Rights

76

 

 

8.1.6

Keeping of Records and Books of Account

76

 

 

8.1.7

Compliance with Laws; Use of Proceeds

76

 

 

8.1.8

Sanctions and other Anti-Terrorism Laws; Anti-Corruption Laws

76

 

 

8.1.9

Keepwell

77

 

 

8.1.10

Interest Rate Hedge

77

 

8.2

Negative Covenants

77

 

 

8.2.1

Indebtedness

77

 

 

8.2.2

Liens; Lien Covenants

79

 

 

8.2.3

Guaranties

79

 

 

8.2.4

Loans and Investments

79

 

 

8.2.5

Dividends and Related Distributions

80

 

 

8.2.6

Liquidations, Mergers, Consolidations, Acquisitions

80

 

 

8.2.7

Dispositions of Assets or Subsidiaries

82

 

 

8.2.8

Affiliate Transactions

83

 

 

8.2.9

Subsidiaries and Partnerships

83

 

 

8.2.10

Continuation of or Change in Business

83

 

 

8.2.11

Fiscal Year

83

 

 

8.2.12

Changes in Organizational Documents

84

 

 

8.2.13

Reserved

84

 

 

8.2.14

Reserved

84

 

 

8.2.15

Minimum Interest Coverage Ratio

84

 

 

8.2.16

Maximum Leverage Ratio

84

 

 

8.2.17

Sanctions and other Anti-Terrorism Laws; Anti-Corruption Laws

84

 

8.3

Reporting Requirements

84

 

 

8.3.1

Quarterly Financial Statements

85

 

 

8.3.2

Annual Financial Statements

85

 

 

8.3.3

Certificate of the Parent

85

 

 

8.3.4

Notices

85

 

iv

--------------------------------------------------------------------------------


 

9.

DEFAULT

86

 

9.1

Events of Default

86

 

 

9.1.1

Payments Under Loan Documents

86

 

 

9.1.2

Breach of Warranty

87

 

 

9.1.3

Breach of Negative Covenants, Visitation Rights or Sanctions or other
Anti-Terrorism Laws; Anti-Corruption Laws

87

 

 

9.1.4

Breach of Other Covenants

87

 

 

9.1.5

Defaults in Other Agreements or Indebtedness

87

 

 

9.1.6

Final Judgments or Orders

87

 

 

9.1.7

Loan Document Unenforceable

87

 

 

9.1.8

Proceedings Against Assets

88

 

 

9.1.9

Events Relating to Pension Plans and Multiemployer Plans

88

 

 

9.1.10

Change of Control

88

 

 

9.1.11

Relief Proceedings

88

 

9.2

Consequences of Event of Default

88

 

 

9.2.1

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings

88

 

 

9.2.2

Bankruptcy, Insolvency or Reorganization Proceedings

89

 

 

9.2.3

Set-off

89

 

 

9.2.4

Application of Proceeds

89

 

 

 

10.

THE ADMINISTRATIVE AGENT

91

 

10.1

Appointment and Authority

91

 

10.2

Rights as a Lender

91

 

10.3

Exculpatory Provisions

91

 

10.4

Reliance by Administrative Agent

91

 

10.5

Delegation of Duties

92

 

10.6

Resignation of Administrative Agent

93

 

10.7

Non-Reliance on Administrative Agent and Other Lenders

94

 

10.8

No Other Duties, etc.

94

 

10.9

Administrative Agent’s Fee

94

 

 

10.10

Authorization to Release Guarantors

94

 

 

10.11

No Reliance on Administrative Agent’s Customer Identification Program

94

 

 

 

 

 

11.

MISCELLANEOUS

95

 

11.1

Modifications, Amendments or Waivers

95

 

 

11.1.1

Increase of Commitment

95

 

 

11.1.2

Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment

95

 

 

11.1.3

Release of Guarantor

95

 

 

11.1.4

Miscellaneous

95

 

11.2

No Implied Waivers; Cumulative Remedies

96

 

11.3

Expenses; Indemnity; Damage Waiver

96

 

 

11.3.1

Costs and Expenses

96

 

 

11.3.2

Indemnification by the Loan Parties

97

 

 

11.3.3

Reimbursement by Lenders

97

 

v

--------------------------------------------------------------------------------


 

 

 

11.3.4

Waiver of Consequential Damages, Etc.

98

 

 

11.3.5

Payments

98

 

11.4

Holidays

98

 

11.5

Notices; Effectiveness; Electronic Communication

98

 

 

11.5.1

Notices Generally

98

 

 

11.5.2

Electronic Communications

99

 

 

11.5.3

Change of Address, Etc.

99

 

 

11.5.4

Platform

99

 

11.6

Severability

100

 

11.7

Duration; Survival

100

 

11.8

Successors and Assigns

100

 

 

11.8.1

Successors and Assigns Generally

100

 

 

11.8.2

Assignments by Lenders

101

 

 

11.8.3

Register

103

 

 

11.8.4

Participations

103

 

 

11.8.5

Limitations upon Participant Rights Successors and Assigns Generally

104

 

 

11.8.6

Certain Pledges; Successors and Assigns Generally

104

 

11.9

Confidentiality

105

 

 

11.9.1

General

105

 

 

11.9.2

Sharing Information With Affiliates of the Lenders

105

 

11.10

Counterparts; Integration; Effectiveness

105

 

 

11.10.1

Counterparts; Integration; Effectiveness

105

 

 

11.10.2

Electronic Execution of Assignments

106

 

11.11

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL

106

 

 

11.11.1

Governing Law

106

 

 

11.11.2

SERVICE OF PROCESS

107

 

 

11.11.3

WAIVER OF JURY TRIAL

107

 

11.12

USA Patriot Act Notice

107

 

11.13

Payment of Debt; Joint and Several Obligations; Borrowing Agency

108

 

 

11.13.1

Borrowers

108

 

 

11.13.2

Designation of Borrowing Agent; Nature of Borrowing Agency

108

 

11.14

Additional Waivers of Borrowers

108

 

11.15

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

109

 

11.16

Joinder

110

 

11.17

Amendment and Restatement

110

 

vi

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

 

 

 

 

 

 

 

 

SCHEDULE 1.1(A)

 

-

 

PRICING GRID

SCHEDULE 1.1(B)

 

-

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(E)

 

-

 

EXISTING LETTERS OF CREDIT

SCHEDULE 1.1(P)

 

-

 

PERMITTED LIENS

SCHEDULE 6.1.2

 

-

 

CAPITALIZATION; SUBSIDIARIES

SCHEDULE 8.2.1

 

-

 

PERMITTED INDEBTEDNESS

SCHEDULE 8.2.3

 

-

 

GUARANTIES

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

EXHIBIT 1.1(A)

 

-

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(B)

 

-

 

BORROWER JOINDER

EXHIBIT 1.1(G)(1)

 

-

 

GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)

 

-

 

GUARANTY AGREEMENT

EXHIBIT 1.1(I)

 

-

 

INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(L)

 

-

 

LENDER JOINDER

EXHIBIT 1.1(N)(1)

 

-

 

REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)

 

-

 

SWING LOAN NOTE

EXHIBIT 1.1(N)(3)

 

-

 

TERM NOTE

EXHIBIT 2.4.1

 

-

 

LOAN REQUEST

EXHIBIT 2.4.2

 

-

 

SWING LOAN REQUEST

EXHIBIT 5.9.7(A)

 

-

 

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(B)

 

-

 

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(C)

 

-

 

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(D)

 

-

 

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

EXHIBIT 7.1.1(A)

 

-

 

CLOSING DATE COMPLIANCE CERTIFICATE

EXHIBIT 7.1.1(B)

 

-

 

SOLVENCY CERTIFICATE

EXHIBIT 8.3.3

 

-

 

QUARTERLY COMPLIANCE CERTIFICATE

 

vii

--------------------------------------------------------------------------------


 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
“Agreement”) is dated as of October 4, 2016, and is made by and among CALGON
CARBON CORPORATION, a Delaware corporation (“Calgon Carbon”), each of the other
BORROWERS (as hereinafter defined), each of the GUARANTORS (as hereinafter
defined), the LENDERS (as hereinafter defined), and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as the Administrative Agent (as hereinafter
defined).

 

The Borrowers have requested the Lenders to provide (i) a revolving credit
facility to the Borrowers in an aggregate principal amount, subject to
Section 2.10 [Increase in Revolving Credit Commitments], not to exceed Three
Hundred Million and 00/100 Dollars ($300,000,000.00), including therein a Swing
Loan (as hereinafter defined) subfacility and a Letter of Credit (as hereinafter
defined) subfacility, and (ii) a One Hundred Million and 00/100 Dollar
($100,000,000.00) term loan facility.  In consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, the parties hereto covenant and agree as follows:

 

1.             CERTAIN DEFINITIONS

 

1.1        Certain Definitions.  In addition to words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
following meanings, respectively, unless the context hereof clearly requires
otherwise:

 

2016 Foreign Restructuring shall mean the transfer of equity interests and the
consummation of intercompany loans and investments among certain Loan Parties
and their Subsidiaries substantially in accordance with Calgon Carbon’s
objective to restructure its worldwide corporate organization to the proposed
structure as delivered by Calgon Carbon to the Lenders at Closing.

 

Administrative Agent shall mean PNC Bank, National Association, in its capacity
as administrative agent hereunder or any successor administrative agent.

 

Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

Administrative Questionnaire shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

 

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds ten percent (10%) or more of any
class of the voting or other equity interests of such Person, or (iii) ten
percent (10%) or more of any class of voting interests or

 

--------------------------------------------------------------------------------


 

other equity interests of which is beneficially owned or held, directly or
indirectly, by such Person.  For purposes of this definition, “control” of a
Person means the power, directly or indirectly, to direct or cause the direction
of the management and policies of such Person, whether by contract or otherwise.

 

Agent Parties shall have the meaning specified in Section 11.5.4(ii).

 

Agreement shall have the meaning specified in the Preamble hereof.

 

Alternate Source shall have the meaning specified in the definition of LIBOR
Rate.

 

Anti-Corruption Laws shall mean the United States Foreign Corrupt Practices Act
of 1977, as amended, the UK Bribery Act 2010, and any other similar
anti-corruption laws or regulations administered or enforced in any jurisdiction
in which a Borrower or any of its Subsidiaries conduct business.

 

Anti-Terrorism Laws shall mean any Law in force or hereinafter enacted related
to terrorism, money laundering or Sanctioned Persons, including Executive Order
13224, the USA Patriot Act, the International Emergency Economic Powers Act, 50
U.S.C. 1701, et. seq., the Trading with the Enemy Act, 50 U.S.C. App. 1, et.
seq., 18 U.S.C. § 2332d, and 18 U.S.C. § 2339B and any regulations or directives
promulgated under these provisions.

 

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Commitment Fees.”

 

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Letter of Credit Fee.”

 

Applicable Margin shall mean, as applicable:

 

(A)          the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit Base Rate Spread”,

 

(B)          the percentage spread to be added to the Base Rate applicable to
Term Loans under the Base Rate Option based on the Leverage Ratio then in effect
according to the pricing grid on Schedule 1.1(A) below the heading “Term Loan
Base Rate Spread”,

 

(C)          the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit LIBOR Rate Spread”, or

 

 

2

--------------------------------------------------------------------------------


 

(D)          the percentage spread to be added to the LIBOR Rate applicable to
Term Loans under the LIBOR Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading “ Term
Loan LIBOR Rate Spread”.

 

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

 

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Senior Vice President,
Treasurer or Assistant Treasurer of such Loan Party or any manager or the
members (as applicable) in the case of a Loan Party which is a limited liability
company, such other individuals, designated by written notice to the
Administrative Agent from the Borrowing Agent, authorized to execute notices,
reports and other documents on behalf of the Loan Parties required hereunder. 
The Borrowing Agent may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.

 

Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

Bail-In Legislation shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus one half of one
percent (0.50%), and (b) the Prime Rate, and (c) the Daily LIBOR Rate, plus one
percent (1.00%).  Any change in the Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.

 

Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in either
Section 4.1.1(i) [Revolving Credit Base Rate Option] or Section 4.1.2(i) [Term
Loan Base Rate Option], as applicable.

 

Borrower or Borrowers shall mean, singularly or collectively as the context may
require, Calgon Carbon and each other Person which joins this Agreement as a
Borrower after the date hereof pursuant to Section 11.16 [Joinder].

 

Borrower Joinder shall mean a joinder by a Person as a Borrower under this
Agreement, the Notes and the other Loan Documents in substantially the form of
Exhibit 1.1(B).

 

3

--------------------------------------------------------------------------------


 

Borrowing Agent shall mean Calgon Carbon.

 

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which the LIBOR Rate Option applies which are in
Dollars or in the same Optional Currency advanced under the same Loan Request
and which have the same Interest Period shall constitute one Borrowing Tranche
and (ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

 

British Pounds Sterling shall mean the official currency of the United Kingdom
of Great Britain and Northern Ireland.

 

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed, or
are in fact closed,  for business in Pittsburgh, Pennsylvania (or, if otherwise,
the Lending Office of the Administrative Agent) and if the applicable Business
Day relates to any Loan to which the LIBOR Rate Option applies, such day must
also be a day on which dealings are carried on in the London interbank market.

 

Calgon Carbon shall have the meaning specified in the Preamble hereof.

 

Canadian Dollars shall mean the official currency of Canada.

 

Capitalized Lease Obligations of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP
(subject to Section 1.3 [Accounting Principles; Changes in GAAP]).

 

Cash Collateralize shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for Letter of Credit Obligations or obligations of
Lenders to fund participations in respect of Letter of Credit Obligations, cash
or deposit account balances or, if the Administrative Agent and each applicable
Issuing Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable Issuing Lender. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

Cash Equivalents means any of the following types of investments, to the extent
owned by the Borrowers and their Domestic Subsidiaries free and clear of all
Liens, (i) securities issued or directly and fully guaranteed or insured by the
United States Government or any agency instrumentality thereof having maturities
of not more than six months from the date of acquisition, (ii) time deposits,
certificates of deposit and eurodollar time deposits with maturities

 

4

--------------------------------------------------------------------------------


 

of not more than six months from the date of acquisition, bankers’ acceptances
with maturities not exceeding six months from the date of acquisition and
overnight bank deposits, in each case with any Lender or with any domestic
commercial bank having capital and surplus in excess of Five Hundred Million and
00/100 Dollars ($500,000,000.00), (iii) repurchase obligations with a term of
not more than thirty (30) days for underlying securities of any of the types
described in clauses (i) or (ii) and entered into with any bank meeting the
qualifications specified in clause (ii) above, (iv) commercial paper maturing in
one hundred eighty (180) days or less rated not lower than “A-1” by S&P or “P-1”
by Moody’s on the date of acquisition, (v) variable rate demand notes whether
recorded as cash equivalents or short-term investments under GAAP and rated not
lower than A-1 by S&P or P-1 by Moody’s on the date of acquisition and credit
enhanced either by a letter of credit from a bank meeting the qualifications
specified in clause (ii) above or by bond insurance and (vi) shares of any money
market fund that (i) has at least eighty percent (80%) of its assets invested
continuously in the types of investments referred to in clauses (i), (ii),
(iii) and (iv) above, (ii) has net assets of not less than Five Hundred Million
and 00/100 Dollars ($500,000,000.00.) and (iii) is rated at least “AAA” by S&P
and, if rated by Moody’s, “Aaa” by Moody’s.

 

CDOR Rate shall mean on any day and for any period, an annual rate of interest
equal to the rate applicable to Canadian Dollar bankers’ acceptances for the
applicable Interest Period appearing on the Bloomberg page BTMM CA, rounded to
the nearest 1/100th of one percent (0.01%) (with .005% being rounded up), at
approximately 10:00 a.m., on such day, or if such day is not a Business Day,
then on the immediately preceding Business Day, provided that if such rate does
not appear on the Bloomberg page BTMM CA, on such day the CDOR rate on such day
shall be the rate for such period applicable to Canadian Dollar bankers’
acceptances quoted by a bank listed in Schedule I of the Bank Act (Canada), as
selected by the Administrative Agent, as of 10:00 a.m. on such day or, if such
day is not a Business Day, then on the immediately preceding Business Day. 
Notwithstanding the foregoing, if the CDOR Rate as determined above would be
less than zero percent (0.00%), such rate shall be deemed to be zero percent
(0.00%) for purposes of this Agreement.

 

CEA shall mean the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended from
time to time, and any successor statute.

 

CECA Acquisition shall mean the acquisition by Calgon Carbon of the Activated
Carbon and Filter Aid Business of CECA, a subsidiary of the Arkema Group, which
was announced by Calgon Carbon on April 14, 2016, to be consummated on or before
December 31, 2016 pursuant to an asset and stock purchase agreement by and among
Calgon Carbon, one or more Subsidiaries of Calgon Carbon and certain
subsidiaries of Arkema Group.

 

CFTC shall mean the Commodity Futures Trading Commission.

 

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests,

 

5

--------------------------------------------------------------------------------


 

rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of Law) and
(y) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of Law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.

 

Change of Control shall mean any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 50% of the Equity Interests of the Parent.

 

CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
Etc.].

 

Closing Compliance Certificate shall have the meaning assigned to that term in
Section 7.1.1(ix) [Deliveries].

 

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be October 4, 2016.

 

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

 

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment (and in the case of PNC, including its Swing Loan Commitment) and
Term Loan Commitment, and Commitments shall mean the aggregate of the Revolving
Credit Commitments and Term Loan Commitments of all of the Lenders.

 

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment Fee].

 

Communications shall have the meaning specified in Section 11.5.4 [Platform].

 

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrowers].

 

Computation Date shall have the meaning specified in Section 2.13.1 [Periodic
Computations of Dollar Equivalent amounts of Revolving Credit Loans and Letters
of Credit Outstanding, Etc.].

 

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

6

--------------------------------------------------------------------------------


 

Covered Entity shall mean (a) each Loan Party and each Subsidiary of any Loan
Party, and (b) each Person that, directly or indirectly, is in control of a
Person described in clause (a) above.  For purposes of this definition, control
of a Person shall mean the direct or indirect (x) ownership of, or power to
vote, twenty-five percent (25%) or more of the issued and outstanding equity
interests having ordinary voting power for the election of directors of such
Person or other Persons performing similar functions for such Person, or
(y) power to direct or cause the direction of the management and policies of
such Person whether by ownership of equity interests, contract or otherwise.

 

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.  Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
percent (0.00%), such rate shall be deemed to be zero percent (0.00%) for
purposes of this Agreement.

 

Debtor Relief Laws shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

Defaulting Lender shall mean, subject to Section 5.14(b) [Defaulting Lender
Cure], any Lender that (a) has failed to (i) fund all or any portion of its
Loans within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrowing
Agent in writing that such failure is the result of such Lender’s determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent, the Issuing Lender, the Swing Loan Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Loans) within two
Business Days of the date when due, (b) has notified the Borrowing Agent, the
Administrative Agent, the Issuing Lender or the Swing Loan Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrowing Agent, to confirm in writing to the
Administrative Agent and the Borrowing Agent that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrowing Agent), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of (A) the ownership or
acquisition of

 

7

--------------------------------------------------------------------------------


 

any equity interest in that Lender or any direct or indirect parent company
thereof by an Official Body; or (B) if such Person is Solvent, the appointment
of a receiver, custodian, conservator, trustee, administrator or similar Person
by an Official Body under or based on the law in the country where such Person
is subject to home jurisdiction, if applicable law requires that such
appointment not be disclosed; in each case so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Official Body) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to 5.14(b) [Defaulting Lender Cure]) upon
delivery of written notice of such determination to the Borrower, the Issuing
Lender, the Swing Loan Lender and each Lender.

 

Designated Jurisdiction shall mean any country or territory that itself is
specifically targeted by a sanctions program identified on the list maintained
by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or any successor list maintained by, or as otherwise published from time to time
by, OFAC.

 

Designated Lender shall have the meaning specified in Section 2.5.6 [Designated
Lenders].

 

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

 

Domestic Person shall mean an entity organized under the laws of any state of
the United States of America or the District of Columbia.

 

Domestic Subsidiary shall mean any Subsidiary of any Loan Party that is a
Domestic Person.

 

Drawing Date shall have the meaning specified in Section 2.8.3.1 [Disbursements,
Reimbursement].

 

EBITDA shall mean, for any period of determination, Net Income for such period
plus (a) without duplication and to the extent deducted in determining Net
Income for such period, the sum of (i) Interest Expense, (ii) income tax
expense, net of tax refunds, (iii) all amounts attributable to depreciation and
amortization expense and (iv) any non-cash charges (excluding non-cash charges
that are expected to become cash charges in a future period or that are reserves
for future cash charges and any non-cash charge that relates to the write-down
or write-off of inventory) plus non-recurring costs and expenses in connection
with Permitted Acquisitions, including the CECA Acquisition, in an amount not to
exceed $10,000,000 in the aggregate for all Permitted Acquisitions (including
the CECA Acquisition), minus (b) without duplication and to the extent included
in Net Income, (i) any non-cash gains (excluding non-cash gains that represent
an accrual or reserve for a future or potential cash payment), all calculated

 

8

--------------------------------------------------------------------------------


 

for the Parent on a Consolidated Basis in accordance with GAAP.  For purposes of
this definition, with respect to a business acquired by the Loan Parties
pursuant to a Permitted Acquisition, EBITDA as reported in the Leverage Ratio
shall be calculated on a pro forma basis, using (i) historical numbers, in
accordance with GAAP as if the Permitted Acquisition had been consummated at the
beginning of such period and set forth in a certificate delivered by an
Authorized Officer of the Borrowing Agent to the Administrative Agent (which
certificate shall also set forth in reasonable detail the calculation of such
financial effects); provided that, for purposes of calculating EBITDA as
reported in the pro forma Leverage Ratio with respect to the CECA Acquisition,
EBITDA shall be calculated using historical numbers in accordance with
International Financial Reporting Standards (IFRS).  Additionally, for purposes
of this definition, with respect to a business or assets disposed of by the Loan
Parties pursuant to Section 8.2.7 [Disposition of Assets or Subsidiaries]
hereof, EBITDA as reported in the maximum Leverage Ratio shall be calculated as
if such disposition had been consummated at the beginning of such period.  In
addition, EBITDA shall be adjusted to the extent that the computation of EBITDA
includes a gain or loss with respect to a Swap Agreement as follows: EBITDA
shall be (1) increased by any non-cash items of loss arising from such Swap
Agreement, in each case, net of any actual cash payments related to the items
giving rise to the loss and (2) decreased by any non-cash items of gain arising
from such Swap Agreement, in each case, net of any actual cash payments related
to items giving rise to the gain.

 

EEA Financial Institution shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

EEA Member Country shall mean any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and the regulations thereunder.

 

Eligibility Date shall mean, with respect to each Loan Party and each Swap
Obligation, the date on which this Agreement or any other Loan Document becomes
effective with respect to such Swap Obligation (for the avoidance of doubt, the
Eligibility Date shall be the date of the execution of the Lender Provided Swap
Agreement related to such Swap Obligation if this Agreement or any other Loan
Document is then in effect with respect to such Loan Party, and otherwise it
shall be the date of execution and delivery of this Agreement and/or such other
Loan Document(s) to which such Loan party is a party).

 

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations,

 

9

--------------------------------------------------------------------------------


 

rules, ordinances and codes and any consent decrees, settlement agreements,
judgments, orders, directives, policies or programs issued by or entered into
with an Official Body pertaining or relating to: (i) pollution or pollution
control; (ii) protection of human health from exposure to regulated substances;
(iii) protection of the environment and/or natural resources; (iv) employee
safety in the workplace; (v) the presence, use, management, generation,
manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, packaging, sale, transport, storage, collection,
distribution, disposal or release or threat of release of regulated substances;
(vi) the presence of contamination; (vii) the protection of endangered or
threatened species; and (viii) the protection of environmentally sensitive
areas.

 

Equity Interests shall mean (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (ii) any warrants,
options or other rights to acquire such shares or interests.

 

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.

 

Equivalent Currency shall have the meaning specified in the definition of
“Equivalent Amount”.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with any Loan Party and are treated as a
single employer under Section 414 of the Code.

 

ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by any
Loan Party or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Loan Party or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under

 

10

--------------------------------------------------------------------------------


 

Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate.

 

ERISA Group shall mean, at any time, the Loan Parties and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Loan Parties, are treated as a single employer under Section 414 of the
Internal Revenue Code.

 

EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

Euro shall refer to the lawful currency of the Participating Member States.

 

European Interbank Market shall mean the European interbank market for Euro
operating in Participating Member States.

 

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

 

Excluded Swap Obligation shall mean, with respect to each Loan Party, each of
its Swap Obligations if, and only to the extent that, all or any portion of this
Agreement or any other Loan Document that relates to such Swap Obligation is or
becomes illegal under the CEA, or any rule, regulation or order of the CFTC,
solely by virtue of such Loan Party’s failure to qualify as an Eligible Contract
Participant on the Eligibility Date for such Swap. Notwithstanding anything to
the contrary contained in the foregoing or in any other provision of this
Agreement or any other Loan Document, the foregoing is subject to the following
provisos: (a) if a Swap Obligation arises under a master agreement governing
more than one Swap, this definition shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guaranty or security
interest is or becomes illegal under the CEA, or any rule, regulations or order
of the CFTC, solely as a result of the failure by such Loan Party for any reason
to qualify as an Eligible Contract Participant on the Eligibility Date for such
Swap, (b) if a guarantee of a Swap Obligation would cause such obligation to be
an Excluded Swap Obligation but the grant of a security interest would not cause
such obligation to be an Excluded Swap Obligation, such Swap Obligation shall
constitute an Excluded Swap Obligation for purposes of the guaranty but not for
purposes of the grant of the security interest, and (c) if there is more than
one Loan Party executing this Agreement or the other Loan Documents and a Swap
Obligation would be an Excluded Swap Obligation with respect to one or more of
such Persons, but not all of them, the definition of Excluded Swap Obligation or
Obligations with respect to each such Person shall only be deemed applicable to
(i) the particular Swap Obligations that constitute Excluded Swap Obligations
with respect to such Person, and (ii) the particular Person with respect to
which such Swap Obligations constitute Excluded Swap Obligations.

 

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized

 

11

--------------------------------------------------------------------------------


 

under the laws of, or having its principal office or, in the case of any Lender,
its applicable Lending Office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (b) that are Other Connection Taxes,
(ii) in the case of a Lender, U.S. federal  withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (a) such Lender acquires such interest in such Loan or Commitment (other
than pursuant to an assignment request by the Borrowing Agent under
Section 5.6.2 [Replacement of a Lender]) or (b) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.9.7
[Status of Lenders], amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Recipient’s failure to comply with Section 5.9.7 [Status of
Lenders], and (iv) any U.S. federal withholding Taxes imposed under FATCA
(except to the extent imposed due to the failure of the Borrowers to provide
documentation or information to the IRS).

 

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

Existing Credit Agreement shall mean that certain Credit Agreement, dated as of
November 6, 2013, by and among Calgon Carbon, as borrower, the other borrowers
party thereto from time to time, the guarantors party thereto from time to time,
the lenders party thereto and PNC Bank, National Association, as administrative
agent for such lenders, as amended through the date hereof.

 

Existing Letters of Credit shall mean the letters of credit set forth on
Schedule 1.1(E) that were issued by the financial institutions listed on
Schedule 1.1(E) prior to the date hereof upon the application of a Loan Party
and are outstanding on the Closing Date.

 

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
October 4, 2021.

 

Facility Termination Date shall mean the date as of which all of the following
shall have occurred:  (a) the aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (i) contingent indemnification
obligations that are not yet due and (ii) obligations and liabilities under any
Lender Provided Swap Agreement and any Other Lender Provided Financial Service
Product) and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit with respect to which the Borrowers have Cash Collateralized
in accordance with the terms of Section 2.8.1 [Issuance of Letters of Credit].

 

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

12

--------------------------------------------------------------------------------


 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of three hundred sixty (360) days and actual days elapsed and rounded
upward to the nearest 1/100th of one percent (1.00%) announced by the Federal
Reserve Bank of New York (or any successor) on such day as being the weighted
average of the rates on overnight federal funds transactions on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.  Notwithstanding the
foregoing, if the Federal Funds Effective Rate as determined under any method
above would be less than zero percent (0.00%), such rate shall be deemed to be
zero percent (0.00%) for purposes of this Agreement.

 

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of three hundred sixty (360) days and actual days elapsed) which is the
daily federal funds open rate as quoted by ICAP North America, Inc. (or any
successor) as set forth on the Bloomberg Screen BTMM for that day opposite the
caption “OPEN” (or on such other substitute Bloomberg Screen that displays such
rate), or as set forth on such other recognized electronic source used for the
purpose of displaying such rate as selected by the Administrative Agent (for
purposes of this definition, a “Federal Funds Open Rate Alternate Source”) (or
if such rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute screen) or on any Federal Funds Open Rate Alternate Source, or if
there shall at any time, for any reason, no longer exist a Bloomberg Screen BTMM
(or any substitute screen) or any Federal Funds Open Rate Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error); provided
however, that if such day is not a Business Day, the Federal Funds Open Rate for
such day shall be the “open” rate on the immediately preceding Business Day.  If
and when the Federal Funds Open Rate changes, the rate of interest with respect
to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to the Borrowers, effective on the date of any such
change.

 

Federal Funds Open Rate Alternate Source shall have the meaning specified in the
definition of Federal Funds Open Rate.

 

Fitch shall mean Fitch Ratings.

 

Foreign Lender shall mean (i) if a Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the Laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

 

Foreign Subsidiary shall mean any Subsidiary of any Loan Party that is not a
Domestic Person.

 

Fronting Exposure shall mean, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lenders, such Defaulting Lender’s Ratable Share of the
outstanding Letter

 

13

--------------------------------------------------------------------------------


 

of Credit Obligations with respect to Letters of Credit issued by such Issuing
Lender other than Letter of Credit Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Loan Lender, such Defaulting Lender’s Ratable Share of outstanding Swing
Loans made by such Swing Loan Lender other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

 

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof pursuant to Section 11.16
[Joinder].

 

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in substantially the form of Exhibit 1.1(G)(1).

 

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

 

Guaranty Agreement or Guaranty Agreements shall mean, singularly or
collectively, as the context may require, (i) the First Amended and Restated
Guaranty and Suretyship Agreement in substantially the form of
Exhibit 1.1(G)(2), executed and delivered by certain Subsidiaries of Calgon
Carbon to the Administrative Agent (for its benefit and for the benefit of the
Lenders) and (ii) any other Guaranty and Suretyship Agreement made by any
Guarantor to the Administrative Agent (for its benefit and for the benefit of
the Lenders), in form and substance satisfactory to the Administrative Agent.

 

ICC shall have the meaning specified in Section 11.11.1 [Governing Law].

 

Immaterial Subsidiary shall mean each Domestic Subsidiary that has been
designated by the Borrowing Agent in writing to the Administrative Agent as an
“Immaterial Subsidiary” for purposes of this Agreement, provided that (a) at no
time shall the total assets of any Immaterial Subsidiary at the last day of the
most recently ended fiscal quarter equal or exceed $6,000,000, and (b) if the
total assets of any Domestic Subsidiary designated by the Borrowing Agent as an
“Immaterial Subsidiary” shall at any time exceed the limit set forth in clause
(a) above, then such Domestic Subsidiary shall be automatically deemed to be a
Material Subsidiary unless and until it meets the requirements of clause
(a) above and the Borrowing Agent redesignates the Domestic Subsidiary as an
Immaterial Subsidiary in writing to the Administrative Agent.

 

Increasing Lender shall have the meaning assigned to that term in Section 2.10.1
[Increasing Lender and New Lender].

 

14

--------------------------------------------------------------------------------


 

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) reimbursement obligations (contingent or
otherwise) under any Swap Agreement: (A) in the case of a Swap Agreement that
has been closed out, in an amount equal to the termination value thereof and
(B) in the case such Swap Agreement that has not been closed out, in an amount
equal to the mark to market value thereof determined on the basis of readily
available quotations provided by any recognized dealer in such Swap Agreement,
(v) any other transaction (including forward sale or purchase agreements,
capitalized leases and conditional sales agreements) having the commercial
effect of a borrowing of money entered into by such Person to finance its
operations or capital requirements (but not including trade payables and accrued
expenses incurred in the ordinary course of business which are not represented
by a promissory note or other evidence of indebtedness and which are not more
than thirty (30) days past due), (vi) indebtedness constituting earn-out
obligations of such Person to the extent such become liabilities on the balance
sheet of such Person in accordance with GAAP, (vii) indebtedness in respect of
bank guarantees, and/or (viii) any Guaranty of Indebtedness for borrowed money.

 

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

 

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Loan Parties].

 

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.

 

Intercompany Subordination Agreement shall mean the First Amended and Restated
Intercompany Subordination Agreement among Calgon Carbon and various of its
Subsidiaries in substantially the form attached hereto as Exhibit 1.1(I).

 

Interest Coverage Ratio shall mean for any period of determination, the ratio of
(a) EBITDA to (b) Interest Expense.

 

Interest Expense means, with reference to any period, total interest expense
(including that attributable to Capitalized Lease Obligations) of the Parent on
a Consolidated Basis for such period with respect to all outstanding
Indebtedness of the Parent on a Consolidated Basis.

 

15

--------------------------------------------------------------------------------


 

Interest Period shall mean the period of time selected by the Borrowers in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Revolving Credit Loans or Term Loans bear interest under the
LIBOR Rate Option.  Subject to the last sentence of this definition, such period
shall be one (1) Month with respect to Optional Currency Loans and one (1), two
(2), three (3) or six (6) Months (and, if agreed to by all Lenders (other than a
Defaulting Lender), twelve (12) Months) with respect to all other Loans.  Such
Interest Period shall commence on the effective date of such Interest Rate
Option, which shall be (i) the Borrowing Date if the Borrowers are requesting
new Loans, or (ii) the date of renewal of or conversion to the LIBOR Rate Option
if the Borrowers are renewing or converting to the LIBOR Rate Option applicable
to outstanding Loans.  Notwithstanding the second sentence hereof: (A) any
Interest Period which would otherwise end on a date which is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in the next calendar month, in which case such Interest Period shall end
on the next preceding Business Day, and (B) the Borrowers shall not select,
convert to or renew an Interest Period for any portion of the Loans that would
end after the Expiration Date or the Maturity Date, as applicable.

 

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrowers, the Guarantors and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

 

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

 

IRS shall mean the Internal Revenue Service.

 

ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].

 

Issuing Lender shall mean the following in their respective individual
capacities as an issuer of Letters of Credit hereunder: (i) PNC, (ii) Citizens
Bank of Pennsylvania, (iii) First Commonwealth Bank solely with respect to the
Existing Letters of Credit issued by First Commonwealth Bank, and (iv) any other
Lender acceptable to the Borrowers and the Administrative Agent, which has
agreed to act as an Issuing Lender hereunder.

 

Japanese Yen shall mean the official currency of Japan.

 

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

 

Lender Provided Swap Agreement shall mean a Swap Agreement which is provided by
any Lender or its Affiliate that: (a) is documented in a standard International
Swaps and Derivatives Association Master Agreement or another reasonable and
customary manner, (b) provides for the method of calculating the reimbursable
amount of the provider’s credit exposure in a reasonable and customary manner,
and (c) is entered into for hedging (rather than

 

16

--------------------------------------------------------------------------------


 

speculative) purposes.  The liabilities owing to the Lender (or its Affiliate)
providing any Lender Provided Swap Agreement by any Loan Party that is party to
such Lender Provided Swap Agreement shall, for purposes of this Agreement and
all other Loan Documents be “Obligations” of such Person and of each other Loan
Party, except to the extent constituting Excluded Swap Obligations of such
Person.

 

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.  For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.  Unless the context requires otherwise, the term “Lenders”
includes the Swing Loan Lender.

 

Lending Office shall mean, as to the Administrative Agent, the Issuing Lender or
any Lender, the office or offices of such Person described as such in such
Lender’s Administrative Questionnaire, or such other office or offices as such
Person may from time to time notify the Borrowing Agent and the Administrative
Agent which office may include any Affiliate of such Person or any domestic or
foreign branch of such Person or such Affiliate.

 

Letter of Credit shall mean (i) the Existing Letters of Credit and (ii) a
standby or trade letter of credit issued by an Issuing Lender in accordance with
Section 2.8.1 [Issuance of Letters of Credit].

 

Letter of Credit Borrowing shall have the meaning specified in Section 2.8.3.3
[Disbursements, Reimbursement].

 

Letter of Credit Fee shall have the meaning specified in Section 2.8.2 [Letter
of Credit Fees].

 

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent Amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.

 

Leverage Ratio shall mean, as of the date of determination, the ratio of
(i) Total Indebtedness to (ii) EBITDA.

 

LIBOR Rate shall mean the following:

 

(a)           with respect to the Dollar Loans comprising any Borrowing Tranche
to which the LIBOR Rate Option applies for any Interest Period, the interest
rate per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which

 

17

--------------------------------------------------------------------------------


 

is quoted by another source selected by the Administrative Agent as an
authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage.

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrowing Agent of the LIBOR Rate as
determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.

 

(b)           with respect to Optional Currency Loans in currency other than
Euro comprising any Borrowing Tranche to which the LIBOR Rate Option applies for
any Interest Period, the interest rate per annum determined by Administrative
Agent by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on
such other substitute Bloomberg page that displays rates at which deposits in
the relevant Optional Currency are offered by leading banks in the Relevant
Interbank Market), or the rate which is quoted by an Alternate Source, at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for deposits in the relevant Optional Currency for an amount comparable to
the principal amount of such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage.

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrowing Agent of the LIBOR Rate as
determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.  The LIBOR Rate for any Loans shall be based
upon the LIBOR Rate for the currency in which such Loans are requested.

 

(c)           with respect to Optional Currency Loans denominated in Euro
comprising any Borrowing Tranche to which the LIBOR Rate Option applies for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in Euro
are offered by leading banks in the Relevant Interbank Market) or the rate which
is quoted by an Alternate Source, at approximately 11:00 a.m., Brussels time,
two (2) Business Days prior to the commencement of such Interest Period as the

 

18

--------------------------------------------------------------------------------


 

Relevant Interbank Market offered rate for deposits in Euro for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage.

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrowing Agent of the LIBOR Rate as
determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.  LIBOR Rate for any Loans shall be based upon
the LIBOR Rate for the currency in which such Loans are requested.

 

Notwithstanding anything to the contrary contained herein, (A) if, at any time,
the LIBOR Rate is not available for (i) Optional Currency Loans in Canadian
Dollars, any reference contained in this Agreement to the LIBOR Rate with
respect to such Canadian Dollar Loan shall be a reference to the CDOR Rate, and
(ii) Optional Currency Loans in any other currency, any reference contained in
this Agreement to the LIBOR Rate with respect to such Optional Currency Loan
shall be a reference to a rate to be mutually agreed upon between the Borrowing
Agent and the Administrative Agent and (B) if the LIBOR Rate as determined under
any method above would be less than zero percent (0.00%), such rate shall be
deemed to be zero percent (0.00%) for purposes of this Agreement.

 

LIBOR Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in
Section 4.1.1(ii) [Revolving Credit LIBOR Rate Option] or
Section 4.1.2(ii) [Term Loan LIBOR Rate Option], as applicable.

 

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding or in respect of eurocurrency liabilities or any
similar category of liabilities for a member bank of the Federal Reserve System
in New York City.

 

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

 

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter,
each Guaranty Agreement, the Intercompany Subordination Agreement, each Note and
any other instruments, certificates or documents delivered in connection
herewith or therewith, and Loan Document shall mean any of the Loan Documents.

 

19

--------------------------------------------------------------------------------


 

Loan Parties shall mean the Borrowers and the Guarantors.

 

Loan Request shall have the meaning specified in Section 2.4 [Loan Requests;
Swing Loan Requests].

 

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans, Swing Loans and the Term Loans or any Revolving Credit Loan, Swing
Loan or Term Loan.

 

Material Adverse Change shall mean any set of circumstances or events which
(a) has a material adverse effect upon the validity or enforceability of this
Agreement or any other Loan Document, (b)  has a material adverse effect upon
the business, assets or financial condition, of the Loan Parties and their
Subsidiaries taken as a whole, (c) impairs materially the ability of the Loan
Parties taken as a whole to duly and punctually pay or perform any of the
Obligations, or (d) impairs materially the ability of the Administrative Agent
or any of the Lenders, to the extent permitted, to enforce their legal remedies
pursuant to this Agreement or any other Loan Document.

 

Material Subsidiary shall mean (A) each Domestic Subsidiary that has not been
designated in writing by the Borrowing Agent to the Administrative Agent as an
“Immaterial Subsidiary”, and (B) each Domestic Subsidiary that has been
designated by the Borrowing Agent as an “Immaterial Subsidiary” in a manner that
does not comply with, the definition of Immaterial Subsidiary.

 

Maturity Date shall mean, with respect to the Term Loans, October 4, 2023.

 

Minimum Collateral Amount shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the Issuing Lender with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lender in their sole
discretion.

 

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Moody’s shall mean Moody’s Investors Service, Inc.

 

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Loan Party or an ERISA Affiliate is then making or accruing an
obligation to make contributions or, within the preceding five plan years, has
made or had an obligation to make such contributions.

 

20

--------------------------------------------------------------------------------


 

Net Income for any period of determination shall mean the consolidated net
income (or loss) after taxes of the Parent on a Consolidated Basis.

 

New Lender shall have the meaning assigned to that term in Section 2.10.1
[Increasing Lender and New Lender].

 

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

 

Non-Defaulting Lender shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the effective date of the
applicable Swap.

 

Notes shall mean, collectively, the promissory notes in substantially the form
of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans, in substantially the
form of Exhibit 1.1(N)(2) evidencing the Swing Loan, and substantially in the
form of Exhibit 1.1(N)(3) evidencing the Term Loans.

 

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Swap Agreement
and (iii) any Other Lender Provided Financial Service Product.  Notwithstanding
the foregoing provisions in this definition, Obligations shall not include
Excluded Swap Obligations.

 

OFAC shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

Optional Currency shall mean any of the following currencies (i) British Pounds
Sterling, (ii) Japanese Yen, (iii) Euros, (iv) Canadian Dollars, (v) Singapore
Dollars, (vi) Swiss Franc and (vii) any other currency approved by
Administrative Agent and all of the Lenders pursuant to
Section 2.13.4(iii) [Requests for Additional Optional Currencies].  Subject to
Section 2.13.4 [European Monetary Union], each Optional Currency must be the
lawful currency of the specified country.

 

21

--------------------------------------------------------------------------------


 

Optional Currency Loans shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

 

Optional Currency Sublimit shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

 

Original Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

 

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

Other Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

 

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange, cross-currency swap or
other similar transaction.

 

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]) and except any
Excluded Taxes.

 

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

 

Parent shall mean Calgon Carbon.

 

Parent on a Consolidated Basis means the consolidation of Parent and its
Subsidiaries in accordance with GAAP.

 

Participant has the meaning specified in Section 11.8.4 [Participations].

 

22

--------------------------------------------------------------------------------


 

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

 

Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

 

Participation Advance shall have the meaning specified in Section 2.8.3.3
[Disbursements, Reimbursement].

 

Payment Date shall mean the first Business Day of each calendar quarter after
the date hereof and on the Expiration Date (in the case of Revolving Credit
Loans), the Maturity Date (in the case of Term Loans) or upon acceleration of
the Notes.

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

Pension Plan shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Borrower or any
ERISA Affiliate or to which a Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any times
during the immediately preceding five plan years.

 

Permitted Acquisition shall have the meaning specified in Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

 

Permitted Investments shall mean:

 

(i)  for Parent or any Domestic Subsidiary:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within two hundred
seventy (270) days from the date of acquisition thereof and having, at such date
of acquisition, the a credit rating of not less than A2, P2 or F2 from S&P,
Moody’s or Fitch, as applicable;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any  Lender or any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than Five Hundred Million and 00/100 Dollars ($500,000,000.00);

 

23

--------------------------------------------------------------------------------


 

(d)           fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in clause
(c) above;

 

(e)           money market funds that (I) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (II) are rated AAA by S&P and Aaa by Moody’s and (III) have portfolio
assets of at least Five Billion and 00/100 Dollars ($5,000,000,000.00);

 

(f)            investments made under any cash management agreements with any
Lender or any commercial bank that satisfies the criteria set forth in clause
(c) above; and

 

(ii)  for Foreign Subsidiary:

 

(a)           any credit balances, realizable within three months, on any bank
or other deposit, savings or current account;

 

(b)           cash in hand;

 

(c)           securities which are issued and guaranteed by the sovereign
government of the applicable Foreign Subsidiary to raise funds and publically
traded in such jurisdiction;

 

(d)           Sterling or Euro commercial paper maturing not more than 12 months
from the date of issue and rated A-1 by S&P or P-1 by Moody’s; and

 

(e)           any deposit with or acceptance maturing not more than one year
after issue accepted by an institution authorized under the Banking Act 1987,
and Sterling denominated debt securities having not more than one year until
final maturity and listed on a recognized stock exchange and rated at least AA
by S&P and Aa by Moody’s.

 

Permitted Liens shall mean:

 

(i)            Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;

 

(ii)           (A) Pledges or deposits made in the ordinary course of business
to secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs and (B) pledges and deposits in the ordinary
course of business securing insurance premiums or reimbursement obligations or
indemnification obligations under insurance policies or self-insurance
arrangements, in each case payable to insurance carriers that provide insurance
to the Loan Parties or any of their Subsidiaries;

 

(iii)          Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable and statutory and common law Liens of landlords
securing obligations to pay lease payments that are not yet due and payable or
in default;

 

24

--------------------------------------------------------------------------------


 

(iv)          Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;

 

(v)           Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, or minor imperfections in the title
thereto, none of which materially impairs the use of such property or the value
thereof, and none of which is violated in any material respect by existing or
proposed structures or land use;

 

(vi)          Liens, security interests and mortgages in favor of the
Administrative Agent for the benefit of the Lenders and their Affiliates
securing the Obligations (including Lender Provided Swap Agreements and Other
Lender Provided Financial Services Obligations);

 

(vii)         Liens on property leased by any Loan Party or Subsidiary of a Loan
Party under operating leases  securing obligations of such Loan Party or
Subsidiary to the lessor under such leases;

 

(viii)        Any Lien existing on the Closing Date and described on Schedule
1.1(P) and any extension, replacement or renewal thereof, provided that the
principal amount secured thereby is not hereafter increased, and no additional
assets become subject to such Lien other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien, and
(B) proceeds and products thereof;

 

(ix)          Purchase Money Security Interests and capitalized leases;

 

(x)           Liens (A) of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon,
(B) attaching to commodity trading accounts or other commodities brokerage
accounts incurred in the ordinary course of business or (C) in favor of a
banking institution or securities intermediary arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry and that do not secure
Indebtedness;

 

(xi)          The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and in either case they do not in the
aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

 

(1)           Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

 

25

--------------------------------------------------------------------------------


 

(2)           Claims, Liens or encumbrances upon, and defects of title to, real
or personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

 

(3)           Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens; or

 

(4)           Liens resulting from final judgments or orders described in
Section 9.1.6 [Final Judgments or Orders];

 

(xii)         (A) leases, licenses, subleases or sublicenses granted to other
Persons in the ordinary course of business (including with respect to
intellectual property and software) which do not (1) interfere in any material
respect with the business of the Loan Parties and their Subsidiaries, taken as a
whole, or (2) secure any Indebtedness for borrowed money or (B) the rights
reserved or vested in any Person by the terms of any lease, license, franchise,
grant or permit held by any Loan Party or any of its Subsidiaries or by a
statutory provision, to terminate any such lease, license, franchise, grant or
permit, or to require annual or periodic payments as a condition to the
continuance thereof;

 

(xiii)        Liens in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(xiv)        Liens arising from precautionary UCC financing statement filings
(or similar filings under other applicable Law) in connection with any
transaction entered into by any Loan Party or any of its Subsidiaries otherwise
permitted under this Agreement;

 

(xv)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by a Loan Party or any of
its Subsidiaries in the ordinary course of business;

 

(xvi)        Liens in favor of insurers and their affiliates which provide
premium financing to the Loan Parties and their Subsidiaries for insurance
policies required under Section 8.1.3 [Maintenance of Insurance], provided that
the Liens are incurred in the ordinary course and are limited to return of
premiums and insurance payments related to such insurance policies; and

 

(xvii)       other Liens securing Indebtedness permitted under Section 8.2.1
[Indebtedness] so long as the aggregate principal amount (or guaranteed lease
payment amount with respect to non-capital leases) of all such Indebtedness
outstanding does not, at any time, exceed Forty-Five Million and 00/100 Dollars
($45,000,000.00).

 

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (i) is

 

26

--------------------------------------------------------------------------------


 

maintained by any member of the ERISA Group for employees of any member of the
ERISA Group or (ii) has at any time within the preceding five years been
maintained by any entity which was at such time a member of the ERISA Group for
employees of any entity which was at such time a member of the ERISA Group.

 

PNC shall mean PNC Bank, National Association, its successors and assigns.

 

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

 

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

 

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

 

Projections shall have the meaning specified in Section 6.1.6(ii) [Financial
Projections].

 

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one (1) month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one (1) month period either (i) as published in another
publication selected by the Administrative Agent or (ii) in an Alternate Source
(or if there shall at any time, for any reason, no longer exist any such
reference or any Alternate Source, a comparable replacement rate determined by
the Administrative Agent at such time (which determination shall be conclusive
absent manifest error)..

 

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

 

Qualified ECP Loan Party shall mean, each Loan Party that on the Eligibility
Date is (a) a corporation, partnership, proprietorship, organization, trust, or
other entity other than a “commodity pool” as defined in Section 1a(10) of the
CEA and CFTC regulations thereunder that has total assets exceeding $10,000,000,
or (b) an Eligible Contract Participant that can cause another person to qualify
as an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

 

Qualified Swap Agreement shall mean a Swap Agreement with a provider reasonably
acceptable to the Administrative Agent and which (i) is documented in a standard
International Swaps and Derivatives Association Master Agreement or another
reasonable and customary manner, (ii) provides for the method of calculating the
reimbursable amount of the

 

27

--------------------------------------------------------------------------------


 

provider’s credit exposure in a reasonable and customary manner, (iii) is
entered into for hedging (rather than speculative) purposes and (iv) does not
require that any collateral be provided as security for such Swap Agreement.

 

Ratable Share shall mean:

 

(i)            with respect to a Lender’s obligation to make Revolving Credit
Loans, participate in Letters of Credit and other Letter of Credit Obligations,
participate in Swing Loans, and receive payments, interest, and fees related
thereto, the proportion that such Lender’s Revolving Credit Commitment bears to
the Revolving Credit Commitments of all of the Lenders, provided that if the
Revolving Credit Commitments have terminated or expired, the Ratable Shares for
purposes of this clause shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments;

 

(ii)           with respect to a Lender’s obligation to make Term Loans and
receive payments, interest, and fees related thereto, proportion that such
Lender’s Term Loan Commitment bears to the Term Loan Commitments of all of the
Lenders;

 

(iii)          with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (A) such Lender’s Revolving Credit Commitment
plus Term Loan, by (B) the sum of the aggregate amount of the Revolving Credit
Commitments plus Term Loans of all Lenders; provided, however that (a) if the
Revolving Credit Commitments have terminated or expired, the computation in this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments, and not on the current
amount of the Revolving Credit Commitments, subject to Section 5.14 [Defaulting
Lenders].

 

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.

 

Reference Currency shall have the meaning specified in the definition of
“Equivalent Amount.”

 

Reimbursement Obligation shall have the meaning specified in Section 2.8.3.1
[Disbursements, Reimbursement].

 

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

Relevant Interbank Market shall mean in relation to Euro, British Pounds
Sterling, Japanese Yen or Swiss Francs, the London interbank market, and in
relation to any other currencies, the applicable offshore interbank market. 
Notwithstanding the foregoing, the references to the currencies listed in this
definition shall only apply if such currencies are or become available as
Optional Currencies in accordance with the terms hereof.

 

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Person in a voluntary or involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or for the appointment

 

28

--------------------------------------------------------------------------------


 

of a receiver, liquidator, assignee, custodian, trustee, sequestrator,
conservator (or similar official) of any Person for any substantial part of its
property, or for the winding-up or liquidation of its affairs, or an assignment
for the benefit of its creditors.

 

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law Anti-Corruption Law or any predicate crime to any
Anti-Terrorism Law or Anti-Corruption Law, or has knowledge of facts or
circumstances to the effect that it is reasonably likely that any aspect of its
operations is in actual or probable violation of any Anti-Terrorism Law or any
Anti-Corruption Law.

 

Required Lenders shall mean

 

(A)          If there exists fewer than three (3) Lenders, all Lenders (other
than any Defaulting Lender), and

 

(B)          If there exist three (3) or more Lenders, Lenders (other than any
Defaulting Lender) having more than fifty percent (50%) of the sum of (a) the
aggregate amount of the Revolving Credit Commitments of the Lenders (excluding
any Defaulting Lender) or, after the termination of the Revolving Credit
Commitments, the outstanding Revolving Credit Loans and Ratable Share of Letter
of Credit Obligations and Swing Loans of the Lenders (excluding any Defaulting
Lender), and (b) the aggregate outstanding amount of any Term Loans.

 

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

 

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned, increased pursuant to Section 2.10 or otherwise modified,
and Revolving Credit Commitments shall mean the aggregate Revolving Credit
Commitments of all of the Lenders.

 

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or 2.8.3 [Disbursements, Reimbursement].

 

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

 

S&P shall mean Standard and Poor’s Ratings Service, a division of The McGraw
Hill Companies, Inc.

 

Sanctioned Person shall mean (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the European Union

 

29

--------------------------------------------------------------------------------


 

available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or as
otherwise published from time to time, (c) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (d) a Person that is specifically targeted by any other
relevant sanctions authority of a jurisdiction in which a Loan Party or any of
its Subsidiaries conduct business, (e) (i) an agency of the government of, or an
organization controlled by, a Designated Jurisdiction, to the extent such agency
or organization is subject to a sanctions program administered by OFAC, or
(ii) a Person located, organized or resident in a Designated Jurisdiction, to
the extent such Person is subject to a sanctions program administered by OFAC or
(f) a Person controlled by any such Person set forth in clauses (a) through
(e) above.

 

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

 

Singapore Dollars shall mean the official currency of Singapore.

 

Solvent or Solvency shall mean, with respect to any Person on any date of
determination, taking into account such right of reimbursement, contribution or
similar right available to such Person from other Persons, that on such date
(i) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (ii) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (iii) such
Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (iv) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (v) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged.  In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

 

Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

 

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than fifty percent (50%) of the outstanding voting securities or other
interests normally entitled to vote for the election of one or more directors or
trustees (regardless of any contingency which does or may suspend or dilute the
voting rights) is at such time owned directly or indirectly by such Person or
one or more of such Person’s Subsidiaries, or (ii)  which is controlled or
capable of being controlled by such Person or one or more of such Person’s
Subsidiaries.

 

30

--------------------------------------------------------------------------------


 

Swap Agreement shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates (including any agreement with respect
to Interest Rate Hedges), currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions.

 

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or  (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

 

Swap Obligation shall mean, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a Swap under a Lender
Provided Swap Agreement.

 

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to Fifteen Million and 00/100 Dollars
($15,000,000.00).

 

Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.

 

Swing Loan Note shall mean the Swing Loan Note of the Borrowers in substantially
the form of Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

 

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4.2 [Swing Loan Requests].

 

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrowers pursuant to
Section 2.1.2 [Swing Loan Commitment].

 

Swiss Francs shall mean the official currency of Switzerland.

 

Target shall have the meaning specified in Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions].

 

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

 

Term Loan Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Term Loans,” as such Commitment is thereafter assigned
or modified and Term Loan Commitments shall mean the aggregate Term Loan
Commitments of all of the Lenders.

 

31

--------------------------------------------------------------------------------


 

Term Loans shall mean collectively and Term Loan shall mean separately all Term
Loans or any Term Loans made by the Lenders or one of the Lenders to the
Borrowers pursuant to Section 3.1 [Term Loans Commitments].

 

Total Indebtedness shall mean, as of any date of determination, any and all
Indebtedness of the Parent on a Consolidated Basis; provided, however, that the
Total Indebtedness shall exclude net obligations under a Swap Agreement
(exclusive of any mark to market adjustment not requiring any actual cash
payment or settlement).

 

UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

 

Undrawn Availability shall mean, at a particular date, an amount equal to the
Revolving Credit Commitments, minus the Revolving Facility Usage.

 

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

 

Withholding Agent shall mean any Loan Party and the Administrative Agent.

 

Write-down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2        Construction.  Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall

 

32

--------------------------------------------------------------------------------


 

not affect the interpretation of this Agreement or such Loan Document, and
(ix) unless otherwise specified, all references herein to times of day shall be
references to Eastern Time.

 

1.3        Accounting Principles; Changes in GAAP.  Except as otherwise provided
in this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP.  Notwithstanding
the foregoing, (A) all accounting terms used in Section 8.2 [Negative Covenants]
(and all defined terms used in the definition of any accounting term used in
Section 8.2 [Negative Covenants] shall have the meaning given to such terms (and
defined terms) under GAAP as in effect on the Closing Date applied on a basis
consistent with those used in preparing Statements referred to in
Section 6.1.6(i) [Historical Statements], and (B) if the Loan Parties notify the
Administrative Agent in writing that the Loan Parties wish to amend any
financial covenant in Section 8.2 [Negative Covenants] of this Agreement, any
related definition and/or the definition of the term Leverage Ratio for purposes
of interest, Letter of Credit Fee and any Commitment Fee determinations to
eliminate the effect of any change in GAAP occurring after the Closing Date on
the operation of such financial covenants and/or interest, Letter of Credit Fee
or any Commitment Fee determinations (or if the Administrative Agent notifies
the Borrowing Agent in writing that the Required Lenders wish to amend any
financial covenant in Section 8.2 [Negative Covenants], any related definition
and/or the definition of the term Leverage Ratio for purposes of interest,
Letter of Credit Fee and any Commitment Fee determinations to eliminate the
effect of any such change in GAAP), then the Administrative Agent, the Lenders
and the Loan Parties shall negotiate in good faith to amend such ratios or
requirements to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, the Loan Parties’ compliance with such covenants and/or the definition
of the term Leverage Ratio for purposes of interest, Letter of Credit Fee and
any Commitment Fee determinations shall be determined on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenants or definitions are amended in
a manner satisfactory to the Loan Parties and the Required Lenders, and the Loan
Parties shall provide to the Administrative Agent, when they delivers their
financial statements pursuant to Section 8.3.1 [Quarterly Financial Statements]
and Section 8.3.2 [Annual Financial Statements], such reconciliation statements
as shall be reasonably requested by the Administrative Agent.  Notwithstanding
the foregoing or anything in this Agreement to the contrary, whenever in this
Agreement it is necessary to determine whether a lease is a capital lease or an
operating lease, such determination shall be made on the basis of GAAP as in
effect on the Closing Date (provided that if there is a change in GAAP after the
Closing Date that effects the treatment of capital leases or operating leases,
all financial statements delivered to the Administrative Agent in accordance
with the terms of this Agreement after the date of such change in GAAP shall be
accompanied by a schedule showing the adjustments necessary to reconcile such
financial statements with GAAP as in effect immediately prior to such accounting
change).

 

1.4        Currency Calculations.  All financial statements and Compliance
Certificates shall be set forth in Dollars.  For purposes of preparing the
financial statements, calculating financial covenants and determining compliance
with covenants expressed in Dollars, Optional Currencies shall be converted to
Dollars on a weighted average in accordance with GAAP; provided,

 

33

--------------------------------------------------------------------------------


 

however, that no Event of Default shall occur if any Loan Party or any
Subsidiary of any Loan Party is not in compliance with any basket or threshold
contained in any covenant contained in this Agreement solely as a result of a
change in exchange rates between the applicable Optional Currency and Dollars so
long as such non-compliance is cured within three (3) Business Days.

 

2.             REVOLVING CREDIT AND SWING LOAN FACILITIES

 

2.1        Revolving Credit Commitments.

 

2.1.1          Revolving Credit Loans; Optional Currency Loans.  Subject to the
terms and conditions hereof and relying upon the representations and warranties
herein set forth, each Lender severally agrees to make Revolving Credit Loans in
either Dollars or one or more Optional Currencies to the Borrowers at any time
or from time to time on or after the date hereof to the Expiration Date;
provided that after giving effect to each such Loan (i) the aggregate Dollar
Equivalent amount of Revolving Credit Loans from such Lender shall not exceed
such Lender’s Revolving Credit Commitment minus such Lender’s Ratable Share of
the outstanding Swing Loans and Letter of Credit Obligations, (ii) the Revolving
Facility Usage shall not exceed the Revolving Credit Commitments, (iii) no
Revolving Credit Loan to which the Base Rate Option applies shall be made in an
Optional Currency, and (iv) the sum of the aggregate Dollar Equivalent principal
amount of Revolving Credit Loans made in an Optional Currency (each an “Optional
Currency Loan”) plus the Letter of Credit Obligations denominated in an Optional
Currency shall not exceed One Hundred Million and 00/100 Dollars
($100,000,000.00) (the “Optional Currency Sublimit”).  Within such limits of
time and amount and subject to the other provisions of this Agreement, the
Borrowers may borrow, repay and reborrow pursuant to this Section 2.1 [Revolving
Credit Commitments].

 

2.1.2          Swing Loan Commitment.  Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth, and
in order to facilitate loans and repayments between Settlement Dates, the Swing
Loan Lender may, at its option, cancelable at any time for any reason
whatsoever, make swing loans in Dollars (the “Swing Loans”) to the Borrowers at
any time or from time to time after the date hereof to, but not including, the
Expiration Date, in an aggregate principal amount up to but not in excess of the
Swing Loan Commitment, provided that after giving effect to such Loan, the
Revolving Facility Usage shall not exceed the Revolving Credit Commitments. 
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrowers may borrow, repay and reborrow pursuant to this
Section 2.1.2 [Swing Loan Commitment].

 

2.2        Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans.  Each Lender shall be obligated to participate in each request for
Revolving Credit Loans pursuant to Section 2.4 [Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share.  The aggregate Dollar Equivalent
of each Lender’s Revolving Credit Loans outstanding hereunder to the Borrowers
at any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the outstanding Swing Loans and Letter of Credit Obligations.  The
obligations of each Lender hereunder are several.  The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrowers to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder.  The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.

 

34

--------------------------------------------------------------------------------


 

2.3        Commitment Fee.  Accruing from the date hereof until the Expiration
Date, the Borrowers agree to pay to the Administrative Agent for the account of
each Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of three hundred sixty five (365) or three hundred sixty six
(366) days, as the case may be, and actual days elapsed) multiplied by the
average daily difference between the amount of (i) the Revolving Credit
Commitments and (ii) the Dollar Equivalent amount of the Revolving Facility
Usage (provided, however, that solely in connection with determining the share
of each Lender in the Commitment Fee, the Revolving Facility Usage with respect
to the portion of the Commitment Fee allocated to PNC shall include the full
amount of the outstanding Swing Loans, and with respect to the portion of the
Commitment Fee allocated by the Administrative Agent to all of the Lenders other
than PNC, such portion of the Commitment Fee shall be calculated (according to
each such Lender’s Ratable Share) as if the Revolving Facility Usage excludes
the outstanding Swing Loans); provided, further, that any Commitment Fee accrued
with respect to the Revolving Credit Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrowers so long as such Lender shall
be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by the Borrowers prior to such time; and
provided further that no Commitment Fee shall accrue with respect to the
Revolving Credit Commitment of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender. Subject to the proviso in the directly preceding
sentence, all Commitment Fees shall be payable in arrears on each Payment Date
and in U.S. Dollars.

 

2.4        Loan Requests; Swing Loan Requests.

 

2.4.1          Loan Requests.  Except as otherwise provided herein, the
Borrowers may from time to time prior to the Expiration Date request the Lenders
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans or Term Loans pursuant to
Section 4.2 [Interest Periods], by delivering to the Administrative Agent, not
later than 1:00 p.m., (i) three (3) Business Days prior to the proposed
Borrowing Date with respect to the making of Revolving Credit Loans in Dollars
to which the LIBOR Rate Option applies or the conversion to or the renewal of
the LIBOR Rate Option for any Loans in Dollars; (ii) four (4) Business Days
prior to the proposed Borrowing Date with respect to the making of Optional
Currency Loans or the date of conversion to or renewal of the LIBOR Rate Option
for any Optional Currency Loan, and (iii) the same Business Day of the proposed
Borrowing Date with respect to the making of a Revolving Credit Loan to which
the Base Rate Option applies or the last day of the preceding Interest Period
with respect to the conversion to the Base Rate Option for any Loan, of a duly
completed request therefor substantially in the form of Exhibit 2.4.1 or a
request by telephone immediately confirmed in writing by letter, facsimile, or
e-mail (in “pdf”, “tif” or similar format) in such form (each, a “Loan
Request”), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation.  Notwithstanding clauses
(i) and (ii) above, the Borrowers may deliver a request to make a Revolving
Credit Loan with respect to the CECA Acquisition not later than 1:00 p.m.,
(i) two (2) Business Days prior to the proposed Borrowing Date if the Revolving
Credit Loan is denominated in Dollars and shall bear interest under the LIBOR
Rate Option; or (ii) three (3) Business Days prior to the proposed Borrowing
Date if such Loan shall be an Optional Currency

 

35

--------------------------------------------------------------------------------


 

Loan.  Each Loan Request shall be irrevocable and shall specify (A) the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, and,
if applicable, the Interest Period, which amount shall be in (x) integral
multiples of Five Hundred Thousand and 00/100 Dollars ($500,000.00) (or the
Dollar Equivalent thereof) and not less than One Million and 00/100 Dollars
($1,000,000.00) (or the Dollar Equivalent thereof) for each Borrowing Tranche
under the LIBOR Rate Option, and (y) integral multiples of One Hundred Thousand
and 00/100 Dollars ($100,000.00) and not less than Five Hundred Thousand and
00/100 Dollars ($500,000.00) for each Borrowing Tranche under the Base Rate
Option, (B) whether the LIBOR Rate Option or Base Rate Option shall apply to the
proposed Loans comprising the applicable Borrowing Tranche, (C) the currency in
which such Revolving Credit Loans shall be funded if the Borrowers elect the
LIBOR Rate Option, and (D) in the case of a Borrowing Tranche to which the LIBOR
Rate Option applies, an appropriate Interest Period for the Loans comprising
such Borrowing Tranche. No Optional Currency Loan may be converted into a Base
Rate Loan or a Loan denominated in a different Optional Currency.

 

Notwithstanding the requirement under this Section 2.4.1 [Loan Requests; Swing
Loan Requests] that the Borrowers deliver a Loan Request three (3) Business Days
prior to a proposed Borrowing Date with respect to the making of Revolving
Credit Loans or Term Loans to which the LIBOR Rate Option applies, the Lenders
agree that the Borrowers may deliver a Loan Request on the same Business Day as
the proposed Borrowing Date with respect to Revolving Credit Loans or Term Loans
made on the Closing Date.

 

2.4.2          Swing Loan Requests.  Except as otherwise provided herein, the
Borrowers may from time to time prior to the Expiration Date request the Swing
Loan Lender to make Swing Loans by delivery to the Swing Loan Lender not later
than 1:00 p.m. on the proposed Borrowing Date of a duly completed request
therefor substantially in the form of Exhibit 2.4.2 hereto or a request by
telephone immediately confirmed in writing by letter, facsimile, facsimile, or
e-mail (in “pdf”, “tif” or similar format) (each, a “Swing Loan Request”), it
being understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation.  Each Swing Loan Request shall be irrevocable and
shall specify the proposed Borrowing Date and the principal amount of such Swing
Loan, which shall be not less than One Hundred Thousand and 00/100 Dollars
($100,000.00).

 

2.5        Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans; Designated Lenders.

 

2.5.1          Making Revolving Credit Loans.  The Administrative Agent shall,
promptly after receipt by it of a Loan Request pursuant to Section 2.4 [Loan
Requests; Swing Loan Requests], notify the Lenders of its receipt of such Loan
Request specifying the information provided by the Borrower, including the
currency in which the Revolving Credit Loan is requested, and the apportionment
among the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders’
Obligations with Respect to Revolving Credit Loans].  Each Lender shall remit
the principal amount of each Revolving Credit Loan in the requested Optional
Currency (or in Dollars if so requested by the Administrative Agent) to the
Administrative Agent such that the

 

36

--------------------------------------------------------------------------------


 

Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Lenders have made funds available to it for such purpose and subject
to Section 7.2 [Each Loan or Letter of Credit], fund such Revolving Credit Loans
to the Borrowers in U.S. Dollars or the requested Optional Currency (as
applicable) and immediately available funds at the Principal Office prior to
2:00 p.m., on the applicable Borrowing Date; provided that if any Lender fails
to remit such funds to the Administrative Agent in a timely manner, the
Administrative Agent may elect in its sole discretion to fund with its own
funds, including funds in the requested Optional Currency, the Revolving Credit
Loans of such Lender on such Borrowing Date, and such Lender shall be subject to
the repayment obligation in Section 5.4 [Presumptions by the Administrative
Agent].

 

2.5.2          Presumptions by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.5.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Loans under
the Base Rate Option.  If such Lender pays its share of the applicable Loan to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan.  Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

2.5.3          Making Swing Loans.  So long as PNC elects to make Swing Loans,
PNC shall, after receipt by it of a Swing Loan Request pursuant to Section 2.4.2
[Swing Loan Requests], fund such Swing Loan to the Borrowers in U.S. Dollars and
immediately available funds at the Principal Office prior to 4:00 p.m. on the
Borrowing Date.  A Swing Loan Note, if required by the Swing Loan Lender, shall
evidence the Swing Loans.

 

2.5.4          Repayment of Revolving Credit Loans.  The Borrowers shall repay
the outstanding principal amount of all Revolving Credit Loans together with all
outstanding interest thereon on the Expiration Date.

 

2.5.5          Borrowings to Repay Swing Loans.  PNC may, at its option,
exercisable at any time for any reason whatsoever, demand repayment of the Swing
Loans, and each Lender shall make a Revolving Credit Loan in an amount equal to
such Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations and Swing Loans.  Revolving Credit Loans made pursuant to the
preceding sentence shall bear interest at the Base Rate Option and shall be
deemed to have been properly

 

37

--------------------------------------------------------------------------------


 

requested in accordance with Section 2.4.1 [Loan Requests; Swing Loan Requests]
without regard to any of the requirements of that provision.  PNC shall provide
notice to the Lenders (which may be telephonic or written notice by letter,
facsimile or telex) that such Revolving Credit Loans are to be made under this
Section 2.5.5 [Borrowings to Repay Swing Loans] and of the apportionment among
the Lenders, and the Lenders shall be unconditionally obligated to fund such
Revolving Credit Loans (whether or not the conditions specified in Section 2.4.1
[Loan Requests] are then satisfied) by the time PNC so requests, which shall not
be earlier than 3:00 p.m. on the Business Day next after the date the Lenders
receive such notice from PNC.

 

2.5.6          Designated Lenders.  Notwithstanding anything herein to the
contrary, each of the Administrative Agent, the Issuing Lender and each other
Lender at its option may make any Loan or otherwise perform its obligations
hereunder through any Lending Office (each, a “Designated Lender”); provided
that any exercise of such option shall not affect the obligation of the
Borrowers to repay any Loan in accordance with the terms of this Agreement.  Any
Designated Lender shall be considered a Lender; provided that in the case of an
Affiliate or branch of a Lender, all provisions applicable to a Lender shall
apply to such Affiliate or branch of such Lender to the same extent as such
Lender.

 

2.6        Revolving Credit Notes and Swing Notes.  The Obligation of the
Borrowers to repay the aggregate unpaid principal amount of the Revolving Credit
Loans and Swing Loans made to it by each Lender, together with interest thereon,
shall be evidenced by a revolving credit Note and a swing Note, dated the
Closing Date payable to the order of such Lender in a face amount equal to the
Revolving Credit Commitment or Swing Loan Commitment, as applicable, of such
Lender.

 

2.7        [Reserved].

 

2.8        Letter of Credit Subfacility.

 

2.8.1          Issuance of Letters of Credit.  The Borrowers may at any time
prior to the Expiration Date request the issuance of a Letter of Credit which
may be denominated in either Dollars or an Optional Currency, for their own
account or on behalf of another Loan Party or a Subsidiary of a Loan Party, or
the amendment or extension of an existing Letter of Credit, by delivering or
having such other Loan Party deliver to the Issuing Lender (with a copy to the
Administrative Agent) a completed application and agreement for letters of
credit, or request for such amendment or extension, as applicable, in such form
as the Issuing Lender may specify from time to time by no later than 1:00
p.m. at least three (3) Business Days, or such shorter period as may be agreed
to by the Issuing Lender, in advance of the proposed date of issuance.  Promptly
after receipt of any letter of credit application, the Issuing Lender shall
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Lender will provide Administrative Agent with a copy
thereof.  Unless the Issuing Lender has received notice from any Lender,
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.8 [Letter of Credit Subfacility], the Issuing Lender

 

38

--------------------------------------------------------------------------------


 

or any of the Issuing Lender’s Affiliates will issue a Letter of Credit or agree
to such amendment or extension, provided that no Letter of Credit shall have an
expiration date after the earlier of (A) eighteen (18) months from the date of
issuance, and (B) twelve (12) months after the Expiration Date; provided, that
the Borrowers shall (x) immediately Cash Collateralize such Letters of Credit
outstanding ten (10) days prior to the Expiration Date in an amount equal to one
hundred five percent (105%) of the undrawn amount of such Letters of Credit, on
terms reasonably satisfactory to the Issuing Lender or (y) provide other
security acceptable to the Issuing Lender in its sole discretion; provided
further that in no event shall (i) the Letter of Credit Obligations exceed, at
any one time, Seventy-Five Million and 00/100 Dollars ($75,000,000.00), (ii) the
Letter of Credit Obligations of each of PNC and Citizens Bank of Pennsylvania
exceed, individually, at any one time, Thirty-Seven Million Five Hundred
Thousand and 00/100 Dollars ($37,500,000.00), (iii) the sum of (y) Letter of
Credit Obligations denominated in an Optional Currency and (z) the aggregate the
Dollar Equivalent of the principal amount of Optional Currency Loans exceed the
Optional Currency Sublimit, or (iv) the Revolving Facility Usage exceed, at any
one time, the Revolving Credit Commitments.  Each request by the Borrowers for
the issuance, amendment or extension of a Letter of Credit shall be deemed to be
a representation by the Borrowers that they shall be in compliance with the
preceding sentence and with Section 7.2 [Each Loan or Letter of Credit] after
giving effect to the requested issuance, amendment or extension of such Letter
of Credit.  Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to the beneficiary thereof, the applicable Issuing Lender
will also deliver to Borrowing Agent and Administrative Agent a true and
complete copy of such Letter of Credit or amendment.  The Borrower hereby grants
to the Administrative Agent, for the benefit of each Issuing Lender and the
Lenders, a security interest in all cash collateral pledged pursuant to this
Section.

 

2.8.2          Letter of Credit Fees.  The Borrowers shall pay in Dollars (i) to
the Administrative Agent for the ratable account of the Lenders a fee (the
“Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate on the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date, and (ii) to the Issuing Lender for its own
account a fronting fee equal to one-eighth of one percent (0.125%) per annum (in
each case computed on the basis of a year of three hundred sixty (360) days and
actual days elapsed) on the aggregate Dollar Equivalent amount available to be
drawn under all outstanding Letters of Credit on such date (or such other amount
as agreed to in writing between the Issuing Lender, the fronting bank and the
Borrowing Agent), which fees shall be payable quarterly in arrears on each
Payment Date following issuance of each Letter of Credit.  The Borrowers shall
also pay in Dollars to the Issuing Lender for the Issuing Lender’s sole account
the Issuing Lender’s then in effect customary fees and administrative expenses
payable with respect to the Letters of Credit as the Issuing Lender may
generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of Letters of Credit.

 

2.8.3          Disbursements, Reimbursement.  Immediately upon the issuance of
each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Lender a participation
in such Letter of Credit and each drawing thereunder in a Dollar Equivalent
amount equal to such Lender’s Ratable Share of the maximum amount available to
be drawn under such Letter of Credit and the amount of such drawing,
respectively.

 

39

--------------------------------------------------------------------------------


 

2.8.3.1          In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, the Issuing Lender will
promptly notify the Borrowing Agent and the Administrative Agent thereof. 
Provided that it shall have received such notice, the Borrowers shall reimburse
(such obligation to reimburse the Issuing Lender shall sometimes be referred to
as a “Reimbursement Obligation”) the Issuing Lender prior to 12:00 noon on each
date that an amount is paid by the Issuing Lender under any Letter of Credit
(each such date, a “Drawing Date”) by paying to the Administrative Agent for the
account of the Issuing Lender an amount equal to the amount so paid by the
Issuing Lender in the same currency as paid, unless otherwise required by the
Administrative Agent of the Issuing Lender.  In the event the Borrowers fail to
reimburse the Issuing Lender (through the Administrative Agent) for the full
amount of any drawing under any Letter of Credit by 12:00 noon on the Drawing
Date, the Administrative Agent will promptly notify each Lender thereof, and the
Borrowers shall be deemed to have requested that Revolving Credit Loans be made
by the Lenders under the Base Rate Option to be disbursed on the Drawing Date
under such Letter of Credit, subject to the amount of the unutilized portion of
the Revolving Credit Commitment and subject to the conditions set forth in
Section 7.2 [Each Loan or Letter of Credit] other than any notice requirements. 
Any notice given by the Administrative Agent or Issuing Lender pursuant to this
Section 2.8.3.1  [Disbursements, Reimbursement] may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

2.8.3.2          Each Lender shall upon any notice pursuant to Section 2.8.3.1
[Disbursements, Reimbursement] make available to the Administrative Agent for
the account of the Issuing Lender an amount in Dollars in immediately available
funds equal to its Ratable Share of the amount of the drawing (and, if the
Letter of Credit was denominated in another currency, in the Dollar Equivalent
amount to the amount paid by the Issuing Lender in such other currency on the
Drawing Date thereof), whereupon the participating Lenders shall (subject to
Section 2.8.3 [Disbursement; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrowers in that
amount.  If any Lender so notified fails to make available in Dollars to the
Administrative Agent for the account of the Issuing Lender the amount of such
Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Loans under the Revolving Credit Base Rate
Option on and after the fourth (4th) day following the Drawing Date.  The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.8.3.1 [Disbursements. Reimbursement]) of the occurrence
of the Drawing Date, but failure of the Administrative Agent or the Issuing
Lender to give any such notice on the Drawing Date or in sufficient time to
enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.8.3.2 [Disbursements,
Reimbursement].

 

2.8.3.3          With respect to any unreimbursed drawing that is not converted
into Revolving Credit Loans under the Base Rate Option to the Borrowers in whole
or in part as contemplated by Section 2.8.3.1 [Disbursements. Reimbursement],
because of the Borrowers’ failure to satisfy the conditions set forth in
Section 7.2 [Each Loan or Letter of Credit] other than

 

40

--------------------------------------------------------------------------------


 

any notice requirements, or for any other reason, the Borrowers shall be deemed
to have incurred from the Issuing Lender a borrowing (each a “Letter of Credit
Borrowing”) in the amount of such drawing.  Such Letter of Credit Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the rate per annum applicable to the Revolving Credit Loans under
the Base Rate Option.  Each Lender’s payment to the Administrative Agent for the
account of the Issuing Lender pursuant to Section 2.8.3 [Disbursements,
Reimbursement] shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing (each a “Participation Advance”) from such
Lender in satisfaction of its participation obligation under this Section 2.8.3
[Disbursements. Reimbursement].

 

2.8.4          Repayment of Participation Advances.

 

2.8.4.1          Upon (and only upon) receipt by the Administrative Agent for
the account of the Issuing Lender of immediately available funds from the
Borrowers (i) in reimbursement of any payment made by the Issuing Lender under
the Letter of Credit with respect to which any Lender has made a Participation
Advance to the Administrative Agent, or (ii) in payment of interest on such a
payment made by the Issuing Lender under such a Letter of Credit, the
Administrative Agent on behalf of the Issuing Lender will pay to each Lender, in
the same funds as those received by the Administrative Agent, the amount of such
Lender’s Ratable Share of such funds, except the Administrative Agent shall
retain for the account of the Issuing Lender the amount of the Ratable Share of
such funds of any Lender that did not make a Participation Advance in respect of
such payment by the Issuing Lender.

 

2.8.4.2          If the Administrative Agent is required at any time to return
to any Loan Party, or to a trustee, receiver, liquidator, custodian, or any
official in any Relief Proceeding, any portion of any payment made by any Loan
Party to the Administrative Agent for the account of the Issuing Lender pursuant
to this Section 2.8 [Letter of Credit Subfacility] in reimbursement of a payment
made under the Letter of Credit or interest or fee thereon, each Lender shall,
on demand of the Administrative Agent, forthwith return to the Administrative
Agent for the account of the Issuing Lender the amount of its Ratable Share of
any amounts so returned by the Administrative Agent plus interest thereon from
the date such demand is made to the date such amounts are returned by such
Lender to the Administrative Agent, at a rate per annum equal to the Federal
Funds Effective Rate (or, for any payment in an Optional Currency, the Overnight
Rate) in effect from time to time.

 

2.8.5          Documentation.  Each Loan Party agrees to be bound by the terms
of the Issuing Lender’s application and agreement for letters of credit and the
Issuing Lender’s written regulations and customary practices relating to letters
of credit, though such interpretation may be different from such Loan Party’s
own.  In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern.  It is understood and agreed that,
except in the case of gross negligence or willful misconduct, the Issuing Lender
shall not be liable for any error, negligence and/or mistakes, whether of
omission or commission, in following any Loan Party’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

 

2.8.6          Determinations to Honor Drawing Requests.  In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing

 

41

--------------------------------------------------------------------------------


 

Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

 

2.8.7          Nature of Participation and Reimbursement Obligations.  Each
Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.8.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrowers to reimburse the Issuing Lender
upon a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.8 [Letter of Credit Subfacility] under all circumstances,
including the following circumstances:

 

(i)            any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Issuing Lender or any of its Affiliates,
the Borrowers or any other Person for any reason whatsoever, or which any Loan
Party may have against the Issuing Lender or any of its Affiliates, any Lender
or any other Person for any reason whatsoever;

 

(ii)           the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Section 2.1 [Revolving Credit Commitments], Section 2.4 [Loan Requests; Swing
Loan Requests], Section 2.5 [Making Revolving Credit Loans and Swing Loans;
Etc.] or Section 7.2 [Each Loan or Letter of Credit] or as otherwise set forth
in this Agreement for the making of a Revolving Credit Loan, it being
acknowledged that such conditions are not required for the making of a Letter of
Credit Borrowing and the obligation of the Lenders to make Participation
Advances under Section 2.8.3 [Disbursements, Reimbursement];

 

(iii)          any lack of validity or enforceability of any Letter of Credit;

 

(iv)          any claim of breach of warranty that might be made by any Loan
Party or any Lender against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Loan Party or any Lender may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Issuing Lender or its Affiliates or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Loan Party or Subsidiaries of a Loan Party and the beneficiary for
which any Letter of Credit was procured);

 

(v)           the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if the
Issuing Lender or any of its Affiliates has been notified thereof;

 

42

--------------------------------------------------------------------------------


 

(vi)          payment by the Issuing Lender or any of its Affiliates under any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;

 

(vii)         the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(viii)        any failure by the Issuing Lender or any of its Affiliates to
issue any Letter of Credit in the form requested by the Borrowers or another
Loan Party, unless the Issuing Lender has received written notice from the
Borrowers or such other Loan Party of such failure within three (3) Business
Days after the Issuing Lender shall have furnished the Borrowing Agent and the
Administrative Agent a copy of such Letter of Credit and such error is material
and no drawing has been made thereon prior to receipt of such notice;

 

(ix)          any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

(x)           any breach of this Agreement or any other Loan Document by any
party thereto;

 

(xi)          the occurrence or continuance of a Relief Proceeding with respect
to any Loan Party;

 

(xii)         the fact that an Event of Default or a Potential Default shall
have occurred and be continuing;

 

(xiii)        the fact that the Expiration Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and

 

(xiv)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

2.8.8          Indemnity.  The Borrowers hereby agree to protect, indemnify, pay
and save harmless each Issuing Lender and any of its Affiliates that has issued
a Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Issuing Lender or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction or (B) the wrongful
dishonor by the Issuing Lender or any of Issuing Lender’s Affiliates of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or Official Body.

 

43

--------------------------------------------------------------------------------


 

2.8.9          Liability for Acts and Omissions.  As between any Loan Party and
the Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes
all risks of the acts and omissions of, or misuse of the Letters of Credit by,
the respective beneficiaries of such Letters of Credit.  In furtherance and not
in limitation of the foregoing, the Issuing Lender shall not be responsible for
any of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom:  (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, e-mail or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder.  Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence.  In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices

 

44

--------------------------------------------------------------------------------


 

of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Issuing Lender or its Affiliate in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and honor any drawing in connection with any Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrowers or any Lender.

 

2.8.10        Issuing Lender Reporting Requirements.  Each Issuing Lender shall,
on the first Business Day of each month, provide to Administrative Agent a
schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

 

2.9        Termination or Reduction of Revolving Credit Commitments.  The
Borrowers shall have the right, upon not less than three (3) Business Days’ (or
such shorter period to which the Administrative Agent may agree) notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders.  Any such reduction shall be in an amount equal to Five Million and
00/100 Dollars ($5,000,000.00), or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect.  Any such reduction
or termination shall be accompanied by prepayment of the revolving credit Notes,
together with outstanding Commitment Fees, and the full amount of interest
accrued on the principal sum to be prepaid (and all amounts referred to in
Section 5.10 [Indemnity] hereof) to the extent necessary to cause the aggregate
Revolving Facility Usage after giving effect to such prepayments to be equal to
or less than the Revolving Credit Commitments as so reduced or terminated.  Any
notice to reduce the Revolving Credit Commitments under this Section 2.9 shall
be irrevocable.

 

2.10      Increase in Revolving Credit Commitments.

 

2.10.1        Increasing Lenders and New Lenders.  The Borrowing Agent may, at
any time and from time to time, by written notice to the Administrative Agent,
request that (1) any current Lender increase its Revolving Credit Commitment
(any current Lender which elects to increase its Revolving Credit Commitment
shall be referred to as an “Increasing Lender”) or (2) one or more new lenders
(each, a “New Lender”) join this Agreement and

 

45

--------------------------------------------------------------------------------


 

provide a Revolving Credit Commitment hereunder, subject to the following terms
and conditions:

 

(A)          No Obligation to Increase.  No current Lender shall be obligated to
increase its Revolving Credit Commitment and any increase in the Revolving
Credit Commitment by any current Lender shall be in the sole discretion of such
current Lender.

 

(B)          Defaults.  There shall exist no Event of Default or Potential
Default on the effective date of such increase after giving effect to such
increase.

 

(C)          Aggregate Revolving Credit Commitments.  After giving effect to
such increase, the total Revolving Credit Commitments shall not exceed Four
Hundred Million and 00/100 Dollars ($400,000,000.00).

 

(D)          Minimum Increase.  The amount of any individual increase to the
total Revolving Credit Commitments requested pursuant to this Section 2.10.1
[Increasing Lenders and New Lenders] shall be at least Twenty-Five Million and
00/100 Dollars ($25,000,000.00).

 

(E)           Resolutions; Opinion.  The Loan Parties shall deliver to the
Administrative Agent, if reasonably requested by the Administrative Agent, on or
before the effective date of such increase the following documents in a form
reasonably acceptable to the Administrative Agent: (1) certifications of their
corporate secretaries with attached resolutions certifying that the increase in
the Revolving Credit Commitment has been approved by such Loan Parties, and
(2) an opinion of counsel addressed to the Administrative Agent and the Lenders
addressing the authorization and execution of the Loan Documents by, and
enforceability of the Loan Documents against, the Loan Parties.

 

(F)           Notes and Other Documents.  The Borrowers shall execute and
deliver (1) to each Increasing Lender a replacement revolving credit Note
reflecting the new amount of such Increasing Lender’s Revolving Credit
Commitment after giving effect to the increase (and the prior Note issued to
such Increasing Lender shall be deemed to be terminated); (2) to each New Lender
a revolving credit Note reflecting the amount of such New Lender’s Revolving
Credit Commitment; and (3) an amendment or modification to this Agreement
providing for such increased or additional Revolving Credit Commitments, to be
executed by the Borrowers, the Administrative Agent and any Lenders (including
any New Lender) agreeing to increase their existing Revolving Credit Commitment
or extend a new Revolving Credit Commitment, as the case may be, along with such
additional Loan Documents as shall be required by the Administrative Agent in
its reasonable discretion.

 

(G)          Approval of New Lenders.  Any New Lender shall be subject to the
approval of the Administrative Agent, which approval shall not be unreasonably
withheld, delayed or conditioned.

 

(H)          Increasing Lenders.  Each Increasing Lender shall confirm its
agreement to increase its Revolving Credit Commitment pursuant to an
acknowledgement in a form acceptable to the Administrative Agent, signed by it
and the Borrowers and delivered to the Administrative Agent at least five
(5) days before the effective date of such increase.

 

46

--------------------------------------------------------------------------------


 

(I)            New Lenders; Joinder.  Each New Lender shall execute a lender
joinder, substantially in the form of Exhibit 1.1(L), pursuant to which such New
Lender shall join and become a party to this Agreement and the other Loan
Documents with a Revolving Credit Commitment in the amount set forth in such
lender joinder.

 

2.10.2        Treatment of Outstanding Loans and Letters of Credit.

 

2.10.2.1        Repayment of Outstanding Loans; Borrowing of New Loans.  On the
effective date of such increase of Revolving Credit Commitments, the Borrowers
shall repay all Revolving Credit Loans then outstanding, subject to the
Borrowers’ indemnity obligations under Section 5.10 [Indemnity]; provided that
they may borrow new Revolving Credit Loans with a Borrowing Date on such date. 
Each of the Lenders shall participate in any new Revolving Credit Loans made on
or after such date in accordance with their respective Ratable Shares after
giving effect to the increase in Revolving Credit Commitments contemplated by
this Section 2.10 [Increase in Revolving Credit Commitments].

 

2.10.2.2        Outstanding Letters of Credit; Repayment of Outstanding
Revolving Credit Loans; Borrowing of New Revolving Credit Loans.  On the
effective date of such increase of Revolving Credit Commitments, each Increasing
Lender and each New Lender (i) will be deemed to have purchased a participation
in each then outstanding Letter of Credit equal to its Ratable Share of such
Letter of Credit and the participation of each other Lender in such Letter of
Credit shall be adjusted accordingly and (ii) will acquire (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.

 

2.11      [Reserved].

 

2.12      [Reserved].

 

2.13      Utilization of Commitments in Optional Currencies.

 

2.13.1     Periodic Computations of Dollar Equivalent Amounts of Revolving
Credit Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency  For purposes of determining utilization of the
Revolving Credit Commitments, the Administrative Agent will determine the Dollar
Equivalent amount of (i) the proposed Revolving Credit Loans that are Optional
Currency Loans and Letters of Credit to be denominated in an Optional Currency
as of the requested Borrowing Date or date of issuance, as the case may be,
(ii) the outstanding Letter of Credit Obligations denominated in an Optional
Currency as of the last Business Day of each month, and (iii) the outstanding
Revolving Credit Loans denominated in an Optional Currency as of the end of each
Interest Period (each such date under clauses (i) through (iii), and any other
date on which the Administrative Agent determines it is necessary or advisable
to make such computation, in its sole discretion, is referred to as a
“Computation Date”).  Unless otherwise provided in this Agreement or agreed to
by the Administrative Agent and the Borrowing Agent, each Loan and Reimbursement
Obligation shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.

 

2.13.2     Notices From Lenders That Optional Currencies Are Unavailable to Fund
New Loans.  The Lenders shall be under no obligation to make the Revolving
Credit Loans

 

47

--------------------------------------------------------------------------------


 

requested by the Borrowers which are denominated in an Optional Currency if any
Lender notifies the Administrative Agent by 5:00 p.m. four (4) Business Days
prior to the Borrowing Date for such Revolving Credit Loans that such Lender
cannot provide its Revolving Credit Ratable Share of such Revolving Credit Loans
in such Optional Currency.  In the event the Administrative Agent timely
receives a notice from a Lender pursuant to the preceding sentence, the
Administrative Agent will notify the Borrowing Agent no later than 12:00 noon
three (3) Business Days prior to the Borrowing Date for such Revolving Credit
Loans that the Optional Currency is not then available for such Revolving Credit
Loans, and the Administrative Agent shall promptly thereafter notify the Lenders
of the same and the Lenders shall not make such Revolving Credit Loans requested
by the Borrowers under its Loan Request.

 

2.13.3     Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the LIBOR Rate Option.  If the Borrowing Agent delivers a Loan
Request requesting that the Lenders renew the LIBOR Rate Option with respect to
an outstanding Borrowing Tranche of Revolving Credit Loans denominated in an
Optional Currency, the Lenders shall be under no obligation to renew such LIBOR
Rate Option if any Lender delivers to the Administrative Agent a notice by 5:00
p.m. four (4) Business Days prior to the effective date of such renewal that
such Lender cannot continue to provide Revolving Credit Loans in such Optional
Currency.  In the event the Administrative Agent timely receives a notice from a
Lender pursuant to the preceding sentence, the Administrative Agent will notify
the Borrowing Agent no later than 12:00 noon three (3) Business Days prior to
the renewal date that the renewal of such Revolving Credit Loans in such
Optional Currency is not then available, and the Administrative Agent shall
promptly thereafter notify the Lenders of the same.  If the Administrative Agent
shall have so notified the Borrowing Agent that any such continuation of such
Revolving Credit Loans in such Optional Currency is not then available, any
notice of renewal with respect thereto shall be deemed withdrawn, and such Loans
shall be redenominated into Loans in Dollars at the Base Rate Option or LIBOR
Rate Option, at the Borrowing Agent’s option (subject, in the case of the LIBOR
Rate Option, to compliance with Section 2.5.1 [Making Revolving Credit Loans,
Etc.] and Section 4.1 [Interest Rate Options]), with effect from the last day of
the Interest Period with respect to any such Loans.  The Administrative Agent
will promptly notify the Borrowing Agent and the Lenders of any such
redenomination, and in such notice, the Administrative Agent will state the
aggregate Dollar Equivalent amount of the redenominated Revolving Credit Loans
in an Optional Currency as of the applicable Computation Date with respect
thereto and such Lender’s Revolving Credit Ratable Share thereof.

 

2.13.4     European Monetary Union.

 

(i)        Payments In Euros Under Certain Circumstances.  If (i) any Optional
Currency ceases to be lawful currency of the nation issuing the same and is
replaced by the Euro or (ii) any Optional Currency and the Euro are at the same
time recognized by any governmental authority of the nation issuing such
currency as lawful currency of such nation and the Administrative Agent or the
Required Lenders shall so request in a notice delivered to the Borrowing Agent,
then any amount payable hereunder by any party hereto in such Optional Currency
shall instead by payable in the Euro and the amount so payable shall be
determined by translating the amount payable in such Optional Currency to the
Euro at the exchange rate established by that nation for the purpose of
implementing the replacement of the relevant Optional Currency by the Euro (and
the provisions governing payments in Optional Currencies

 

48

--------------------------------------------------------------------------------


 

in this Agreement shall apply to such payment in the Euro as if such payment in
the Euro were a payment in an Optional Currency).  Prior to the occurrence of
the event or events described in clause (i) or (ii) of the preceding sentence,
each amount payable hereunder in any Optional Currency will, except as otherwise
provided herein, continue to be payable only in that currency.

 

(ii)       Additional Compensation Under Certain Circumstances.  The Borrowers
agree, at the request of any Lender, to compensate such Lender for any loss,
cost, expense or reduction in return that such Lender shall reasonably determine
shall be incurred or sustained by such Lender as a result of the replacement of
any Optional Currency by the Euro and that would not have been incurred or
sustained but for the transactions provided for herein.  A certificate of any
Lender setting forth such Lender’s determination of the amount or amounts
necessary to compensate such Lender shall be delivered to the Borrowing Agent
and shall be conclusive absent manifest error so long as such determination is
made on a reasonable basis.  The Borrowers shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

(iii)      Requests for Additional Optional Currencies.  The Borrowing Agent may
deliver to the Administrative Agent a written request that Revolving Credit
Loans hereunder also be permitted to be made in any other lawful currency (other
than Dollars), in addition to the currencies specified in the definition of
“Optional Currency” herein, provided that such currency must be freely traded in
the offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Lenders in the Relevant Interbank
Market.  The Administrative Agent will promptly notify the Lenders of any such
request promptly after the Administrative Agent receives such request.  The
Administrative Agent will promptly notify the Borrowing Agent of the acceptance
or rejection by the Administrative Agent and each of the Lenders of the
Borrowing Agent’s request.  The requested currency shall be approved as an
Optional Currency hereunder only if the Administrative Agent and all of the
Lenders approve of the Borrowing Agent’s request.

 

3.             TERM LOANS

 

3.1        Term Loan Commitments.  Subject to the terms and conditions hereof,
and relying upon the representations and warranties herein set forth, each
Lender severally agrees to make Term Loans in Dollars to the Borrowers on the
Closing Date in such principal amount as the Borrowers shall request up to, but
not exceeding such Lender’s Term Loan Commitment.  The Term Loan Commitments are
not revolving credit commitments, and the Borrowers shall not have the right to
borrow, repay and reborrow under this Section 3.1.

 

3.2        Nature of Lenders’ Obligations with Respect to Term Loans.  Each
Lender shall be obligated to participate in the Term Loans pursuant to
Section 3.1 [Term Loan Commitments] in accordance with its Ratable Share.  The
aggregate of each Lender’s Term Loans outstanding hereunder to the Borrowers at
any time shall never exceed its Term Loan Commitment.  The obligations of each
Lender hereunder are several.  The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrowers to any
other party nor shall any Lender be liable for the failure of another Lender to
perform its obligations hereunder.  The Lenders shall have no obligation to make
Term Loans after the Closing Date, and any portion of the Term Loan Commitment
not drawn on the Closing Date shall automatically expire.

 

49

--------------------------------------------------------------------------------


 

3.2.1          Repayment of Term Loans.  The Term Loans shall be due and payable
in consecutive quarterly installments on each Payment Date commencing on
January 1, 2017.  The principal amount of each quarterly installment of the Term
Loans shall each be in the principal amount equal to the product of (A) the
aggregate Term Loan Commitments of all of the Lenders on the Closing Date,
multiplied by (B) (i) one and one quarter of one percent (1.25%) with respect to
the quarterly installments that are due and payable by the Borrowers on
January 1, 2017 and on each Payment Date thereafter through and including
October 1, 2018, and (ii) two percent (2.00%) with respect to the quarterly
installments that are due and payable by the Borrowers commencing on January 1,
2019 and on each Payment Date thereafter; provided, however, that the final
principal repayment installment of the Term Loans shall be repaid on the
Maturity Date and in any event shall be in an amount equal to the aggregate
principal amount of all Term Loans outstanding on such date.

 

3.3        Term Notes.  The Obligation of the Borrowers to repay the aggregate
unpaid principal amount of the Term Loans made to it by each Lender, together
with interest thereon, shall be evidenced by a term Note, dated the Closing Date
payable to the order of such Lender in a face amount equal to the Term Loan
Commitment of such Lender.

 

4.             INTEREST RATES

 

4.1        Interest Rate Options.  The Borrowers shall pay interest in respect
of the outstanding unpaid principal amount of the Loans as selected by them from
the Base Rate Option or LIBOR Rate Option set forth below applicable to the
Loans, it being understood that, subject to the provisions of this Agreement,
the Borrowers may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than twelve
(12) Borrowing Tranches in the aggregate among all of the Loans and provided
further that if an Event of Default or Potential Default exists and is
continuing, the Borrowers may not request, convert to, or renew the LIBOR Rate
Option for any Loans and the Required Lenders may demand that all existing
Borrowing Tranches bearing interest under the LIBOR Rate Option shall be
converted immediately to the Base Rate Option, subject to the obligation of the
Borrowers to pay any indemnity under Section 5.10 [Indemnity] in connection with
such conversion.  If at any time the designated rate applicable to any Loan made
by any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate. 
Interest on the principal amount of each Optional Currency Loan shall be paid by
the Borrowers in such Optional Currency.

 

4.1.1          Revolving Credit Interest Rate Options; Swing Line Interest
Rate.  The Borrowers shall have the right to select from the following Interest
Rate Options applicable to the Revolving Credit Loans:

 

(i)            Revolving Credit Base Rate Option:  A fluctuating rate per annum
(computed on the basis of a year of three hundred sixty five (365) or three
hundred sixty six (366) days, as the case may be, and actual days elapsed) equal
to the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

 

50

--------------------------------------------------------------------------------


 

(ii)           Revolving Credit LIBOR Rate Option:  A rate per annum (computed
on the basis of a year of three hundred sixty (360) days and actual days
elapsed) equal to the LIBOR Rate plus the Applicable Margin.

 

Subject to Section 4.3 [Interest After Default], Swing Loans shall bear interest
at a rate per annum equal to (i) the Base Rate Option applicable to Revolving
Credit Loans or (ii) such other interest rates (computed on the basis of a year
of three hundred sixty (360), three hundred sixty five (365) or three hundred
sixty six (366) days, as the Swing Loan Lender may determine, and actual days
elapsed) as the Swing Loan Lender and the Borrowers may agree to from time to
time.

 

4.1.2       Term Loan Interest Rate Options.  The Borrowers shall have the right
to select from the following Interest Rate Options applicable to the Term Loans:

 

(i)            Term Loan Base Rate Option:  A fluctuating rate per annum
(computed on the basis of a year of three hundred sixty five (365) or three
hundred sixty six (366) days, as the case may be, and actual days elapsed) equal
to the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

 

(ii)           Term Loan LIBOR Rate Option:  A rate per annum (computed on the
basis of a year of three hundred sixty (360) days and actual days elapsed) equal
to the LIBOR Rate plus the Applicable Margin.

 

4.1.3          Rate Quotations.  The Borrowing Agent may call the Administrative
Agent on or before the date on which a Loan Request is to be delivered to
receive an indication of the rates then in effect, but it is acknowledged that
such projection shall not be binding on the Administrative Agent or the Lenders
nor affect the rate of interest which thereafter is actually in effect when the
election is made.

 

4.2        Interest Periods.  At any time when the Borrowers shall select,
convert to or renew a LIBOR Rate Option, the Borrowers shall notify the
Administrative Agent thereof by delivering a Loan Request (i) at least three
(3) Business Days prior to the effective date of such LIBOR Rate Option with
respect to a Loan denominated in Dollars, and (ii) at least four (4) Business
Days prior to the effective date of such LIBOR Rate Option with respect to an
Optional Currency Loan.  The notice shall specify an Interest Period during
which such Interest Rate Option shall apply.  Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a LIBOR Rate Option:

 

4.2.1          Amount of Borrowing Tranche.  Each Borrowing Tranche of Loans
under the LIBOR Rate Option shall be in integral multiples of Five Hundred
Thousand and 00/100 Dollars ($500,000.00) and not less than One Million and
00/100 Dollars ($1,000,000.00); and

 

4.2.2          Renewals.  In the case of the renewal of a LIBOR Rate Option at
the end of an Interest Period, the first day of the new Interest Period shall be
the last day of the preceding Interest Period, without duplication in payment of
interest for such day.

 

51

--------------------------------------------------------------------------------


 

4.3        Interest After Default.  To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, and at the discretion of the Administrative
Agent or upon written demand by the Required Lenders to the Administrative
Agent:

 

4.3.1          Letter of Credit Fees, Interest Rate.  The rate of interest
otherwise applicable to the outstanding principal amounts of the Loans (pursuant
to Section 4.1 [Interest Rate Options]) and the Letter of Credit Fees (pursuant
to Section 2.8.2 [Letter of Credit Fees]), respectively, shall be increased by
two percent (2.0%) per annum;

 

4.3.2          Other Obligations.  Each other Obligation hereunder if not paid
when due (including overdue interest) shall bear interest at a rate per annum
equal to the sum of the rate of interest applicable under the Base Rate Option
applicable to Revolving Credit Loans plus an additional two percent (2.0%) per
annum from the time such Obligation becomes due and payable and until it is paid
in full; and

 

4.3.3          Acknowledgment.  The Borrowers acknowledge that the increase in
rates referred to in this Section 4.3 [Interest After Default] reflects, among
other things, the fact that such Loans or other amounts have become a
substantially greater risk given their default status and that the Lenders are
entitled to additional compensation for such risk; and all such interest shall
be payable by Borrowers upon demand by Administrative Agent.

 

4.4        LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

 

4.4.1          Unascertainable.  If on any date on which a LIBOR Rate would
otherwise be determined, the Administrative Agent shall have determined that:

 

(i)            adequate and reasonable means do not exist for ascertaining such
LIBOR Rate, or

 

(ii)           a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

4.4.2          Illegality; Increased Costs; Deposits Not Available.  If at any
time any Lender shall have determined that:

 

(i)            the making, maintenance or funding of any Loan to which a LIBOR
Rate Option applies has been made impracticable or unlawful by compliance by
such Lender in good faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law), or

 

(ii)           such LIBOR Rate Option will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any such Loan, or

 

(iii)          after making all reasonable efforts, deposits of the relevant
amount in Dollars or in the Optional Currency, as applicable, for the relevant
Interest Period for a Loan, or to banks generally, to which a LIBOR Rate Option
applies, respectively, are not available to such

 

52

--------------------------------------------------------------------------------


 

Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market, then the Administrative Agent shall have the rights specified
in Section 4.4.3 [Administrative Agent’s and Lender’s Rights].

 

4.4.3          Administrative Agent’s and Lender’s Rights.  In the case of any
event specified in Section 4.4.1 [Unascertainable] above, the Administrative
Agent shall promptly so notify the Lenders and the Borrowing Agent thereof, and
in the case of an event specified in Section 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrowing
Agent.  Upon such date as shall be specified in such notice (which shall not be
earlier than the date such notice is given), the obligation of (A) the Lenders,
in the case of such notice given by the Administrative Agent, or (B) such
Lender, in the case of such notice given by such Lender, to allow the Borrowers
to select, convert to or renew a LIBOR Rate Option or select an Optional
Currency, as applicable, shall be suspended until the Administrative Agent shall
have later notified the Borrower, or such Lender shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist.  If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrowers have
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a LIBOR Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option (without giving effect to
clause (c) of the definition of “Base Rate”) otherwise available with respect to
such Loans.  If any Lender notifies the Administrative Agent of a determination
under Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available], the
Borrowers shall, subject to the Borrowers’ indemnification Obligations under
Section 5.10 [Indemnity], as to any Loan of the Lender to which a LIBOR Rate
Option applies, on the date specified in such notice either (i) as applicable,
convert such Loan to the Base Rate Option (without giving effect to clause
(c) of the definition of “Base Rate”)otherwise available with respect to such
Loan or select a different Optional Currency or Dollars, or (ii) prepay such
Loan in accordance with Section 5.6 [Voluntary Prepayments].  Absent due notice
from the Borrowers of conversion or prepayment, such Loan shall automatically be
converted to the Base Rate Option (without giving effect to clause (c) of the
definition of “Base Rate”) otherwise available with respect to such Loan upon
such specified date.

 

4.5        Selection of Interest Rate Options.  If the Borrowers fail to select
a new Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR
Rate Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrowers shall be deemed to have converted such Borrowing Tranche
to the Revolving Credit Base Rate Option or Term Loan Base Rate Option, as
applicable, commencing upon the last day of the existing Interest Period.  If
the Borrowers provide any Loan Request related to a Loan at the LIBOR Rate
Option but fail to identify an Interest Period therefor, such Loan Request shall
be deemed to request an Interest Period of one month.  Any Loan Request that
fails to select an Interest Rate Option shall be deemed to be a request for the
Base Rate Option.

 

53

--------------------------------------------------------------------------------


 

5.             PAYMENTS

 

5.1        Payments.  All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent’s Fee or other fees or amounts due from the Borrowers hereunder shall be
payable prior to 11:00 a.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrowers, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue.  Such payments shall be made to
the Administrative Agent at the Principal Office for the account of PNC with
respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Credit Loans or Term Loans in U.S. Dollars and in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 11:00 a.m. by the Administrative
Agent with respect to the Loans and such payments are not distributed to the
Lenders on the same day received by the Administrative Agent, the Administrative
Agent shall pay the Lenders interest at the Federal Funds Effective Rate in the
case of Loans or other amounts due in Dollars, or the Overnight Rate in the case
of Loans or other amounts due in an Optional Currency, with respect to the
amount of such payments for each day held by the Administrative Agent and not
distributed to the Lenders.  The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement (including
the Equivalent Amounts of the applicable currencies where such computations are
required) and shall be deemed an “account stated”.  All payments of principal
and interest made in respect of the Loans must be repaid in the same currency
(whether Dollars or the applicable Optional Currency) in which such Loan was
made and all Unpaid Drawings with respect to each Letter of Credit shall be made
in the same currency (whether Dollars or the applicable Optional Currency) in
which such Letter of Credit was issued.  The Administrative Agent may (but shall
not be obligated to) debit the amount of any such payment which is not made by
such time to any ordinary deposit account of the applicable Borrower with the
Administrative Agent.

 

5.2        Pro Rata Treatment of Lenders.  Each borrowing of Revolving Credit
Loans shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and the Issuing Lender’s fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], Section 5.6.2
[Replacement of a Lender] or Section 5.8 [Increased Costs]) be payable ratably
among the Lenders entitled to such payment in accordance with the amount of
principal, interest, Commitment Fees and Letter of Credit Fees, as set forth in
this Agreement.  Notwithstanding any of the foregoing, each borrowing or payment
or prepayment by the Borrowers of principal, interest, fees or other amounts
from the Borrowers with respect to Swing Loans shall be made by or to the Swing
Loan Lender according to Section 2.5.5 [Borrowings to Repay Swing Loans].

 

5.3        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff, counterclaim or banker’s lien, by receipt of voluntary
payment, by realization upon

 

54

--------------------------------------------------------------------------------


 

security, or by any other non-pro rata source, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than the pro-rata share of the amount such Lender is entitled thereto,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Lender or the holder making such purchase; and

 

(ii)           the provisions of this Section 5.3 [Sharing of Payments by
Lenders] shall not be construed to apply to (x) any payment made by the Loan
Parties pursuant to and in accordance with the express terms of the Loan
Documents or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or Participation
Advances to any assignee or participant, other than to the Borrowers or any
Subsidiary of a Borrower (as to which the provisions of this Section 5.3
[Sharing of Payments of Lender] shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

5.4        Presumptions by Administrative Agent.  Unless the Administrative
Agent shall have received notice from the Borrowers prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due.  In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate (or, for payments in an Optional Currency, the
Overnight Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

5.5        Interest Payment Dates.  Interest on Loans to which the Base Rate
Option applies shall be due and payable in arrears on each Payment Date. 
Interest on Loans to which the LIBOR Rate Option applies shall be due and
payable on the last day of each Interest Period for those

 

55

--------------------------------------------------------------------------------


 

Loans and, if such Interest Period is longer than three (3) Months, also on the
ninetieth (90th) day of such Interest Period.  Interest on the principal amount
of each Loan or other monetary Obligation shall be due and payable on demand
after such principal amount or other monetary Obligation becomes due and payable
(whether on the stated Expiration Date or Maturity Date as applicable, upon
acceleration or otherwise).

 

5.6        Voluntary Prepayments.

 

5.6.1          Right to Prepay.  The Borrowers shall have the right at their
option from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.6.2 [Replacement of a Lender], in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]).  Whenever the
Borrowers desire to prepay any part of the Loans, it shall provide a prepayment
notice to the Administrative Agent by 2:00 p.m. at least one (1) Business Day
prior to the date of prepayment of the Revolving Credit Loans or Term Loans
denominated in Dollars, and at least four (4) Business Days prior to the date of
prepayment of any Optional Currency Loans, or no later than 2:00 p.m. on the
date of prepayment of Swing Loans, setting forth the following information:

 

(w)          the date, which shall be a Business Day, on which the proposed
prepayment is to be made;

 

(x)           a statement indicating the application of the prepayment between
the Revolving Credit Loans, Term Loans and Swing Loans;

 

(y)           a statement indicating the application of the prepayment between
Loans to which the Base Rate Option applies and Loans to which the LIBOR Rate
Option applies; and

 

(z)           the total principal amount of such prepayment, which shall not be
less than the lesser of (i) the Revolving Facility Usage or (ii) One Hundred
Thousand and 00/100 Dollars ($100,000.00) for any Swing Loan or One Million and
00/100 Dollars ($1,000,000.00) for any Revolving Credit Loan or Term Loan.

 

All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made.  All Term Loan
prepayments permitted pursuant to this Section 5.6.1 [Right to Prepay] shall be
applied to the unpaid installments of principal of the Term Loans in the inverse
order of scheduled maturities.  Except as provided in Section 4.4.3
[Administrative Agent’s and Lender’s Rights], if the Borrowers prepay a Loan but
fail to specify the applicable Borrowing Tranche which the Borrowers are
prepaying, the prepayment shall be applied (i) first to Revolving Credit Loans
and then to Term Loans; and (ii) after giving effect to the allocations in
clause (i) above and in the preceding sentence, first to the Revolving Credit
Loans and Term Loans to which the Base Rate Option applies, then to Revolving
Credit Loans which are not Optional Currency Loans and the Term Loans to which
the LIBOR Rate Option applies, then to Optional Currency Loans, then to Swing
Loans to which the Base Rate Option applies.  Any prepayment hereunder shall be
subject to the Borrower’s Obligation to indemnify the Lenders under Section 5.10
[Indemnity].  Prepayments shall be made in the currency in which such Loan was
made unless otherwise directed by the Administrative Agent..

 

56

--------------------------------------------------------------------------------


 

5.6.2          Replacement of a Lender.  In the event any Lender (i) gives
notice under Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests
compensation under Section 5.8 [Increased Costs], or requires the Borrowers to
pay any additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 11.1 [Modifications, Amendments or Waivers], then in any such event the
Borrowers may, at their sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to
Sections 5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(i)        the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 11.8 [Successors and Assigns];

 

(ii)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

 

(iii)      in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and

 

(iv)      such assignment does not conflict with applicable Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

5.6.3          Designation of a Different Lending Office.  If any Lender
requests compensation under Section 5.8 [Increased Costs], or a Borrower is or
will be required to pay any Indemnified Taxes or additional amounts to any
Lender or any Official Body for the account of any Lender pursuant to
Section 5.9 [Taxes], then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.8 [Increased Costs] or Section 5.9
[Taxes], as the case may be, in the future, and (ii) would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender.  Each Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

57

--------------------------------------------------------------------------------


 

5.7        Mandatory Prepayments for Currency Fluctuations.    If on any
Computation Date the Revolving Facility Usage is equal to or greater than the
Revolving Credit Commitments as a result of a change in exchange rates between
one (1) or more Optional Currencies and Dollars, then the Administrative Agent
shall notify the Borrowing Agent of the same.  The Borrowers shall pay or prepay
the Loans (subject to Borrowers’ indemnity obligations under Sections 5.8
[Increased Costs] and 5.10 [Indemnity]) within one (1) Business Day after
receiving such notice such that the Revolving Facility Usage shall not exceed
the aggregate Revolving Credit Commitments after giving effect to such payments
or prepayments.  All prepayments required pursuant to this Section 5.7
[Mandatory Prepayments for Currency Fluctuations] shall first be applied among
the Interest Rate Options to the principal amount of the Revolving Credit Loans
subject to the Base Rate Option, then to Revolving Credit Loans denominated in
Dollars and subject to a LIBOR Rate Option, then to Optional Currency Loans.

 

5.8        Increased Costs.

 

5.8.1          Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (ii) through (iv) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender, the Issuing Lender or the Relevant
Interbank Market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

 

5.8.2          Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any Lending Office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s

 

58

--------------------------------------------------------------------------------


 

holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrowers will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or the Issuing Lender’s holding company for any
such reduction suffered.

 

5.8.3          Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans.  A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Section 5.8.1
[Increased Costs Generally] or Section 5.8.2 [Capital Requirements] and
delivered to the Borrowing Agent shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

5.8.4          Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrowing Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

5.9        Taxes.

 

5.9.1          Issuing Lender.  For purposes of this Section 5.9, the term
“Lender” includes the Issuing Lender and the term “applicable Law” includes
FATCA.

 

5.9.2          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be without
deduction or withholding for any Taxes, except as required by applicable Law. 
If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Official Body in
accordance with applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under

 

59

--------------------------------------------------------------------------------


 

this Section 5.9 [Taxes]) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

5.9.3          Payment of Other Taxes by the Loan Parties.  The Loan Parties
shall timely pay to the relevant Official Body in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

5.9.4          Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.9 [Taxes]) payable or paid by such Recipient or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body.  A certificate as to the amount of such payment or liability
delivered to the Borrowing Agent by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

5.9.5          Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of any of the
Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.8.4 [Participations] relating to the
maintenance of a Participant Register, and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Official Body.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 5.9.5
[Indemnification by the Lenders].

 

5.9.6          [Reserved].

 

5.9.7          Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowing Agent and the Administrative Agent, at the time or
times reasonably requested by the Borrowing Agent or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowing Agent or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrowing Agent or the Administrative
Agent, shall deliver such other documentation prescribed by applicable Law or
reasonably

 

60

--------------------------------------------------------------------------------


 

requested by the Borrowing Agent or the Administrative Agent as will enable the
Borrowing Agent or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.9.7(ii)(A), 5.9.7(ii)(B) and
5.9.7(ii)(D) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)       Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Borrower,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrowing
Agent and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowing Agent or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowing Agent and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrowing Agent or
the Administrative Agent), whichever of the following is applicable:

 

(i)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(ii)           executed originals of IRS Form W-8ECI;

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 5.9.7(A) to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(iv)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 5.9.7(B) or Exhibit 5.9.7(C), IRS Form W-9, and/or other certification
documents from each beneficial owner, as

 

61

--------------------------------------------------------------------------------


 

applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 5.9.7(D) on behalf of each such
direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowing Agent and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowing Agent and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowing Agent or the Administrative Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowing Agent and the
Administrative Agent in writing of its legal inability to do so.

 

5.9.8          Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body.  Notwithstanding
anything to the contrary in this Section 5.9.8 [Treatment of Certain

 

62

--------------------------------------------------------------------------------


 

Refunds]), in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain
Refunds] the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

5.9.9            Survival.  Each party’s obligations under this Section 5.9
[Taxes] shall survive the resignation of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all Obligations.

 

5.10        Indemnity.  In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrowers shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:

 

(i)            payment, prepayment, conversion or renewal of any Loan to which a
LIBOR Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),

 

(ii)           attempt by any Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Loan Requests under
Section 2.4 [Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments], or

 

(iii)          default by any Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of any Borrower to pay when due (by acceleration or
otherwise) any principal, interest, any Commitment Fee or any other amount due
hereunder.

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowing Agent of the amount determined in good faith by such
Lender (which determination may include such assumptions, allocations of costs
and expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense. 
Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

 

63

--------------------------------------------------------------------------------


 

5.11      Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrowers may borrow,
repay and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates.  The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”).  On such Settlement Date, each Lender shall pay to
the Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans.  The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and may at its option effect settlement on any other Business Day.  These
settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this Section 5.11 [Settlement Date
Procedures] shall relieve the Lenders of their obligations to fund Revolving
Credit Loans on dates other than a Settlement Date pursuant to Section 2.1.2
[Swing Loan Commitment].  The Administrative Agent may at any time at its option
for any reason whatsoever require each Lender to pay immediately to the
Administrative Agent such Lender’s Ratable Share of the outstanding Revolving
Credit Loans and each Lender may at any time require the Administrative Agent to
pay immediately to such Lender its Ratable Share of all payments made by the
Borrowers to the Administrative Agent with respect to the Revolving Credit
Loans.

 

5.12      Currency Conversion Procedures for Judgments.  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the “Original Currency”) into another currency (the “Other
Currency”), the parties hereby agree, to the fullest extent permitted by Law,
that the rate of exchange used shall be that at which in accordance with normal
lending procedures each Lender could purchase the Original Currency with the
Other Currency after any premium and costs of exchange on the Business Day
preceding that on which final judgment is given.

 

5.13      Indemnity in Certain Events.  The obligation of a Borrower in respect
of any sum due from  Borrower to any Lender hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Lender of any sum adjudged to be so due in such Other Currency, such Lender may
in accordance with normal lending procedures purchase the Original Currency with
such Other Currency.  If the amount of the Original Currency so purchased is
less than the sum originally due to such Lender in the Original Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.

 

5.14      Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement

 

64

--------------------------------------------------------------------------------


 

shall be restricted as specified in the definition of Required Lenders and in
Section 11.1 [Modifications, Amendments or Waivers].

 

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 9 [Default] or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.2.3 [Setoff] shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Lender or Swing Loan
Lender hereunder; third, to Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 5.15
[Cash Collateral]; fourth, as the Borrowers may request (so long as no Potential
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 5.15 [Cash Collateral];
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lender or
Swing Loan Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or Swing Loan Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Potential Default
or Event of Default exists, to the payment of any amounts owing to a Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Borrowing in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions specified in
Section 7.2 [Each Loan or Letter of Credit] were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and Letter of Credit
Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Letter of Credit Borrowing owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations and Swing Loans are held by the
Lenders pro rata in accordance with the Commitments under the applicable Loans
without giving effect to clause (a)(iv) of Section 5.14 [Reallocation of
Participation to Reduce Fronting Exposure]. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to
clause (ii) of this Section 5.14 [Defaulting Lenders] shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

65

--------------------------------------------------------------------------------


 

(iii)          Certain Fees. (A) No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Ratable Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 5.15 [Cash
Collateral].

 

(C)          With respect to any Commitment Fee or Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Obligations or
Swing Loans that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each Issuing Lender and Swing Loan Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swing Loan Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in Letter of Credit
Obligations and Swing Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Ratable Shares (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the outstanding Revolving Credit Loans and
participations in outstanding Swing Loans and Letter of Credit Obligations of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)           Cash Collateral, Repayment of Swing Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Loans in an amount equal to the
Swing Loan Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures specified
in Section 5.15 [Cash Collateral].

 

(b)           Defaulting Lender Cure.  If the Borrowing Agent, the
Administrative Agent and each Swing Loan Lender and Issuing Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions

 

66

--------------------------------------------------------------------------------


 

specified therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Loans to be
held pro rata by the Lenders in accordance with the Commitments under the
applicable Facility (without giving effect to clause (a)(iv) of Section 5.14
[Reallocation of Participations to Reduce Fronting Exposure], whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of a Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.

 

(c)           New Swing Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swing Loan Lender shall not be required to fund any
Swing Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

5.15      Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent) the Borrowers shall Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to clause (a)(iv) of Section 5.14 [Reallocation of Participations to Reduce
Fronting Exposure] and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

 

(a)           Grant of Security Interest.  The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lenders, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Obligations, to be applied pursuant to clause
(b) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lenders as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrowers will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 5.15 or
Section 5.14 [Defaulting Lenders] in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Obligations (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

67

--------------------------------------------------------------------------------


 

(c)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this
Section 5.15 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided that, subject to
Section 5.14 [Defaulting Lenders] the Person providing Cash Collateral and the
Issuing Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to
Section 5.15(a) above.

 

6.             REPRESENTATIONS AND WARRANTIES

 

6.1        Representations and Warranties.  The Loan Parties, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders as follows:

 

6.1.1          Organization and Qualification; Power and Authority; Compliance
With Laws; Title to Properties; Event of Default.  Each Loan Party and each
Subsidiary of each Loan Party (i) is a corporation, partnership, limited
liability company or other entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, (ii) has the
corporate, partnership or limited liability company power, as applicable, to own
or lease its properties and to engage in the business it presently conducts or
proposes to conduct, (iii) except where the failure to be so licensed or
qualified would reasonably be expected to result in a Material Adverse Change,
is duly licensed or qualified and in good standing in each jurisdiction where
the property owned or leased by it or the nature of the business transacted by
it or both makes such licensing or qualification necessary, (iv) solely in the
case of each such Loan Party, has full corporate, partnership or limited
liability company power, as applicable, to enter into, execute, deliver and
carry out this Agreement and the other Loan Documents to which it is a party, to
incur the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part,
(v) is in compliance with all applicable Laws (other than Environmental Laws
which are specifically addressed in Section 6.1.13 [Environmental Matters])
applicable to it, except (A) where such Law is being contested in good faith by
appropriate proceedings diligently conducted and for which such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made, or (B) where the failure to do so would not constitute a Material
Adverse Change, and (vi) has valid title to or valid leasehold interest in all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens and encumbrances except Permitted Liens and subject to the terms and
conditions of the applicable leases, if any, and except where the failure to do
so would not reasonably be expected to result in a Material Adverse Change.  No
Event of Default or Potential Default exists or is continuing. No Loan Party is
an EEA Financial Institution.

 

6.1.2          Capitalization; Subsidiaries; Investment Companies.  Schedule
6.1.2 states (i)  the name of each Loan Party’s Subsidiaries, its jurisdiction
of organization and, for any Domestic Subsidiary, the amount, percentage and
type of Equity Interests in such Domestic

 

68

--------------------------------------------------------------------------------


 

Subsidiary, and (ii) any options, warrants or other rights outstanding to
purchase any such Equity Interests referred to in clause (i).  Each Loan Party
and each Subsidiary of each Loan Party has good and marketable title to all of
the Equity Interests it purports to own, free and clear in each case of any Lien
(other than Permitted Liens) and, with respect to any Domestic Subsidiary, all
such Equity Interests have been validly issued, fully paid and nonassessable. 
None of the Loan Parties or Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control.”

 

6.1.3          Validity and Binding Effect.  This Agreement and each of the
other Loan Documents (i) has been duly and validly executed and delivered by
each Loan Party party thereto, and (ii) constitutes, or will constitute, legal,
valid and binding obligations of each Loan Party which is or will be a party
thereto, enforceable against such Loan Party, in accordance with its terms,
except to the extent that enforceability of this Agreement or any other Loan
Document may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforceability of creditors’ rights generally
or limiting the right of specific performance or by general principles of
equity.

 

6.1.4          No Conflict; Material Agreements; Consents.  Neither the
execution and delivery of this Agreement or the other Loan Documents by any Loan
Party nor the consummation of the transactions herein or therein contemplated or
compliance with the terms and provisions hereof or thereof by any of them will
conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents of any Loan Party
or (ii) any Law or any material agreement or instrument which Parent is required
to file pursuant to Item 601 of Regulation S-K of the Securities Act of 1933, as
amended, or any material order, writ, judgment, injunction or decree to which
any Loan Party or any Subsidiaries of Loan Parties is a party or by which any
Loan Party or any Subsidiaries of Loan Parties is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any  Subsidiaries of the Loan Parties (other than Liens granted under
the Loan Documents).  There is no default under such material agreement
(referred to above) and none of the Loan Parties or any Subsidiaries of the Loan
Parties is bound by any contractual obligation, or subject to any restriction in
any organization document, or any requirement of Law which would reasonably be
expected to result in a Material Adverse Change.  No consent, approval,
exemption, order or authorization of, or a registration or filing with, any
Official Body or any other Person is required by any Law or any agreement in
connection with the execution, delivery and carrying out of this Agreement and
the other Loan Documents, except (A) for those registrations, exemptions,
orders, authorizations, consents, approvals, notices or other actions that have
been made, obtained, given or taken, or (B) filings required with the Securities
and Exchange Commission as a result of the execution and delivery of this
Agreement.

 

6.1.5          Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party or any Subsidiary of any Loan Party at law or in equity
before any Official Body which individually or

 

69

--------------------------------------------------------------------------------


 

in the aggregate would reasonably be expected to result in any Material Adverse
Change.  None of the Loan Parties or any Subsidiaries of the Loan Parties is in
violation of any order, writ, injunction or any decree of any Official Body
which would reasonably be expected to result in any Material Adverse Change.

 

6.1.6          Financial Statements.

 

(i)            Historical Statements.  The Loan Parties have delivered or caused
to be delivered to the Administrative Agent copies of the audited consolidated
year-end financial statements of the Parent and its Subsidiaries for and as of
the end of the fiscal year ended December 31, 2015.  In addition, the Loan
Parties have delivered or caused to be delivered to the Administrative Agent
copies of the unaudited consolidated interim financial statements of the Parent
and its Subsidiaries for the fiscal year to date and as of the end of the fiscal
quarter ended June 30, 2016 (all such annual and interim statements being
collectively referred to as the “Statements”).  The Statements were compiled
from the books and records maintained by the Loan Parties’ management, are
correct and complete in all material respects and fairly represent in all
material respects the consolidated financial condition of the Parent and its
Subsidiaries as of the respective dates thereof and the results of operations
for the fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied, subject (in the case of the interim statements) to normal
year-end audit adjustments.

 

(ii)           Financial Projections.  The Loan Parties have delivered to the
Administrative Agent summary projected financial statements (including, without
limitation, statements of operations and cash flow together with a detailed
explanation of the assumptions used in preparing such projected financial
statements) of the Parent and its Subsidiaries for the period from the Closing
Date through December 31, 2020 derived from various assumptions of the Loan
Parties’ management (the “Projections”).  The Projections represent a reasonable
range of possible results in light of the history of the business, present and
foreseeable conditions and the intentions of the Loan Parties’ management, it
being understood that such Projections are (a) as to future events and not to be
viewed as facts, (b) are subject to significant uncertainties and contingencies,
many of which are beyond the Loan Parties’ control, and (c) no assurance can be
given that the Projections will be realized.

 

(iii)          Accuracy of Financial Statements.  No Loan Party nor any
Subsidiary thereof has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the Statements or in the notes
thereto, and except as disclosed therein there are no unrealized or anticipated
losses from any commitments of any Loan Party or any Subsidiary thereof and, in
each case, which could reasonably be expected to cause a Material Adverse
Change.  Since December 31, 2015, no Material Adverse Change has occurred.

 

6.1.7          Margin Stock.  None of the Loan Parties or any Subsidiaries of
any Loan Party engages or intends to engage principally, or as one of its
important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System).  No part of the proceeds of any Loan
has been or will be used, immediately, incidentally or ultimately, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any

 

70

--------------------------------------------------------------------------------


 

margin stock or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System.  None of the Loan Parties
or any Subsidiary of any Loan Party holds or intends to hold margin stock in
such amounts that more than twenty five percent (25%) of the reasonable value of
the assets of any Loan Party or Subsidiary of any Loan Party are or will be
represented by margin stock.

 

6.1.8          Full Disclosure.  Neither this Agreement nor any other Loan
Document, nor any certificate, written statement, agreement or other documents
furnished to the Administrative Agent or any Lender in connection herewith or
therewith, contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein, in light of the circumstances under which they were made and at such
times as they were made, not materially misleading.  There is no fact known to
any Loan Party which materially adversely affects the business, property,
assets, financial condition or results of operations of the Loan Parties taken
as a whole which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.

 

6.1.9          Taxes.  All federal, state and local income tax returns required
to have been filed with respect to each Loan Party and each Subsidiary of each
Loan Party have been filed (or valid extensions have been obtained), and payment
or adequate provision has been made for the payment of all taxes, fees,
assessments and other governmental charges which have or may become due pursuant
to said returns or to assessments received, except to the extent that (a) the
amount thereof is not individually or in the aggregate material, or (b) such
taxes, fees, assessments and other charges are being contested in good faith by
appropriate proceedings diligently conducted and for which such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made.

 

6.1.10        Patents, Trademarks, Copyrights, Licenses, Etc.   Each Loan Party
and each Subsidiary of each Loan Party owns or possesses all the material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others, except with respect to any conflict
that would not, individually or in the aggregate, result in a Material Adverse
Change.

 

6.1.11        Insurance.  The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect (or are subject to a program of self-insurance) and
which provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of each such Loan Party and
Subsidiary in accordance with prudent business practice in the industry of such
Loan Parties and Subsidiaries.

 

6.1.12        ERISA Compliance.

 

(i)            Each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code and other federal or state Laws, except where the
failure to

 

71

--------------------------------------------------------------------------------


 

comply would not reasonably be expected to result in a Material Adverse Change. 
Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Borrowers, nothing has occurred which would
prevent, or cause the loss of, such qualification.  Except as would not
reasonably be expected to result in a Material Adverse Change, (a) each Loan
Party and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Code, (b) no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan, and (c) no claims (other than routine claims
for benefits), lawsuits or actions (including by any governmental authority)
exist or, to the knowledge of the Borrowers and any ERISA Affiliates, are
threatened, with respect to any Plan.

 

(ii)                                  Except as would not reasonably be expected
to result, either individually or in the aggregate, in a Material Adverse
Change, (a) no ERISA Event has occurred or is reasonably expected to occur;
(b) no Pension Plan has any unfunded pension liability (i.e. excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined in
accordance with the assumptions used for funding the Pension Plan for the
applicable plan year); (c) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (d) neither any Loan Party nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (e) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

 

6.1.13                        Environmental Matters.  Each Loan Party and its
Subsidiaries are, and to the knowledge of the Loan Parties, each Loan Party and
its Subsidiaries have been in compliance with applicable Environmental Laws
except to the extent that any non-compliance would not in the aggregate
reasonably be expected to result in a Material Adverse Change.

 

6.1.14                        Solvency.  Before and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Indebtedness incurred thereby, the Liens granted by the Loan
Parties in connection therewith and the payment of all fees related thereto, the
Loan Parties, taken as a whole are Solvent.

 

6.1.15                        Sanctions and other Anti-Terrorism Laws .   
(i) No Covered Entity, nor any director, officer, or employee, and to the
knowledge of the Loan Parties, no agent or affiliate of any Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Designated Jurisdiction or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Designated Jurisdiction or
Sanctioned Person in violation of any Anti-Terrorism Law; or (C) engages in any
dealings or transactions prohibited by any Anti-Terrorism Law.

 

72

--------------------------------------------------------------------------------


 

6.1.16                        Anti-Corruption Laws.  Each Loan Party and its
Subsidiaries have conducted their business in compliance with all
Anti-Corruption Laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

6.2                         Updates to Schedules.  The Parent shall update
Schedule 6.1.2 on the date on which the Parent delivers each quarterly
Compliance Certificate.  Provided that the Parent delivers such updates with
each Compliance Certificate and timely delivers such Compliance Certificates,
(1) any inaccuracy in such schedules between due dates for Compliance
Certificates shall not be a default hereunder, and (2) such schedules shall be
deemed to be amended upon delivery thereof.

 

7.                                      CONDITIONS OF LENDING AND ISSUANCE OF
LETTERS OF CREDIT

 

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

 

7.1                         Initial Loans and Letters of Credit.

 

7.1.1                               Deliveries.  On the Closing Date, the
Administrative Agent shall have received each of the following in form and
substance satisfactory to the Administrative Agent:

 

(i)                                     A certificate of the Parent signed by an
Authorized Officer of the Parent, dated the Closing Date stating that (a) all
representations and warranties of the Loan Parties set forth in this Agreement
and the other Loan Documents are true and correct, (b) no Event of Default or
Potential Default exists and (c) no Material Adverse Change shall have occurred
since December 31, 2015;

 

(ii)                                  A certificate dated the Closing Date and
signed by an Authorized Officer of each of the Loan Parties, certifying as
appropriate as to: (a) all action taken by each Loan Party in connection with
this Agreement and the other Loan Documents; (b) the names of the Authorized
Officers authorized to sign the Loan Documents and their true signatures; and
(c) copies of its organizational documents as in effect on the Closing Date
certified by the appropriate state official where such documents are filed in a
state office together with certificates from the appropriate state officials as
to the continued existence and good standing of each Loan Party in its state of
organization;

 

(iii)                               This Agreement and each of the other Loan
Documents signed by an Authorized Officer;

 

(iv)                              Written opinion(s) of counsel for the Loan
Parties, dated the Closing Date for the benefit of the Administrative Agent and
each Lender;

 

(v)                                 Evidence that adequate insurance required to
be maintained under this Agreement is in full force and effect, in form and
substance reasonably satisfactory to the Administrative Agent;

 

73

--------------------------------------------------------------------------------


 

(vi)                              Lien searches in acceptable scope and with
results to the reasonable satisfaction of the Administrative Agent;

 

(vii)                           Evidence that all Indebtedness not permitted
under Section 8.2.1 [Indebtedness] shall have been paid in full and that all
necessary termination statements, release statements and other releases in
connection with all Liens (other than Permitted Liens) have been filed or
satisfactory arrangements have been made for such filing (including payoff
letters, if applicable, in form and substance reasonably satisfactory to the
Administrative Agent);

 

(viii)                        The Statements and the Projections;

 

(ix)                              A certificate prepared as of the Closing Date
in substantially the form of Exhibit 7.1.1(A) (the “Closing Compliance
Certificate”), signed by an Authorized Officer of the Parent;

 

(x)                                 A certificate of an Authorized Officer of
the Parent in the form of Exhibit 7.1.1(B) hereto as to the Solvency of each of
the Loan Parties taken as a whole after giving effect to the transactions
contemplated by this Agreement;

 

(xi)                              All material consents required to effectuate
the transactions contemplated hereby;

 

(xii)                           Copies of all intercompany instruments and
leases reflecting legend required by the terms of the Intercompany Subordination
Agreement;

 

(xiii)                        All documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the USA Patriot Act; and

 

(xiv)                       Such other documents in connection with such
transactions as the Administrative Agent or said counsel may reasonably request.

 

7.1.2                               Payment of Fees.  The Borrowers shall have
paid all fees payable on or before the Closing Date as required by this
Agreement, the Administrative Agent’s Letter or any other Loan Document.

 

7.2                         Each Loan or Letter of Credit.  At the time of
making any Loans or issuing, extending or increasing any Letters of Credit and
after giving effect to the proposed extensions of credit: (i) the
representations, warranties of the Loan Parties shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on such date (except representations and warranties which expressly
relate solely to an earlier date or time, which representations and warranties
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the specific dates or
times referred to therein), (ii) no Event of Default or Potential Default shall
have occurred and be continuing, and (iii) the Borrowers shall have delivered to
the Administrative Agent a duly executed and completed Loan Request or to the
Issuing Lender an application for a Letter of Credit, as the case may be.

 

74

--------------------------------------------------------------------------------


 

8.                                      COVENANTS

 

The Loan Parties, jointly and severally, covenant and agree that until the
Facility Termination Date, the Loan Parties shall comply at all times with the
following covenants:

 

8.1                         Affirmative Covenants.

 

8.1.1                               Preservation of Existence, Etc.  Each Loan
Party shall, and shall cause each of its Subsidiaries to, maintain its legal
existence as a corporation, limited partnership or limited liability company and
its license or qualification and good standing in each jurisdiction in which its
ownership or lease of property or the nature of its business makes such license
or qualification necessary, except, in any such case, (i) as otherwise expressly
permitted in Section 8.2.6 [Liquidations, Mergers, Etc.], or (ii) where the
failure to maintain its legal existence or to be so licensed or qualified would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change.

 

8.1.2                               Payment of Liabilities, Including Taxes,
Etc.  Each Loan Party shall, and shall cause each of its Subsidiaries to, duly
pay and discharge all liabilities to which it is subject or which are asserted
against it the failure of which to pay would result in a Material Adverse
Change, promptly as and when the same shall become due and payable, including
all taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.

 

8.1.3                               Maintenance of Insurance.  Each Loan Party
shall, and shall cause each of its Subsidiaries to, insure its properties and
assets against loss or damage by fire and such other insurable hazards as such
assets are commonly insured (including fire, extended coverage, property damage,
workers’ compensation, public liability and business interruption insurance) and
against other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary, all as reasonably
determined by the Administrative Agent.  At the request of the Administrative
Agent, the Loan Parties shall deliver to the Administrative Agent on the Closing
Date and annually thereafter an original certificate of insurance signed by the
Loan Parties’ independent insurance broker describing and certifying as to the
existence of the insurance required to be maintained by this Agreement and the
other Loan Documents.

 

8.1.4                               Maintenance of Properties.  Each Loan Party
shall, and shall cause each of its Subsidiaries to, maintain in good repair,
working order and condition (ordinary wear and tear excepted) in accordance with
the general practice of other businesses of similar character and size, all of
those properties necessary to its business (including material contracts,
licenses and permits), and from time to time, such Loan Party will make or cause
to be made all appropriate repairs, renewals or replacements thereof, except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Change.

 

75

--------------------------------------------------------------------------------


 

8.1.5                               Visitation Rights.  Each Loan Party shall,
and shall cause each of its Subsidiaries to, permit any of the officers or
authorized employees or representatives of the Administrative Agent or any of
the Lenders to visit and inspect any of its properties and to examine and make
excerpts from its books and records and discuss its business affairs, finances
and accounts with its officers, during normal business hours, all in such detail
and as often as any of the Administrative Agent and/or the Lenders may
reasonably request, provided that, no officer or employee or representative of
the Administrative Agent or any of the Lenders shall be permitted to so visit or
inspect if to do so would violate any applicable Law; provided further that, the
Administrative Agent shall provide the Borrowing Agent, and each Lender shall
provide the Borrowing Agent and the Administrative Agent, with reasonable
advance notice prior to any visit or inspection; provided further that, neither
the Administrative Agent nor the Lenders shall exercise such rights more often
than two (2) times during any calendar year absent the existence of an Event of
Default and only one (1) such time shall be at the Borrowers’ expense; provided
further that, when an Event of Default has occurred and is continuing the
Administrative Agent or any such Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time.  In the event any Lender desires to
conduct an audit of any Loan Party, such Lender shall make a reasonable effort
to conduct such audit contemporaneously with any audit to be performed by the
Administrative Agent.

 

8.1.6                               Keeping of Records and Books of Account. 
Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain and
keep proper books of record and account which enable such Loan Party and its
Subsidiaries to issue financial statements in accordance with GAAP, or with
respect to any Foreign Subsidiary, the applicable generally acceptable
accounting principles as are in effect in such Foreign Subsidiary’s
jurisdiction, and as otherwise required by applicable Laws of any Official Body
having jurisdiction over any Loan Party or any Subsidiary of any Loan Party, and
in which full, true and correct entries shall be made in all material respects
of all its dealings and business and financial affairs.

 

8.1.7                               Compliance with Laws; Use of Proceeds.  Each
Loan Party shall, and shall cause each of its Subsidiaries to, comply with all
applicable Laws, including all Environmental Laws, in all respects; provided
that it shall not be deemed to be a violation of this Section 8.1.7 [Compliance
with Laws; Use of Proceeds] if (a) such requirement of Law is being contested in
good faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP,
or with respect to any Foreign Subsidiary, the applicable generally acceptable
accounting principles as are in effect in such Foreign Subsidiary’s
jurisdiction, shall have been made, or (b) any failure to comply with any Law
would not reasonably be expected to result in a Material Adverse Change.  The
Loan Parties will use the Letters of Credit and the proceeds of the Loans, as
permitted by applicable Law, (a) to provide working capital to the Borrowers,
(b) for Permitted Acquisitions, and (c) for general corporate purposes of the
Borrowers, including capital expenditures and share repurchases.

 

8.1.8                               Sanctions and other Anti-Terrorism Laws;
Anti-Corruption Laws.  (a)  None of the Loan Parties is or shall be (i) a
Sanctioned Person or a Person with whom any Lender is restricted from doing
business under Executive Order No. 13224 or any other Anti-Terrorism Law,
(ii) engaged in any business involved in making or receiving any contribution of

 

76

--------------------------------------------------------------------------------


 

funds, goods or services to or for the benefit of such a Person or in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
the prohibitions set forth in any Anti-Terrorism Law, or (iii) otherwise in
violation of any Anti-Terrorism Law, and (b) the Loan Parties and their
Subsidiaries will conduct their business in compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and all
Anti-Corruption Laws, and maintain policies and procedures designed to promote
and achieve compliance with all Anti-Corruption Laws.  The Loan Parties shall
provide to the Lenders any certifications or information that a Lender requests
to confirm compliance by the Loan Parties with Anti-Terrorism Laws and
Anti-Corruption Laws.

 

8.1.9                               Keepwell.  Each Qualified ECP Loan Party
jointly and severally (together with each other Qualified ECP Loan Party) hereby
absolutely unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 8.1.9 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 8.1.9, or otherwise under this Agreement or any
other Loan Document, voidable under applicable law, including applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Loan Party under this
Section 8.1.9 shall remain in full force and effect until the Facility
Termination Date.  Each Qualified ECP Loan Party intends that this Section 8.1.9
constitute, and this Section 8.1.9 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18(A)(v)(II) of
the CEA.

 

8.1.10                        Interest Rate Hedge.  Documentation for any
Interest Rate Hedge entered into by the Borrowers shall be in a standard
International Swap Dealer Association Agreement, and shall not require that any
collateral be provided as security for such agreement unless the Interest Rate
Hedge is a Lender Provided Swap Agreement and the security therefor consists
only of the collateral, if any, securing the Obligations and the security
interest in such collateral is on a pari passu basis with that of the Lenders to
the extent of such provider’s credit exposure.

 

8.2                         Negative Covenants.

 

8.2.1                               Indebtedness.  Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, at any time create,
incur, assume or suffer to exist any Indebtedness, except:

 

(i)                                     Indebtedness under the Loan Documents;

 

(ii)                                  [Reserved.]

 

(iii)                               Indebtedness as set forth on Schedule 8.2.1
(including any extensions or renewals thereof);

 

77

--------------------------------------------------------------------------------


 

(iv)                              Indebtedness incurred with respect to Purchase
Money Security Interests and capitalized leases;

 

(v)                                 Indebtedness (a) of a Loan Party to another
Loan Party, (b) of a Loan Party to any wholly owned Subsidiary of a Loan Party,
or (c) of any Foreign Subsidiary to another Foreign Subsidiary, which in each
case with respect to the foregoing clauses (a) and (b) is subordinated pursuant
to the Intercompany Subordination Agreement;

 

(vi)                              Indebtedness owed to any Person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such person, in each case incurred in the
ordinary course of business;

 

(vii)                           Indebtedness owed to any Person in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

 

(viii)                        Indebtedness incurred in the ordinary course of
business for the financing of insurance premiums of insurers providing insurance
to a Loan Party or a Subsidiary of a Loan Party of the type required by
Section 8.1.3 [Maintenance of Insurance] or any other Loan Document;

 

(ix)                              Earn-out payments incurred by the Loan Parties
and their Subsidiaries in connection with a Permitted Acquisition;

 

(x)                                 Indebtedness of the Foreign Subsidiaries
(other than Indebtedness to another Foreign Subsidiary which is governed by
clause (v) above);

 

(xi)                              Indebtedness and other obligations in respect
of netting services, overdraft protections and similar arrangements in each case
in connection with cash management agreements and deposit accounts in the
ordinary course of business;

 

(xii)                           Indebtedness in respect of bankers’ acceptance,
letter of credit, bank guarantees, warehouse receipt or similar facilities
entered into in the ordinary course of business;

 

(xiii)                        Guaranties permitted by Section 8.2.3
[Guaranties];

 

(xiv)                       Any (i) Lender Provided Swap Agreement, or
(ii) Indebtedness under any Other Lender Provided Financial Services Product;
provided however, the Loan Parties and their Subsidiaries shall enter into a
Lender Provided Swap Agreement only for hedging (rather than speculative)
purposes;

 

(xv)                          Any other Qualified Swap Agreement; and

 

(xvi)                       Any unsecured Indebtedness not otherwise permitted
in items (i) through (ix) above which does not exceed Sixty Million and 00/100
Dollars ($60,000,000.00) in the aggregate at any one time outstanding.

 

78

--------------------------------------------------------------------------------


 

8.2.2                               Liens; Lien Covenants.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, at any time
create, incur, assume or suffer to exist any Lien on any of its property or
assets, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except Permitted Liens.

 

8.2.3                               Guaranties.  Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, at any time, directly or
indirectly, become or be liable in respect of any Guaranty, or assume,
guarantee, become surety for, endorse or otherwise agree, become or remain
directly or contingently liable upon or with respect to any obligation or
liability of any other Person, except for (i) Guaranties of Indebtedness of the
Loan Parties and their respective Subsidiaries permitted under Section 8.2.1
[Indebtedness], (ii) Guaranties outstanding on the Closing Date as set forth on
Schedule 8.2.3 attached hereto, (iii) indemnification obligations under any
customer contract or other commercial agreement entered into by any of the Loan
Parties or Foreign Subsidiaries, in either case, in the ordinary course of
business, and (iv) other unsecured Guaranties in an aggregate amount not to
exceed Five Million and 00/100 Dollars ($5,000,000,00) at any one time
outstanding.

 

8.2.4                               Loans and Investments.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, at any time
make or suffer to remain outstanding any loan or advance to, or purchase,
acquire or own any stock, bonds, notes or securities of, or any partnership
interest (whether general or limited) or limited liability company interest in,
or any other investment or interest in, or make any capital contribution to, any
other Person, or agree, become or remain liable to do any of the foregoing,
except:

 

(i)                                     trade credit extended on usual and
customary terms in the ordinary course of business;

 

(ii)                                  advances to employees to meet expenses
incurred by such employees in the ordinary course of business;

 

(iii)                               Permitted Investments;

 

(iv)                              loans, advances and investments in other Loan
Parties, Domestic Subsidiaries and/or Foreign Subsidiaries;

 

(v)                                 investments in connection with Lender
Provided Swap Agreements or other Qualified Swap Agreements permitted hereunder;

 

(vi)                              loans to employees (other than expense
advances made pursuant to clause (ii) above) of any of the Loan Parties or their
Subsidiaries that (i) have a term of five (5) years or less; and (ii) are in
individual amounts equal to or less than Five Hundred Thousand and 00/100
Dollars ($500,000.00) and in an aggregate equal to or less than One Million and
00/100 Dollars ($1,000,000.00); provided, however, that any such loans in the
amount equal to or greater than Fifty Thousand and 00/100 Dollars ($50,000.00)
shall be evidenced by a written promissory note;

 

(vii)                           Permitted Acquisitions;

 

79

--------------------------------------------------------------------------------


 

(viii)                        other loans and advances to and investments in
partnerships and joint ventures;

 

(ix)                              loans and advances to third parties in the
ordinary course of business for the purpose of achieving supplier discounts,
facilitating potential acquisitions or for other business purposes in an
aggregate amount not to exceed Three Million and 00/100 Dollars ($3,000,000.00)
at any one time;

 

(x)                                 promissory notes and other noncash
consideration received in connection with dispositions permitted by
Section 8.2.7 [Disposition of Assets or Subsidiaries];

 

(xi)                              investments in the ordinary course of business
consisting of endorsements of instruments for collection or deposit; and

 

(xii)                           investments (including debt obligations and
Equity Interests) received in connection with (1) the bankruptcy or
reorganization of any Person and in settlement of obligations of, or disputes
with, any Person arising in the ordinary course of business and upon foreclosure
with respect to any secured investment or other transfer of title with respect
to any secured investment and (2) the non-cash proceeds of any disposition
permitted by Section 8.2.7 [Dispositions of Assets].

 

8.2.5                               Dividends and Related Distributions.  Each
of the Loan Parties shall not, and shall not permit any of its Subsidiaries to,
make or pay, or agree to become or remain liable to make or pay, any dividend or
other distribution of any nature (whether in cash, property, securities or
otherwise) on account of or in respect of its shares of capital stock,
partnership interests or limited liability company interests or on account of
the purchase, redemption, retirement or acquisition of its shares of capital
stock (or warrants, options or rights therefor), partnership interests or
limited liability company interests, except for (i) dividends or other
distributions payable to another Loan Party or wholly-owned Subsidiary of a Loan
Party and (ii) any other dividends or distributions so long as both immediately
before and immediately after giving effect thereto (a) there exists no Event of
Default or Potential Default, (b) pro forma Leverage Ratio (calculated if such
dividend or distribution has been made in the applicable measurement period) for
the four (4) consecutive fiscal quarters most recently ended is less than or
equal to 2.75 to 1.0 and (c) the sum of (y) cash and Cash Equivalents of the
Loan Parties and their Domestic Subsidiaries and (z) Undrawn Availability is not
less than Fifty Million and 00/100 Dollars ($50,000,000.00).

 

8.2.6                               Liquidations, Mergers, Consolidations,
Acquisitions.  Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, dissolve, liquidate or wind-up its affairs, or become a
party to any merger or consolidation, or acquire by purchase, lease or otherwise
all or substantially all of the assets or capital stock of any other Person;
provided that

 

(i)                                     (A) any Borrower may consolidate with or
merge into another Borrower, (B) any Subsidiary of any Borrower may merge into a
Borrower in a transaction in which such Borrower is the surviving corporation,
(C) any Subsidiary of a Loan Party (other than a Borrower) may consolidate with
or merge into another Subsidiary of a Loan Party; provided that when any
Subsidiary that is a Loan Party is consolidating or merging with another
Subsidiary, a

 

80

--------------------------------------------------------------------------------


 

Loan Party shall be the continuing or surviving Person and (D) any Subsidiary
that is not a Loan Party may liquidate or dissolve if the Loan Party which owns
such Subsidiary determines in good faith that such liquidation or dissolution is
in the best interests of such Loan Party and is not materially disadvantageous
to the Lenders; and

 

(ii)                                  any Loan Party or any Subsidiary of any
Loan Party may consolidate with, merge into, or acquire assets or Equity
Interests (or any combination of the foregoing transactions) of another Person
which is principally engaged in a business permitted hereunder (a “Target”)
(each, a “Permitted Acquisition”), so long as:

 

(A)                                     no Event of Default or Potential Default
exists or would result therefrom;

 

(B)                                     in the case of a merger or consolidation
involving a Loan Party, such Loan Party shall be the continuing and surviving
entity; provided further, if such Loan Party is a Borrower, such Borrower shall
be the continuing and surviving entity;

 

(C)                                     the board of directors or other
equivalent governing body of the Target shall have approved such Permitted
Acquisition and the Loan Parties also shall have delivered to the Administrative
Agent and the Lenders written evidence of the approval of the board of directors
(or equivalent body) of the Target for such Permitted Acquisition;

 

(D)                                     if applicable, each applicable Official
Body shall have approved such Permitted Acquisition and the Loan Parties shall
have delivered to the Administrative Agent and the Lenders written evidence of
the approval of such Official Body or such Permitted Acquisition;

 

(E)                                      after giving effect to such Permitted
Acquisition: (w) the aggregate consideration paid for all Permitted Acquisitions
in any fiscal year does not exceed, One Hundred Million and 00/100 Dollars
($100,000,000.00); provided that such amount shall be increased from One Hundred
Million and 00/100 Dollars ($100,000,000.00) to Two Hundred Million and 00/100
Dollars ($200,000,000.00) for the fiscal year ending December 31, 2016 for
purposes of the CECA Acquisition, (x) after giving effect to such Permitted
Acquisition and the incurrence of any Loans, other Indebtedness or contingent
obligations in connection therewith, a pro forma Leverage Ratio not greater than
2.75 to 1.0 for the period equal to the four (4) consecutive fiscal quarters
most recently ended for which financial statements are available prior to the
date of such Permitted Acquisition, (y) the sum of (1) cash and Cash Equivalents
of the Loan Parties and their Domestic Subsidiaries and (2) Undrawn Availability
is not less than Fifty Million and 00/100 Dollars ($50,000,000.00); provided
that such amount shall be decreased from Fifty Million and 00/100 Dollars
($50,000,000.00) to Forty Million and 00/100 Dollars ($40,000,000.00) for the
fiscal year ending December 31, 2016 for purposes of the CECA Acquisition, and
(z) with respect to each such Permitted Acquisition for which the aggregate
consideration exceeds Ten Million and 00/100 Dollars ($10,000,000.00), the Loan
Parties demonstrate compliance with subsections (w) through and including (y) by
delivering at least five (5) Business Days prior to such Permitted Acquisition
(or such shorter timeframe as may be agreed to by the Administrative Agent in
its reasonable discretion, but in no event less

 

81

--------------------------------------------------------------------------------


 

than two (2) Business Days prior to such Permitted Acquisition), a Compliance
Certificate evidencing such compliance;

 

(F)                                       the Loan Parties shall deliver to the
Administrative Agent at least five (5) Business Days before such Permitted
Acquisition (or such shorter timeframe as may be agreed to by the Administrative
Agent in its reasonable discretion, but in no event less than two (2) Business
Days prior to such Permitted Acquisition), copies of (x) any agreements entered
into or proposed to be entered into by such Loan Parties in connection with such
Permitted Acquisition, (y) such other information about such Person or its
assets as the Administrative Agent or any Lender may reasonably require,
including but not limited to, historical financial statements of such Person
reasonably satisfactory to the Administrative Agent, and (z) pro forma
projections (including a pro forma balance sheet, statements of operations and
cash flow) and assumptions used by the Loan Parties to prepare such projections
and all such items shall be in form and substance satisfactory to the
Administrative Agent; and

 

(G)                                     in each case in which the Target becomes
a new Subsidiary, the Loan Parties shall immediately cause such new Subsidiary
to join this Agreement as a Loan Party pursuant to Section 11.16 [Joinder];
provided, however, if such Subsidiary is a Foreign Subsidiary or an Immaterial
Subsidiary, such Foreign Subsidiary or Immaterial Subsidiary, as the case may
be, shall not be required to join this Agreement as a Guarantor; and

 

(iii)                               the 2016 Foreign Restructuring, including
the transfer and acquisition of Equity Interests and any mergers contemplated
thereby, may be consummated so long as (A) Calgon Carbon is one of the surviving
Loan Parties and (B) any new Domestic Subsidiaries formed to effect the 2016
Foreign Restructuring which are not Immaterial Subsidiaries join this agreement
as Guarantors pursuant to Section 11.16 [Joinder].

 

8.2.7                               Dispositions of Assets or Subsidiaries. 
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interest of a Subsidiary of
such Loan Party, except:

 

(i)                                     transactions involving the sale of
inventory in the ordinary course of business;

 

(ii)                                  any sale, transfer or lease of assets in
the ordinary course of business which are worn out, obsolete or no longer
necessary or required or useful in the conduct of such Loan Party’s or such
Subsidiary’s business;

 

(iii)                               any sale, transfer or lease of assets by
(a) a Loan Party to another Loan Party, (b) any Subsidiary of a Loan Party to
any Loan Party, or (c) any Subsidiary (that is not a Loan Party) of a Loan Party
to another Subsidiary of a Loan Party;

 

82

--------------------------------------------------------------------------------


 

(iv)                              any sale, transfer or lease of assets in the
ordinary course of business which are replaced by substitute assets acquired or
leased within the parameters of this Agreement; or

 

(v)                                 any other sale, transfer or lease of assets
not described above, so long as (a) no Event of Default or Default exists or
would result therefrom, and (b) the aggregate book value of such assets (net of
depreciation) sold, transferred or leased during any fiscal year does not exceed
Thirty-Five Million and 00/100 Dollars ($35,000,000.00).

 

8.2.8                               Affiliate Transactions.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, enter into
or carry out any transaction with any Affiliate of any Loan Party (including
purchasing property or services from or selling property or services to any
Affiliate of any Loan Party or other Person) unless such transaction is not
otherwise prohibited by this Agreement, is entered into in the ordinary course
of business upon fair and reasonable arm’s-length terms and is in accordance
with all applicable Law.

 

8.2.9                               Subsidiaries and Partnerships.   (i) Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries to, own
or create directly or indirectly any Subsidiaries, except (a) any Domestic
Subsidiary that has joined this Agreement as a Borrower or Guarantor on the
Closing Date, (b) any Material Subsidiary acquired, incorporated or otherwise
formed after the Closing Date so long as such Material Subsidiary joins this
Agreement as a Loan Party pursuant to Section 11.16 [Joinder], (c) any
Immaterial Subsidiary, (d) any Foreign Subsidiary existing as of the Closing
Date, and (e) any Foreign Subsidiary created, acquired or otherwise formed after
the Closing Date in compliance with this Agreement (including, without
limitation, Section 8.2.4 [Loans and Investments] and Section 8.2.6
[Liquidations, Mergers, Etc.] hereof).

 

(ii)  The Loan Parties shall cause each Domestic Subsidiary that is an
Immaterial Subsidiary but thereafter becomes a Material Subsidiary, in each case
as determined by the Borrowing Agent at the end of each fiscal quarter of the
Borrowing Agent, to enter into a Borrower Joinder or Guarantor Joinder, as
applicable pursuant to Section 11.16 [Joinder], no later than thirty (30) days
after the end of such fiscal quarter; provided however, the Administrative Agent
may release any Domestic Subsidiary of its obligations as a Guarantor in the
event the Administrative Agent makes the reasonable determination that any such
Domestic Subsidiary no longer constitutes a Material Subsidiary.

 

8.2.10                        Continuation of or Change in Business.  Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries to,
engage in any business other than (i) those businesses conducted and operated by
such Loan Party or Subsidiary during the fiscal year ended December 31, 2015,
substantially as conducted and operated by such Loan Party or Subsidiary during
the present fiscal year, and (ii) businesses reasonably related or complementary
thereto, and such Loan Party or Subsidiary shall not permit any fundamental
change in such business.

 

8.2.11                        Fiscal Year.  Each Loan Party shall not, and shall
not permit any of its Domestic Subsidiaries to, change its fiscal year from the
twelve (12) month period beginning January 1 and ending December 31.

 

83

--------------------------------------------------------------------------------


 

8.2.12                        Changes in Organizational Documents.  Each of the
Loan Parties shall not, and shall not permit any of its Domestic Subsidiaries
to, amend in any respect its certificate of incorporation (including any
provisions or resolutions relating to capital stock), by-laws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents in the event such
change would be materially adverse to the Lenders as determined by the
Administrative Agent in its sole discretion, without obtaining the prior written
consent of the Required Lenders.

 

8.2.13                        [Reserved].

 

8.2.14                        [Reserved].

 

8.2.15                        Minimum Interest Coverage Ratio.  Commencing on
September 30, 2016 (or December 31, 2016 if the Loan Parties have delivered an
acquisition Compliance Certificate in connection with the CECA Acquisition prior
to the delivery of the quarterly Compliance Certificate for the fiscal quarter
ending September 30, 2016), and as of the end of each fiscal quarter thereafter,
the Loan Parties shall not permit the Interest Coverage Ratio to be less than
2.50 to 1.00, in each case for the four (4) fiscal quarters then ended.

 

8.2.16                        Maximum Leverage Ratio.  Commencing on
September 30, 2016 (or December 31, 2016 if the Loan Parties have delivered an
acquisition Compliance Certificate in connection with the CECA Acquisition prior
to the delivery of the quarterly Compliance Certificate for the fiscal quarter
ending September 30, 2016), and as of the end of each fiscal quarter thereafter,
the Loan Parties shall not permit the Leverage Ratio to exceed 3.25 to 1.00, in
each case for the four (4) fiscal quarters then ended.

 

8.2.17                        Sanctions and other Anti-Terrorism Laws;
Anti-Corruption Laws.  (a)(i) No Covered Entity will become a Sanctioned Person,
(ii) no Covered Entity, either in its own right or through any third party, will
(A) have any of its assets in a Designated Jurisdiction or in the possession,
custody or control of a Sanctioned Person in violation of any Anti-Terrorism
Law; (B) do business in or with, or derive any of its income from investments in
or transactions with, any Designated Jurisdiction or Sanctioned Person;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) directly or indirectly use the proceeds of any Loan or Letter of Credit
to fund any operations in, finance any investments or activities in, or, make
any payments to, a Designated Jurisdiction or Sanctioned Person or otherwise in
violation of any Anti-Terrorism Law, (iii) the funds used to repay the
Obligations will not be directly or indirectly derived from any violation of
Anti-Terrorism Laws or other unlawful activity, (iv) each Covered Entity shall
comply with all Anti-Terrorism Laws and (v) the Borrowers shall promptly notify
the Agent in writing upon the occurrence of a Reportable Compliance Event, and
(b) neither the Loan Parties nor any of their Subsidiaries, directly or
indirectly, shall use the Loans or Letters of Credit or any proceeds thereof for
any purpose which would breach any Anti-Corruption Laws in any  jurisdiction in
which the Loan Parties or any of their Subsidiaries conduct business.

 

8.3                         Reporting Requirements.  The Loan Parties will
furnish or cause to be furnished to the Administrative Agent and each of the
Lenders:

 

84

--------------------------------------------------------------------------------


 

8.3.1                               Quarterly Financial Statements.  As soon as
available and in any event within sixty (60) calendar days after the end of each
of the first (3) three fiscal quarters in each fiscal year of the Loan Parties,
financial statements of the Parent on a Consolidated Basis, consisting of an
unaudited consolidated balance sheet as of the end of such fiscal quarter and
related unaudited consolidated  statements of income and cash flows for the
fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments)
by the Chief Executive Officer, President or Chief Financial Officer of the
Parent as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year.  For the
avoidance of doubt, the parties hereto acknowledge and agree that the cash flows
set forth in such quarterly statements will be presented on a year-to-date
basis. The Loan Parties will be deemed to have complied with the delivery
requirements of this Section 8.3.1 [Quarterly Financial Statements] if (i) the
Loan Parties have, if applicable, complied with the portion of Section 8.3.4.4
[SEC Reports] that relates to Form 10-Q reporting and (ii) the financial
statements contained in such Form 10-Q reports meet the requirements described
in this Section 8.3.1.

 

8.3.2                               Annual Financial Statements.  As soon as
available and in any event within ninety (90) calendar days  after the end of
each fiscal year of the Loan Parties, financial statements of the Parent on a
Consolidated Basis consisting of an audited consolidated balance sheet as of the
end of such fiscal year, and related audited consolidated  statements of income,
stockholders’ equity and cash flows for the fiscal year then ended, all in
reasonable detail and setting forth in comparative form the financial statements
as of the end of and for the preceding fiscal year, and certified as to the
audited materials, by independent certified public accountants of nationally
recognized standing satisfactory to the Administrative Agent (without a “going
concern” and without any qualification or exception as to the scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial position and results of operations of Parent on
a Consolidated Basis in accordance with GAAP.  The Loan Parties will be deemed
to have complied with the delivery requirements of this Section 8.3.2 [Annual
Financial Statements] if (i) (a) the Loan Parties have, if applicable, complied
with the portion of Section 8.3.4.4 [SEC Reports] that relates to Form 10-K
reporting and (b) the financial statements contained in such Form 10-K meet the
requirements described in this Section 8.3.2 and (ii) the Parent delivers to the
Administrative Agent the certifying letter of accountants as described above.

 

8.3.3                               Certificate of the Parent.  Concurrently
with the financial statements of the Parent on a Consolidated Basis furnished to
the Administrative Agent and to the Lenders pursuant to Section 8.3.1 [Quarterly
Financial Statements] and Section 8.3.2 [Annual Financial Statements], a
certificate (each a “Compliance Certificate”) of the Parent signed by the Chief
Financial Officer or the Treasurer of the Parent, in the form of Exhibit 8.3.3.

 

8.3.4                               Notices.

 

8.3.4.1                              Default.  Promptly after any Authorized
Officer of any Loan Party has learned of the occurrence of an Event of Default
or Potential Default, a certificate signed by an Authorized Officer setting
forth the details of such Event of Default or Potential Default and the action
which such Loan Party proposes to take with respect thereto.

 

85

--------------------------------------------------------------------------------


 

8.3.4.2                              Litigation.  Promptly after the
commencement thereof, notice of all actions, suits, proceedings or
investigations before or by any Official Body or any other Person against any
Loan Party or Subsidiary of any Loan Party which involve a claim or series of
claims in excess of Five Million and 00/100 Dollars ($5,000,000.00) or which
would reasonably be expected to have a Material Adverse Change.

 

8.3.4.3                              [Reserved].

 

8.3.4.4                              SEC Reports.  Promptly upon their becoming
available to any Loan Party, periodic or current reports, including Forms 10-K,
10-Q and 8-K, proxy statements, registration statements and prospectuses (but
excluding statements regarding beneficial ownership on Forms 3, 4 and 5), filed
by the Parent with the SEC that are not posted to the EDGAR website.

 

8.3.4.5                              Erroneous Financial Information.  Promptly
in the event that any Loan Party or its accountants conclude or advise that any
previously issued financial statement, audit report or interim review should no
longer be relied upon or that disclosure should be made or action should be
taken to prevent future reliance.

 

8.3.4.6                              ERISA Event.  Promptly upon the occurrence
of any ERISA Event.

 

8.3.4.7                              Other Reports.  Promptly upon their
becoming available to the Loan Parties:

 

(i)                                     Annual Budget.  The annual budget of the
Parent and its Subsidiaries, to be supplied not later than thirty (30) days
after the commencement of the fiscal year to which any of the foregoing may be
applicable,

 

(ii)                                  Management Letters.  Any reports including
management letters submitted to any Loan Party by independent accountants in
connection with any annual or interim  audit of financial statements,

 

(iii)                               Other Information.  Such other reports and
information as any of the Lenders may from time to time reasonably request.

 

9.                                      DEFAULT

 

9.1                         Events of Default.  An Event of Default shall mean
the occurrence or existence of any one or more of the following events or
conditions (whatever the reason therefor and whether voluntary, involuntary or
effected by operation of Law):

 

9.1.1                               Payments Under Loan Documents.  The
Borrowers shall fail to pay (i) any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit or Obligation on the date on which
such principal amount becomes due in accordance with the terms hereof, or
(ii) any interest on any Loan, Reimbursement Obligation or Letter of Credit
Obligation or any other amount owing hereunder or under the other Loan Documents
within three (3) Business Days

 

86

--------------------------------------------------------------------------------


 

after the date on which such interest or other amount becomes due in accordance
with the terms hereof or thereof;

 

9.1.2                               Breach of Warranty.  (i) Any representation
or warranty contained in Section 6.1.15 [Sanctions and other Anti-Terrorism
Laws] or Section 6.1.16 [Anti-Corruption Laws] made at any time by any of the
Loan Parties shall prove to have been false or misleading at any time, or
(ii) any other representation or warranty made at any time by any of the Loan
Parties herein or by any of the Loan Parties in any other Loan Document, or in
any certificate, other instrument or statement furnished pursuant to the
provisions hereof or thereof, shall prove to have been false or misleading in
any material respect as of the time it was made or furnished;

 

9.1.3                               Breach of Negative Covenants, Visitation
Rights or Sanctions or other Anti-Terrorism Laws; Anti-Corruption Laws.  Any of
the Loan Parties shall default in the observance or performance of any covenant
contained in Section 8.1.5 [Visitation Rights], 8.1.8 [Sanctions or other
Anti-Terrorism Laws; Anti-Corruption Laws], Section 8.2 [Negative Covenants],
Section 8.3.1 [Quarterly Financial Statements], Section 8.3.2 [Annual Financial
Statements] or Section 8.3.3 [Certificate of the Borrowers];

 

9.1.4                               Breach of Other Covenants.  Any of the Loan
Parties shall default in the observance or performance of any other covenant,
condition or provision hereof or of any other Loan Document and such default
shall continue unremedied for a period of thirty (30) days after any Authorized
Officer of any Loan Party becomes aware of the occurrence thereof (such grace
period to be applicable only in the event such default can be remedied by
corrective action of the Loan Parties as determined by the Administrative Agent
in its reasonable discretion);

 

9.1.5                               Defaults in Other Agreements or
Indebtedness.  A default or event of default shall occur at any time under the
terms of any other agreement involving borrowed money or the extension of credit
or any other Indebtedness under which any Loan Party or Subsidiary of any Loan
Party may be obligated as a borrower or guarantor in excess of Ten Million and
00/100 Dollars ($10,000,000.00) in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any Indebtedness (whether or not
such right shall have been waived) or the termination of any commitment to lend;

 

9.1.6                               Final Judgments or Orders.  Any final
judgments or orders for the payment of money in excess of Ten Million and 00/100
Dollars ($10,000,000.00) in the aggregate which are not covered by insurance for
which the applicable carrier does not dispute coverage, shall be entered against
any Loan Party by a court having jurisdiction in the premises, which judgment is
not discharged, vacated, bonded or stayed pending appeal within a period of
thirty (30) days from the date of entry;

 

9.1.7                               Loan Document Unenforceable.  Any of the
Loan Documents shall cease to be legal, valid and binding agreements enforceable
against the party executing the same or such party’s successors and assigns (as
permitted under the Loan Documents) in accordance with the respective terms
thereof or shall in any way be terminated (except in accordance with its

 

87

--------------------------------------------------------------------------------


 

terms) or become or be declared ineffective or inoperative or shall in any way
be challenged or contested or cease to give or provide the respective rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;

 

9.1.8                               Uninsured Losses; Proceedings Against
Assets.  There shall occur any material uninsured damage to or loss, theft or
destruction of any of the Loan Parties’ or any of their Subsidiaries’ assets in
excess of Ten Million and 00/100 Dollars ($10,000,000.00) or any of the Loan
Parties’ or any of their Subsidiaries’ assets with a value in excess of Ten
Million and 00/100 Dollars ($10,000,000.00) are attached, seized, levied upon or
subjected to a writ or distress warrant; or such come within the possession of
any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within sixty (60) days thereafter;

 

9.1.9                               Events Relating to Pension Plans and
Multiemployer Plans.  Any one or more of the following events occurs, provided
such event or events, either individually or in the aggregate, would reasonably
be expected, in the reasonable discretion of the Lenders, to result in a
Material Adverse Change:  (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC, or (ii) any Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan;

 

9.1.10                        Change of Control. A Change of Control shall
occur;

 

9.1.11                        Relief Proceedings.  (i) A Relief Proceeding shall
have been instituted against any Loan Party or any Subsidiary of a Loan Party
and such Relief Proceeding shall remain undismissed or unstayed and in effect
for a period of sixty (60) consecutive days or such court shall enter a decree
or order granting any of the relief sought in such Relief Proceeding, (ii) any
Loan Party or any Subsidiary of a Loan Party institutes, or takes any action in
furtherance of, a Relief Proceeding, or (iii) the Loan Parties, taken as a
whole, cease to be Solvent or admit in writing their inability, taken as a
whole, to pay their debts as they mature.

 

9.2                         Consequences of Event of Default.

 

9.2.1                               Events of Default Other Than
Bankruptcy, Insolvency or Reorganization Proceedings.  If an Event of Default
specified under Section 9.1.1 [Payments Under Loan Documents] through 9.1.10
[Change of Control] shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make Loans and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
Administrative Agent may, and upon the request of the Required Lenders, shall
(i) by written notice to the Borrowing Agent, declare the unpaid principal
amount of the Notes then outstanding and all interest accrued thereon, any
unpaid fees and all other Indebtedness of the Borrowers to the Lenders hereunder
and thereunder to be forthwith due and payable, and the same shall thereupon
become and be immediately due and payable to the Administrative Agent for the
benefit of each Lender without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived, and (ii) require the
Borrowers to, and the Borrowers shall thereupon, deposit in a
non-interest-bearing account with the Administrative Agent, as cash collateral
for its Obligations

 

88

--------------------------------------------------------------------------------


 

under the Loan Documents, an amount equal to the maximum amount currently or at
any time thereafter available to be drawn on all outstanding Letters of Credit,
and the Borrowers hereby pledge to the Administrative Agent and the Lenders, and
grant to the Administrative Agent and the Lenders a security interest in, all
such cash as security for such Obligations; and

 

9.2.2                               Bankruptcy, Insolvency or Reorganization
Proceedings.  If an Event of Default specified under Section 9.1.11 [Relief
Proceedings] shall occur, the Lenders shall be under no further obligations to
make Loans hereunder and the Issuing Lender shall be under no obligation to
issue Letters of Credit and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrowers to the Lenders hereunder and thereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived; and

 

9.2.3                               Set-off.  If an Event of Default shall have
occurred and be continuing, each Lender, the Issuing Lender, and each of their
respective Affiliates and any participant of such Lender or Affiliate which has
agreed in writing to be bound by the provisions of Section 5.3 [Sharing of
Payments by Lenders] is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender or any such Affiliate or
participant to or for the credit or the account of any Loan Party against any
and all of the Obligations of such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, the Issuing Lender,
Affiliate or participant, irrespective of whether or not such Lender, Issuing
Lender, Affiliate or participant shall have made any demand under this Agreement
or any other Loan Document and although such Obligations of the Borrowers or
such Loan Party may be contingent or unmatured or are owed to a branch or office
of such Lender or the Issuing Lender different from the branch or office holding
such deposit or obligated on such Indebtedness.  The rights of each Lender, the
Issuing Lender and their respective Affiliates and participants under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates and
participants may have.  Each Lender and the Issuing Lender agrees to notify the
Borrowing Agent and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and

 

9.2.4                               Application of Proceeds.  From and after the
date on which the Administrative Agent has taken any action pursuant to this
Section 9.2 [Consequences of an Event of Default] or after the Loans have
automatically become immediately due and payable and the Letter of Credit
Obligations have automatically been required to be Cash Collateralized pursuant
to Section 9.2.2 [Bankruptcy, Insolvency or Reorganization Proceedings] and
until the Facility Termination Date, any and all proceeds received on account of
the Obligations shall (subject to Sections 5.14 [Defaulting Lenders] be applied
as follows:

 

(i)                                     First, to payment of that portion of the
Obligations constituting fees (other than Letter of Credit Fees), indemnities,
expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as

 

89

--------------------------------------------------------------------------------


 

such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;

 

(ii)                                  Second, to payment of that portion of the
Obligations constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders under the
Loan Documents, including attorney fees, ratably among the Lenders in proportion
to the respective amounts described in this clause Second payable to them;

 

(iii)                               Third, to payment of that portion of the
Obligations constituting accrued and unpaid Letter of Credit Fees and interest
on the Loans and Reimbursement Obligations, ratably among the Lenders and the
Issuing Lenders in proportion to the respective amounts described in this clause
Third payable to them;

 

(iv)                              Fourth, to payment of that portion of the
Obligations constituting unpaid principal of the Loans, Reimbursement
Obligations and payment obligations then owing under Lender Provided Swap
Agreements and Other Lender Provided Financial Service Products, ratably among
the Lenders, the Issuing Lender, and the Lenders or Affiliates of Lenders which
provide Lender Provided Swap Agreements and Other Lender Provided Financial
Service Products, in proportion to the respective amounts described in this
clause Fourth held by them;

 

(v)                                 Fifth, to the Administrative Agent for the
account of the Issuing Lender, to Cash Collateralize any undrawn amounts under
outstanding Letters of Credit (to the extent not otherwise cash collateralized
pursuant to this Agreement); and

 

(vi)                              Last, the balance to the Borrowers or as
otherwise required by Law.

 

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur.  If any amount remains on deposit as cash
collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order specified above.

 

Notwithstanding the foregoing, amounts received from any Loan Party that is not
an Eligible Contract Participant shall not be applied to any Excluded Swap
Obligations owing to any Lender providing a Lender Provided Swap Agreement (it
being understood, that in the event that any amount is applied to Obligations
other than Excluded Swap Obligations as a result of this sentence, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to this Section 9.2.4 [Application of
Proceeds] from amounts received from Eligible Contract Participants to ensure,
as nearly as possible, that the proportional aggregate recoveries with respect
to Obligations described in above paragraphs of this Section 9.2.4 [Application
of Proceeds] by Lenders providing Lender Provided Swap Agreements that are the
holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Obligations pursuant to the above
paragraphs of this Section 9.2.4 [Application of Proceeds].

 

90

--------------------------------------------------------------------------------


 

10.                               THE ADMINISTRATIVE AGENT

 

10.1                  Appointment and Authority.  Each of the Lenders and the
Issuing Lender hereby irrevocably appoints PNC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Section 10 [The Administrative Agent] are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Lender, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

10.2                  Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

10.3                  Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Potential Default or Event of
Default has occurred and is continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any

 

91

--------------------------------------------------------------------------------


 

information relating to the Loan Parties or any of their Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.1 [Modifications, Amendments or Waivers]
and Section 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowers, a Lender or the Issuing
Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.4                  Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

10.5                  Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and

 

92

--------------------------------------------------------------------------------


 

powers by or through their respective Related Parties.  The exculpatory
provisions of this Section 10 [Administrative Agent] shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

10.6                  Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Lender and the Borrowing Agent.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with approval from the Borrowing
Agent (so long as no Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or delayed. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent; provided that if the Administrative
Agent shall notify the Borrowing Agent and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lender
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section 10.6 [Resignation of Administrative
Agent].  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
among the Borrowers and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 10 [Administrative Agent] and Section 11.3 [Expenses; Indemnity;
Damage Waiver] shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

If PNC resigns as Administrative Agent under this Section 10.6 [Resignation of
Administrative Agent], PNC shall also resign as an Issuing Lender.  Upon the
appointment of a successor Administrative Agent hereunder, such successor shall
(i) succeed to all of the rights, powers, privileges and duties of PNC as the
retiring Issuing Lender and Administrative Agent and PNC shall be discharged
from all of its respective duties and obligations as Issuing Lender and
Administrative Agent under the Loan Documents, and (ii) issue letters of credit
in substitution for the Letters of Credit issued by PNC, if any, outstanding at
the time of such

 

93

--------------------------------------------------------------------------------


 

succession or make other arrangement satisfactory to PNC to effectively assume
the obligations of PNC with respect to such Letters of Credit.

 

10.7                  Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.8                  No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Joint Sole Bookrunners, or
any other agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Lender hereunder.

 

10.9                  Administrative Agent’s Fee.  The Borrowers shall pay to
the Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) among Calgon
Carbon, PNC Capital Markets LLC and Administrative Agent, as amended from time
to time.

 

10.10           Authorization to Release Guarantors.  The Lenders and Issuing
Lenders authorize the Administrative Agent to release any Guarantor from its
obligations under the Guaranty Agreement if (a) the ownership interests in such
Guarantor are sold or otherwise disposed of or transferred to persons other than
Loan Parties or Subsidiaries of the Loan Parties in a transaction permitted
under Section 8.2.7 [Disposition of Assets or Subsidiaries] or Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions]; or (b) such Guarantor
shall cease to be a Material Subsidiary (as certified in writing by the
Borrowing Agent), and the Borrowing Agent notifies the Administrative Agent in
writing that it wishes such Guarantor to be released from its obligations under
the Guaranty Agreement and provides the Administrative Agent such certifications
or documents with respect thereto as reasonably requested by the Administrative
Agent.

 

10.11           No Reliance on Administrative Agent’s Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law or Anti-Corruption Law,
including any programs involving any of the following items relating to or in
connection with any of the Loan Parties, their Affiliates or their agents, the
Loan Documents or the transactions hereunder or contemplated hereby: (i) any
identity verification procedures, (ii) any recordkeeping, (iii) comparisons with

 

94

--------------------------------------------------------------------------------


 

government lists, (iv) customer notices or (v) other procedures required under
the CIP Regulations or such other Laws.

 

11.                               MISCELLANEOUS

 

11.1                  Modifications, Amendments or Waivers.  With the written
consent of the Required Lenders (or as expressly contemplated by Section 2.10
[Increase in Revolving Credit Commitments]), the Administrative Agent, acting on
behalf of all the Lenders, and the Borrowing Agent, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder.  Any such agreement, waiver
or consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:

 

11.1.1                        Increase of Commitment.  Increase the amount of
the Revolving Credit Commitment or Term Loan Commitment of any Lender hereunder
without the consent of such Lender;

 

11.1.2                        Extension of Payment; Reduction of Principal
Interest or Fees; Modification of Terms of Payment.  Whether or not any Loans
are outstanding, extend the Expiration Date or the Maturity Date or the time for
payment of principal or interest of any Loan (excluding the due date of any
mandatory prepayment of a Loan), any Commitment Fee or any other fee payable to
any Lender without the consent of each Lender directly affected thereby, or
reduce the principal amount of or the rate of interest borne by any Loan (other
than as a result of waiving the applicability of any post-default increase in
interest rates) or reduce any Commitment Fee or any other fee payable to any
Lender, without the consent of each Lender directly affected thereby (provided
that any amendment or modification of defined terms used in financial covenants
of this Agreement shall not constitute a reduction in the stated rate of
interest or fees for purposes of this Section 11.1.2);

 

11.1.3                        Release of Guarantor.  Except for sales of assets
permitted by Section 8.2.7 [Disposition of Assets or Subsidiaries], release any
Guarantor from its Obligations under the Guaranty Agreement without the consent
of all Lenders (other than Defaulting Lenders); or

 

11.1.4                        Miscellaneous.  Amend Section 5.2 [Pro Rata
Treatment of Lenders], Section 10.3 [Exculpatory Provisions] or Section 5.3
[Sharing of Payments by Lenders] or this Section 11.1 [Modifications, Amendments
or Waivers], alter any provision regarding the pro rata treatment of the Lenders
or requiring all Lenders to authorize the taking of any action or reduce any
percentage specified in the definition of Required Lenders, in each case without
the consent of all of the Lenders (other than Defaulting Lenders);

 

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lender, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lender or the Swing Loan Lender, as applicable, and provided,
further that, if in connection with any proposed

 

95

--------------------------------------------------------------------------------


 

waiver, amendment or modification referred to in Sections 11.1.1 through 11.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrowers shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) no Commitment of any Defaulting Lender
may be increased or extended without the consent of such Lender, and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

Notwithstanding the foregoing, the Administrative Agent, with the consent of the
Borrowing Agent, may amend, modify or supplement any Loan Document without the
consent of any Lender or the Required Lenders in order to correct or cure any
ambiguity, inconsistency or defect or correct any typographical or ministerial
error in any Loan Document (provided that any such amendment, modification or
supplement shall not be materially adverse to the interests of the Lenders taken
as a whole).

 

11.2                  No Implied Waivers; Cumulative Remedies.  No course of
dealing and no delay or failure of the Administrative Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any further exercise thereof or of any other right, power, remedy or privilege. 
The enumeration of the rights and remedies of the Administrative Agent and the
Lenders specified in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No reasonable delay or failure to
take action on the part of the Administrative Agent or any Lender in exercising
any right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default.

 

11.3                  Expenses; Indemnity; Damage Waiver.

 

11.3.1                        Costs and Expenses.  The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
one (1) counsel for the Administrative Agent), and shall pay all fees and time
charges and disbursements for attorneys who may be employees of the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions

 

96

--------------------------------------------------------------------------------


 

hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all out-of-pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any one
(1) counsel for the Administrative Agent, any Lender or the Issuing Lender), and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the Issuing Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent to the extent
provided in Section 8.1.5 [Visitation Rights].

 

11.3.2                        Indemnification by the Loan Parties.  The Loan
Parties shall, jointly and severally, indemnify the Administrative Agent (and
any sub-agent thereof), each Lender and the Issuing Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Loan Parties under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

 

11.3.3                        Reimbursement by Lenders.  To the extent that the
Loan Parties for any reason fail to indefeasibly pay any amount required under
Section 11.3.1 [Costs and Expenses] or Section 11.3.2 [Indemnification by the
Loan Parties] to be paid by it to the Administrative

 

97

--------------------------------------------------------------------------------


 

Agent (or any sub-agent thereof), the Issuing Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender or such Related Party, as the
case may be, such Lender’s Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Lender in connection with such capacity.

 

11.3.4                        Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by applicable Law, no Loan Party shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
Section 11.3.2 [Indemnification by Loan Parties] shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

11.3.5                        Payments.  All amounts due under this
Section shall be payable not later than ten (10) days after demand therefor.

 

11.4                  Holidays.  Whenever payment of a Loan to be made or taken
hereunder shall be due on a day which is not a Business Day such payment shall
be due on the next Business Day (except as provided in Section 4.2 [Interest
Periods]) and such extension of time shall be included in computing interest and
fees, except that (i) the Revolving Credit Loans and Swing Loans shall be due on
the Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day and (ii) the Term Loans shall be due on the Business Day preceding
the Maturity Date if the Maturity Date is not a Business Day.  Whenever any
payment or action to be made or taken hereunder (other than payment of the
Loans) shall be stated to be due on a day which is not a Business Day, such
payment or action shall be made or taken on the next following Business Day, and
such extension of time shall not be included in computing interest or fees, if
any, in connection with such payment or action.

 

11.5                  Notices; Effectiveness; Electronic Communication.

 

11.5.1                        Notices Generally.  Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in Section 11.5.2 [Electronic Communications]), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile (i) if to a Lender, to it at its address
set forth in its Administrative Questionnaire, or (ii) if to any other Person,
to it at its address set forth on Schedule 1.1(B).

 

98

--------------------------------------------------------------------------------


 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

 

11.5.2                        Electronic Communications.  Notices and other
communications to the Lenders and the Issuing Lender hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Lender if such Lender or the Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrowing
Agent may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

11.5.3                        Change of Address, Etc.  Any party hereto may
change its address, e-mail address or facsimile number for notices and other
communications hereunder by notice to the other parties hereto.

 

11.5.4                        Platform.

 

(i)                                     Each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Issuing Lenders and the other Lenders by
posting the Communications on the Platform.

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties

 

99

--------------------------------------------------------------------------------


 

(collectively, the “Agent Parties”) have any liability to the Borrowers or the
other Loan Parties, any Lender or any other Person or entity for damages arising
out of any Borrower’s any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform, except in the case of gross
negligence or willful misconduct.  “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any Issuing Lender by means of electronic communications
pursuant to this Section, including through the Platform.

 

11.6                  Severability.  The provisions of this Agreement are
intended to be severable.  If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.  Without limiting the foregoing provisions of this
Section, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Issuing Lenders or
the Swing Loan Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

11.7                  Duration; Survival.  All representations and warranties of
the Loan Parties contained herein or made in connection herewith shall survive
the execution and delivery of this Agreement, the completion of the transactions
hereunder, and shall continue in full force and effect until the Facility
Termination Date.  All covenants and agreements of the Loan Parties contained
herein relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity; Damage
Waiver], shall survive the Facility Termination Date.  All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until the Facility Termination Date.

 

11.8                  Successors and Assigns.

 

11.8.1                        Successors and Assigns Generally.  The provisions
of this Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.8.2 [Assignments by Lenders], (ii) by way of
participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.8.4 [Participations] and, to the extent
expressly

 

100

--------------------------------------------------------------------------------


 

contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

11.8.2                        Assignments by Lenders.  Any Lender may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                                     in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                                     in any case not described in clause
(i)(A) of this Section 11.8.2, the aggregate amount of (x) the Commitments
(which for this purpose includes Loans outstanding thereunder) or, (y) if any
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans made under such Commitment plus the aggregate amount of any other
Commitments (which for this purpose includes Loans outstanding thereunder), in
each case of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption Agreement with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption Agreement, as of the Trade Date)
shall not be less than Five Million and 00/100 Dollars ($5,000,000.00), unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrowing Agent otherwise consents (each such
consent not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except for the consent of the Administrative Agent
(which shall not be unreasonably withheld or delayed) and:

 

(A)                                     the consent of the Borrowing Agent (such
consent not to be unreasonably withheld or delayed) shall be required unless
(x) an Event of Default has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrowing Agent shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; and

 

(B)                                     the consent of the Issuing Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding).

 

101

--------------------------------------------------------------------------------


 

(iv)          Assignment and Assumption Agreement.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption Agreement, together with a processing and recordation fee of
Three Thousand Five Hundred and 00/100 Dollars ($3,500.00), and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Loan Parties.  No such assignment shall be made
to any Loan Party or any Affiliates or Subsidiaries of any Loan Party.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

(vii)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
specified herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swing Loan Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Loans in accordance with its Ratable Share. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(viii)        Effectiveness; Release.  Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Section 11.8.3 [Register], from
and after the effective date specified in each Assignment and Assumption
Agreement, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption Agreement,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption Agreement, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption Agreement
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Section 4.4 [LIBOR Rate Unascertainable;
Illegality; Increased Costs; Deposits Not Available], Section 5.8 [Increased
Costs], and Section 11.3 [Expenses, Indemnity; Damage Waiver] with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement

 

102

--------------------------------------------------------------------------------


 

that does not comply with this Section 11.8.2 [Assignments by Lenders] shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.8.4
[Participations].

 

11.8.3        Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain a record of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time. 
Such register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is in such register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  Such register shall be available for
inspection by the Borrowing Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

11.8.4        Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, any Loan Party, any of the Loan
Parties’ Affiliates or Subsidiaries, any Defaulting Lender, any Non-Consenting
Lender or any direct competitor of the Loan Parties) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Administrative Agent and the Lenders, Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Guarantor]) that affects
such Participant.  The Borrowers agree that each Participant shall be entitled
to the benefits of Sections 4.4 [Libor Rate Unascertainable, Etc.], 5.8
[Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the requirements
and limitations therein, including the requirements under Section 5.9.7 [Status
of Lenders] (it being understood that the documentation required under
Section 5.9.7 [Status of Lenders] shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 11.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Sections 5.8
[Increased Costs] or 5.9 [Taxes], with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrowing Agent’s request and expense,
to use reasonable efforts to

 

103

--------------------------------------------------------------------------------


 

cooperate with the Borrowers to effectuate the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of Different Lending
Office] with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.2.3 [Set-off] as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.3 [Sharing of Payments by Lenders] as though it were a Lender.  Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

11.8.5        Limitations upon Participant Rights Successors and Assigns
Generally.  A Participant shall not be entitled to receive any greater payment
under Section 5.8 [Increased Costs], Section 5.9 [Taxes] or Section 11.3
[Expenses; Indemnity; Damage Waiver] than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrowing Agent’s prior written consent.  A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 5.9
[Taxes] unless the Borrowing Agent is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 5.9.7 [Status of Lenders] as though it were a Lender.

 

11.8.6        Certain Pledges; Successors and Assigns Generally.  Any Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank (or other
applicable central bank); provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

11.8.7        Cashless Settlement.  Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrowing Agent, the
Administrative Agent and such Lender.

 

11.8.8        Arrangers/Bookrunners.  Notwithstanding anything to the contrary
contained in this Agreement, the name of any arranger and/or bookrunner listed
on the cover page of this Agreement may be changed by the Administrative Agent
to the name of any Lender

 

104

--------------------------------------------------------------------------------


 

or Lender’s broker-dealer Affiliate, upon written request to the Administrative
Agent by any such arranger and/or bookrunner and the applicable Lender or
Lender’s broker-deal Affiliate.

 

11.9      Confidentiality.

 

11.9.1        General.  Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
provided that unless specifically prohibited by applicable Law or court order,
the Administrative Agent, each Lender and the Issuing Lender shall make
reasonable efforts to notify the Loan Parties of any such subpoena or similar
legal process prior to disclosure of such Information, (iv) to any other party
hereto, (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers and
their obligations, (vii) with the consent of the Borrowing Agent or (viii) to
the extent such Information (Y) becomes publicly available other than as a
result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

11.9.2        Sharing Information With Affiliates of the Lenders.  Each Loan
Party acknowledges that from time to time financial advisory, investment banking
and other services may be offered or provided to a Loan Party or one or more of
its Affiliates (in connection with this Agreement or otherwise) by any Lender or
by one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

 

11.10    Counterparts; Integration; Effectiveness.

 

11.10.1      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements

 

105

--------------------------------------------------------------------------------


 

with respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof including any prior confidentiality agreements and
commitments.  Except as provided in Section 7 [Conditions Of Lending And
Issuance Of Letters Of Credit], this Agreement shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

11.10.2      Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

11.11    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

 

11.11.1      Governing Law.  This Agreement shall be deemed to be a contract
under the Laws of the Commonwealth of Pennsylvania without regard to its
conflict of laws principles.  Each standby Letter of Credit issued under this
Agreement shall be subject either to the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (“UCP”) or
the rules of the International Standby Practices (ICC Publication Number 590)
(“ISP98”), as determined by the Issuing Lender, and each trade Letter of Credit
shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the Commonwealth of Pennsylvania without regard to is
conflict of laws principles.

 

11.11.2      SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA
SITTING IN ALLEGHENY COUNTY, PENNSYLVANIA AND OF THE UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON

 

106

--------------------------------------------------------------------------------


 

THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

11.11.3      WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11.1
[GOVERNING LAW].  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT
ASSERT ANY SUCH DEFENSE.

 

11.11.4      SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION].  NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

11.11.5      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.12    USA Patriot Act Notice.  Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Loan Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.

 

107

--------------------------------------------------------------------------------


 

11.13    Payment of Debt; Joint and Several Obligations; Borrowing Agency.

 

11.13.1      Borrowers.  The Borrowers shall be jointly and severally liable for
the Obligations under this Agreement and each of the other Loan Documents. 
Without limiting the generality of the foregoing, each of the Borrowers hereby
acknowledges and agrees that any and all actions, inactions or omissions by any
one or more, or all, of the Borrowers in connection with, related to or
otherwise affecting this Agreement or any of the other Loan Documents are the
obligations of, and inure to and are binding upon, each and all of the
Borrowers, jointly and severally.

 

11.13.2      Designation of Borrowing Agent; Nature of Borrowing Agency.  Each
Borrower hereby irrevocably designates the Borrowing Agent to be its attorney
and agent and in such capacity to borrow, sign and endorse notes, and execute
and deliver all instruments, documents, writings and further assurances now or
hereafter required hereunder, on behalf of such Borrower or Borrowers, and
hereby authorizes the Administrative Agent, the Lenders and the Issuing Lender
to pay over or credit all loan proceeds hereunder in accordance with the request
of the Borrowing Agent.  The handling of this credit facility as a co-borrowing
facility with a borrowing agent in the manner set forth in this Agreement is
solely as an accommodation to the Borrowers and at their request.  The
Administrative Agent, the Lenders and the Issuing Lender shall incur no
liability to the Borrowers as a result thereof.  To induce the Administrative
Agent, the Lenders and the Issuing Lender to do so and in consideration thereof,
each Borrower hereby indemnifies the Administrative Agent, the Lenders and the
Issuing Lender and holds each of them harmless from and against any and all
liabilities, expenses, losses, damages and claims of damage or injury asserted
against the Administrative Agent, the Lenders or the Issuing Lender by any
Person arising from or incurred by reason of the handling of the financing
arrangements of the Borrowers as provided herein, reliance by Administrative
Agent, the Lenders or the Issuing Lender on any request or instruction from the
Borrowing Agent or any other action taken by the Administrative Agent, the
Lenders or the Issuing Lender with respect to this Section 11.13.2 [Designation
of Borrowing Agent, Etc.] except due to willful misconduct or gross (not mere)
negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).

 

11.14    Additional Waivers of Borrowers.  Each Borrower hereby waives to the
full extent permitted by Law any defense it may otherwise have to the payment
and performance of the Obligations based on any contention that its liability
hereunder and under the other Loan Documents is limited and not joint and
several.  Each Borrower acknowledges and agrees that the foregoing waivers and
those set forth below serve as a material inducement to the agreement of the
Administrative Agent and the Lenders to make the Loans, and that the
Administrative Agent and the Lenders are relying on each specific waiver and all
such waivers in entering into this Agreement.  The undertakings of each Borrower
hereunder secure the Obligations of itself and the other Borrowers.  Each
Borrower further agrees that:

 

(i)            the Administrative Agent and the Lenders may do any of the
following with notice to such Borrower and without adversely affecting the
validity or enforceability of this Agreement or the Obligations (or any portion
thereof):  (i) release, surrender, exchange, compromise or settle the
Obligations or any portion thereof, with respect to any other Borrower;
(ii) change, renew or waive the terms of the Obligations, or any part thereof
with respect to any

 

108

--------------------------------------------------------------------------------


 

other Borrower; (iii) change, renew or waive the terms of any of the Loan
Documents or any other agreements relating to the Obligations, or any portion
thereof, with respect to any other Borrower; (iv) grant any extension or
indulgence with respect to the payment or performance of the Obligations, or any
portion thereof, with respect to any other Borrower; (v) enter into any
agreement of forbearance with respect to the Obligations, or any portion
thereof, with respect to any other Borrower; and (vi) release, surrender,
exchange, impair or compromise any security of any other Borrower held by the
Administrative Agent or any Lender for the Obligations or any portion thereof. 
Each Borrower agrees that the Administrative Agent and the Lenders may do any of
the above as the Administrative Agent and the Lenders deem necessary or
advisable, in the Administrative Agent’s and the Lenders’ sole discretion,
without giving notice to any other Borrower, and that such Borrower will remain
liable for full payment and performance of the Obligations; and

 

(ii)           each Borrower waives and agrees not to enforce any of the rights
of the Administrative Agent or the Lenders against any other Borrower or any
other obligor of the Obligations, or any portion thereof, unless and until all
of the Obligations shall have been indefeasibly paid in full and the Borrowers’
rights to borrow hereunder have terminated, including but not limited to any
right of such Borrower to be subrogated in whole or in part to any right or
claim of the Administrative Agent and the Lenders with respect to the
Obligations or any portion thereof.  Each Borrower hereby irrevocably agrees
that following the occurrence of any Event of Default which has not been waived
by the Administrative Agent or the Lenders, such Borrower shall not enforce any
rights of contribution, indemnity or reimbursement from any other Borrower on
account of such Borrower’s payment of the Obligations, or any portion thereof,
unless and until all of the Obligations shall have been indefeasibly paid in
full and the Borrowers’ rights to borrow hereunder have terminated.  Each of the
Borrowers hereby waives any defenses based on suretyship or the like.

 

11.15    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.  
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(i)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(ii)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(A)            a reduction in full or in part or cancellation of any such
liability;

 

(B)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or

 

109

--------------------------------------------------------------------------------


 

otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(C)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

11.16    Joinder.  Any Person which is required to join this Agreement pursuant
to Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] or
Section 8.2.9 [Subsidiaries and Partnerships] shall execute and deliver to the
Administrative Agent (i) a Borrower Joinder or a Guarantor Joinder, as
determined by the Administrative Agent, and (ii) documents in the forms
described in Section 7.1 [First Loans and Letters of Credit] that the
Administrative Agent may reasonably require, modified as appropriate to relate
to such Subsidiary, including, without limitation, organizational documents and
legal opinions.  The Loan Parties shall deliver such Borrower Joinder or
Guarantor Joinder, as applicable, and all related documents required by this
Section 11.16 [Joinder] to the Administrative Agent (a) with respect to any
Subsidiary incorporated or otherwise formed pursuant to clause (i) of
Section 8.2.9 [Subsidiaries and Partnerships], within ten (10) Business Days
after the date of the filing of such Subsidiary’s articles of incorporation if
the Subsidiary is a corporation, the date of the filing of its certificate of
limited partnership if it is a limited partnership or the date of its
organization if it is an entity other than a limited partnership or corporation,
(b) with respect to any Immaterial Subsidiary which becomes a Material
Subsidiary pursuant to clause (ii) of Section 8.2.9 [Subsidiaries and
Partnerships], within the time period set forth in clause (ii) of Section 8.2.9
[Subsidiaries and Partnerships], (c) with respect to any Subsidiary acquired
pursuant to clause (ii) of Section 8.2.6 [Liquidations, Mergers,
Consolidations], within ten (10) Business Days after the date of consummation of
the applicable Permitted Acquisition, and (d) with respect to any Domestic
Subsidiary which is formed pursuant to the 2016 Foreign Restructuring, within
thirty (30) days after such Subsidiary shall have become a Material Subsidiary.

 

11.17    Amendment and Restatement.  This Agreement amends and restates in its
entirety the Existing Credit Agreement.  All references to the “Credit
Agreement” contained in the other Loan Documents delivered in connection with
the Existing Credit Agreement or this Agreement shall, and shall be deemed to,
refer to this Agreement.  Notwithstanding the amendment and restatement of the
Existing Credit Agreement by this Agreement, the Obligations of the Loan Parties
outstanding under the Existing Credit Agreement and the other Loan Documents as
of the Closing Date shall remain outstanding and shall constitute continuing
Obligations without novation, but subject to any changes in the provisions
governing the same under this Agreement and the other Loan Documents as defined
in this Agreement.  Such Obligations shall in all respects be continuing and
this Agreement shall not be deemed to evidence or result in a novation or
repayment and reborrowing of such Obligations.

 

[INTENTIONALLY LEFT BLANK]

 

110

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Agreement as of the day
and year first above written.

 

 

 

BORROWER:

 

 

 

WITNESS:

 

Calgon Carbon Corporation,

 

 

a Delaware corporation

 

 

 

/s/ Cynthia Cerchie Ligo

 

By:

/s/ Chad Whalen

 

 

Name: Chad Whalen

 

 

Title: Senior Vice President, General Counsel &

 

 

Secretary

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

WITNESS:

 

Calgon Carbon Investments, Inc.,

 

 

a Delaware corporation

 

 

 

 

 

 

/s/ Cynthia Cerchie Ligo

 

By:

/s/ Chad Whalen

 

 

Name: Chad Whalen

 

 

Title: Vice President and Secretary

 

 

 

 

 

 

WITNESS:

 

Calgon Carbon UV Technologies LLC, a

 

 

Delaware limited liability company

 

 

 

 

 

 

/s/ Cynthia Cerchie Ligo

 

By:

/s/ Chad Whalen

 

 

Name: Chad Whalen

 

 

Title: Vice President and Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

ADMINISTRATIVE AGENT AND

LENDERS:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a

Lender and as Administrative Agent

 

 

 

By:

/s/ Tracy J. DeCock

 

Name:

Tracy J. DeCock

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

CITIZENS BANK OF PENNSYLVANIA, as a

Lender

 

 

 

 

 

By:

/s/ Donald P. Haddad

 

Name:

Donald P. Haddad

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Colleen M. O’Brien

 

Name:

Colleen M. O’Brien

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

BRANCH BANKING AND TRUST 

COMPANY, as a Lender

 

 

 

 

 

By:

/s/ John K. Perez

 

Name:

John K. Perez

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

FIRST NATIONAL BANK OF

PENNSYLVANIA, as a Lender

 

 

 

 

 

By:

/s/ Jason B. Falce

 

Name:

Jason B. Falce

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

THE HUNTINGTON NATIONAL BANK, as a

Lender

 

 

 

 

 

By:

/s/ Joshua Z. Zugai

 

Name:

Joshua Z. Zugai

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

ING BANK N.V., DUBLIN BRANCH, as a

Lender

 

 

 

 

 

By:

/s/ Sean Hassett

 

Name:

Sean Hassett

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Padraig Matthews

 

Name:

Padraig Matthews

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

FIRST COMMONWEALTH BANK, as a Lender

 

 

 

 

 

By:

/s/ Brian J. Sohocki

 

Name:

Brian J. Sohocki

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

NORTHWEST BANK, as a Lender

 

 

 

 

 

By:

/s/ C. Forrest Tefft

 

Name:

C. Forrest Tefft

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)

 

PRICING GRID—

VARIABLE PRICING AND LETTER OF CREDIT FEES BASED ON LEVERAGE RATIO — PRICING

 

Level

 

Leverage Ratio

 

Letter of
Credit
Fee

 

Revolving
Credit Base
Rate Spread

 

Term Loan
Base Rate
Spread

 

Revolving
Credit LIBOR
Rate Spread

 

Term Loan
LIBOR
Rate
Spread

 

Commitment
Fees

 

I

 

Less than or equal to 1.25 to 1.0

 

1.00

%

0.00

%

0.25

%

1.00

%

1.25

%

0.15

%

II

 

Greater than 1.25 to 1.0 but less than or equal to 1.75 to 1.0

 

1.25

%

0.25

%

0.50

%

1.25

%

1.50

%

0.175

%

III

 

Greater than 1.75 to 1.0 but less than or equal to 2.25 to 1.0

 

1.50

%

0.50

%

0.75

%

1.50

%

1.75

%

0.20

%

IV

 

Greater than 2.25 to 1.0 but less than or equal to 2.75 to 1.0

 

1.75

%

0.75

%

1.00

%

1.75

%

2.00

%

0.225

%

V

 

Greater than 2.75 to 1.0

 

2.00

%

1.00

%

1.25

%

2.00

%

2.25

%

0.25

%

 

For purposes of determining the Applicable Margin, the Applicable Letter of
Credit Fee Rate and the Applicable Commitment Fee Rate:

 

(a)                                 The Applicable Margin, the Applicable Letter
of Credit Fee Rate and the Applicable Commitment Fee Rate shall be determined on
the Closing Date based on the Leverage Ratio computed on such date pursuant to
the Closing Compliance Certificate to be delivered on the Closing Date, which
for purposes of calculating such financial ratio shall be based on the most
recently ended fiscal quarter for which financial statements of the Parent on a
Consolidated Basis have been delivered to the Administrative Agent and the
Lenders pursuant to Section 8.3.1 [Quarterly Financial Statements].

 

--------------------------------------------------------------------------------


 

(b)                                 The Applicable Margin, the Applicable Letter
of Credit Fee Rate and the Applicable Commitment Fee Rate shall be recomputed as
of (i) the date of the consummation of the CECA Acquisition based upon the
Leverage Ratio as calculated by the Borrowers in accordance with clause
(ii)(E) of Section 8.2.6  [Liquidations, Mergers, Consolidations, Acquisitions];
provided however, that the pricing determined as of the date of the consummation
of the CECA Acquisition shall continue through the date on which the first
Compliance Certificate is due to be delivered following the date of the CECA
Acquisition, and (ii) the end of each fiscal quarter ending after the Closing
Date based on the Leverage Ratio as of such quarter end.  Any increase or
decrease in the Applicable Margin, the Applicable Letter of Credit Fee Rate and
the Applicable Commitment Fee Rate computed as of a quarter end shall be
effective on the date of the CECA Acquisition, or the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of Borrowers], as the case may be.  If (i) an
acquisition Compliance Certificate is not delivered when due in accordance with
Section 8.2.6  [Liquidations, Mergers, Consolidations, Acquisitions] or (ii) a
Compliance Certificate is not delivered when due in accordance with such
Section 8.3.3 [Certificate of Borrowers], then the rates in Level V shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

 

(c)                                  If, as a result of any restatement of or
other adjustment to the financial statements of the Loan Parties or for any
other reason, the Loan Parties or the Lenders determine that (i) the Leverage
Ratio as calculated by the Loan Parties as of any applicable date was inaccurate
and (ii) a proper calculation of the Leverage Ratio would have resulted in
higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Loan Party under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the Issuing Lender), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period.  This paragraph shall not limit the
rights of the Administrative Agent, any Lender or the Issuing Lender, as the
case may be, under Section 2.8 [Letter of Credit Subfacility], Section 4.3
[Interest After Default] or Section 9 [Default].  The Borrowers’ obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

 

 

 

Amount of
Commitment
for Revolving

 

Amount of
Commitment
for Term 

 

 

 

 

 

Lender

 

 

Credit Loans

 

Loans

 

Commitment

 

Ratable Share

 

Name:

PNC Bank, National Association

 

 

 

 

 

 

 

 

 

Address:

The Tower at PNC Plaza

 

 

 

 

 

 

 

 

 

 

300 Fifth Avenue, 13th Fl Floor

 

 

 

 

 

 

 

 

 

 

Pittsburgh, PA 15222

 

 

 

 

 

 

 

 

 

Attention:

Tracy J. DeCock

 

 

 

 

 

 

 

 

 

Telephone:

(412) 762-9999

 

 

 

 

 

 

 

 

 

Telecopy:

(412) 762-4718

 

$

60,000,000.00

 

$

20,000,000.00

 

$

80,000,000.00

 

20.000000000

%

 

 

 

 

 

 

 

 

 

 

 

Name:

Citizens Bank of Pennsylvania

 

 

 

 

 

 

 

 

 

Address:

525 William Penn Place

 

 

 

 

 

 

 

 

 

 

Room PW-2630

 

 

 

 

 

 

 

 

 

 

Pittsburgh, PA 15219

 

 

 

 

 

 

 

 

 

Attention:

Donald P. Haddad

 

 

 

 

 

 

 

 

 

Telephone:

(412) 867-4043

 

 

 

 

 

 

 

 

 

Telecopy:

(412) 867-2223

 

$

56,250,000.00

 

$

18,750,000.00

 

$

75,000,000.00

 

18.750000000

%

 

 

 

 

 

 

 

 

 

 

 

Name:

Bank of America, N.A.

 

 

 

 

 

 

 

 

 

Address:

USX Tower

 

 

 

 

 

 

 

 

 

 

600 Grant St, Floor 53

 

 

 

 

 

 

 

 

 

 

Pittsburgh, PA 15219

 

 

 

 

 

 

 

 

 

Attention:

Colleen M. O’Brien

 

 

 

 

 

 

 

 

 

Telephone:

(412) 338-8745

 

 

 

 

 

 

 

 

 

Telecopy:

(312) 453-6274

 

$

41,250,000.00

 

$

13,750,000.00

 

$

55,000,000.00

 

13.750000000

%

 

--------------------------------------------------------------------------------


 

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders (Continued)

 

 

 

 

Amount of

 

Amount of

 

 

 

 

 

 

 

 

Commitment

 

Commitment

 

 

 

 

 

 

 

 

for Revolving

 

for Term

 

 

 

 

 

Lender

 

 

Credit Loans

 

Loans

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Branch Banking and Trust Company

 

 

 

 

 

 

 

 

 

Address:

8200 Greensboro Drive

 

 

 

 

 

 

 

 

 

 

Suite 800

 

 

 

 

 

 

 

 

 

 

McLean, VA 22102

 

 

 

 

 

 

 

 

 

Attention:

John K. Perez

 

 

 

 

 

 

 

 

 

Telephone:

(703) 442-4040

 

 

 

 

 

 

 

 

 

Telecopy:

(703) 442-5544

 

$

41,250,000.00

 

$

13,750,000.00

 

$

55,000,000.00

 

13.750000000

%

 

 

 

 

 

 

 

 

 

 

 

Name:

First National Bank of

 

 

 

 

 

 

 

 

 

 

Pennsylvania

 

 

 

 

 

 

 

 

 

Address:

One North Shore

 

 

 

 

 

 

 

 

 

 

Center,Suite 500

 

 

 

 

 

 

 

 

 

 

12 Federal Street

 

 

 

 

 

 

 

 

 

 

Pittsburgh, PA 15212

 

 

 

 

 

 

 

 

 

Attention:

Jason B. Falce

 

 

 

 

 

 

 

 

 

Telephone:

(412) 320-2129

 

 

 

 

 

 

 

 

 

Telecopy:

(412) 231-3584

 

$

26,250,000.00

 

$

8,750,000.00

 

$

35,000,000.00

 

8.750000000

%

 

 

 

 

 

 

 

 

 

 

 

Name:

The Huntington National Bank

 

 

 

 

 

 

 

 

 

Address:

310 Grant Street

 

 

 

 

 

 

 

 

 

 

4th Floor

 

 

 

 

 

 

 

 

 

 

Pittsburgh, PA 15219

 

 

 

 

 

 

 

 

 

Attention:

Joshua Z. Zugai

 

 

 

 

 

 

 

 

 

Telephone:

(412) 227-6231

 

 

 

 

 

 

 

 

 

Telecopy:

(877) 820-3691

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

22,500,000.00

 

$

7,500,000.00

 

$

30,000,000.00

 

7.500000000

%

 

--------------------------------------------------------------------------------


 

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders (Continued)

 

Name:

ING Bank N.V.,

Dublin Branch

 

 

 

 

 

 

 

 

 

Address:

ING Wholesale Banking,

 

 

 

 

 

 

 

 

 

 

Level 6, Block 4

 

 

 

 

 

 

 

 

 

 

Dundrum Town

 

 

 

 

 

 

 

 

 

 

Centre, Sandyford Road

 

 

 

 

 

 

 

 

 

 

Dundrum, Dublin 16,

 

 

 

 

 

 

 

 

 

 

D16 A4W6

 

 

 

 

 

 

 

 

 

Attention:

Patrick Brun

 

 

 

 

 

 

 

 

 

Telephone:

+353 1 638 4057

 

 

 

 

 

 

 

 

 

Telecopy:

+353 1 638 4050

 

$

22,500,000.00

 

$

7,500,000.00

 

$

30,000,000.00

 

7.500000000

%

 

 

 

 

 

 

 

 

 

 

 

Name:

First Commonwealth Bank

 

 

 

 

 

 

 

 

 

Address:

437 Grant Street

 

 

 

 

 

 

 

 

 

 

Suite 1600

 

 

 

 

 

 

 

 

 

 

Pittsburgh, PA 15219

 

 

 

 

 

 

 

 

 

Attention:

Brian J. Sohocki

 

 

 

 

 

 

 

 

 

Telephone:

(412) 690-2205

 

 

 

 

 

 

 

 

 

Telecopy:

(412) 690-2206

 

$

15,000,000.00

 

$

5,000,000.00

 

$

20,000,000.00

 

5.000000000

%

 

 

 

 

 

 

 

 

 

 

 

Name:

Northwest Bank

 

 

 

 

 

 

 

 

 

Address:

585 Smithfield St.,

 

 

 

 

 

 

 

 

 

 

Suite 501

 

 

 

 

 

 

 

 

 

 

Pittsburgh, PA 15222

 

 

 

 

 

 

 

 

 

Attention:

C. Forrest Tefft

 

 

 

 

 

 

 

 

 

Telephone:

(412) 325-6216 Ext. 3

 

 

 

 

 

 

 

 

 

Telecopy:

(412) 325-6250

 

$

15,000,000.00

 

$

5,000,000.00

 

$

20,000,000.00

 

5.000000000

%

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

300,000,000.00

 

$

100,000,000.00

 

$

400,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 2 - Addresses for Notices to Borrowers and Guarantors:

 

ADMINISTRATIVE AGENT

 

Name:

 

PNC Bank, National Association

Address:

 

The Tower at PNC Plaza

 

 

300 Fifth Avenue, 13th Floor

 

 

Pittsburgh, Pennsylvania 15222

Attention:

 

Tracy DeCock

Telephone:

 

(412) 762-9999

Facsimile:

 

(412) 762-4718

 

 

 

With a Copy To:

 

 

 

Name:

 

Agency Services, PNC Bank, National Association

 

 

Mail Stop: P7-PFSC-05-W

Address:

 

500 First Avenue

 

 

Pittsburgh, PA 15219

Attention:

 

Agency Services

Telephone:

 

(412) 768-0423

Facsimile:

 

(412) 705-2006

 

 

 

With a Copy To:

 

 

 

Name:

 

Clark Hill PLC

Address:

 

One Oxford Centre

 

 

310 Grant Street, 14th Floor

 

 

Pittsburgh, PA 15219-1425

Attention:

 

Lori Rooney, Esq.

Telephone:

 

(412) 394-2503

Facsimile:

 

(412) 394-2555

 

--------------------------------------------------------------------------------


 

BORROWERS:

 

Name:

 

c/o Calgon Carbon Corporation

 

 

3000 GSK Drive

 

 

Moon Township, PA 15108

Attention:

 

Robert Fortwangler, Senior Vice President & Chief Financial Officer

Telephone:

 

(412) 787-4513

Facsimile:

 

(412) [               ]

 

GUARANTOR:

 

Name:

 

c/o Calgon Carbon Corporation

 

 

3000 GSK Drive

 

 

Moon Township, PA 15108

Attention:

 

Robert Fortwangler, Senior Vice President & Chief Financial Officer

Telephone:

 

(412) 787-4513

 

 

 

Facsimile:

 

(412) [               ]

 

 

--------------------------------------------------------------------------------


 

SCHEDULES TO THE

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

CALGON CARBON CORPORATION,

 

THE OTHER BORROWERS PARTY HERETO,

 

THE GUARANTORS PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swing Loan Lender and Issuing Lender,

 

CITIZENS BANK OF PENNSYLVANIA, as Syndication Agent,

 

BANK OF AMERICA, N.A., as Co-Documentation Agent,

 

BRANCH BANKING AND TRUST COMPANY, as Co-Documentation Agent,

 

PNC CAPITAL MARKETS LLC, as Joint Lead Arranger and Joint Bookrunner,

 

and

 

CITIZENS BANK, N.A., as Joint Lead Arranger and Joint Bookrunner,

 

Dated as of October 4, 2016

 

All capitalized terms used but not otherwise defined in the following Schedules
shall have the respective meanings ascribed to such terms in the Agreement. 
These Schedules shall be deemed to be part of the Agreement and are incorporated
therein by reference.

 

--------------------------------------------------------------------------------


 

Schedule 1.1(E)

 

Existing Letters of Credit Under Revolver (as of Sept. 29, 2016)

 

Issuing Bank

 

Beneficiary

 

Beneficiary
Country

 

Issue Date

 

Expiration
Date

 

Currency

 

USD Outstanding

First Commonwealth Bank

 

Pennsylvania Department of Environmental Protection

 

USA

 

06/05/09

 

06/05/17
Renewable

 

USD

 

$

 1,120,658.00

First Commonwealth Bank

 

Pennsylvania Department of Environmental Protection

 

USA

 

06/05/09

 

06/05/17
Renewable

 

USD

 

$

 32,999.84

First Commonwealth Bank

 

Pennsylvania Department of Environmental Protection

 

USA

 

06/05/09

 

06/05/17
Renewable

 

USD

 

$

 235,288.06

PNC Bank

 

National Union Fire Insurance

 

USA

 

01/28/15

 

01/28/17

 

USD

 

$

 595,000.00

PNC Bank

 

The Home Insurance Company in Liquidation

 

USA

 

02/26/14

 

02/26/17

 

USD

 

$

 145,393.00

PNC Bank

 

IDE Americas, Inc.

 

USA

 

08/01/16

 

08/01/17
Renewable

 

USD

 

$

 45,506.00

PNC Bank

 

IDE Americas, Inc.

 

USA

 

07/28/16

 

09/30/16

 

USD

 

$

 66,008.00

Citizens Bank of Pennsylvania

 

Shandong Xiwang Sugar

 

 

 

08/25/15

 

04/23/17

 

USD

 

$

 84,000

Citizens Bank of Pennsylvania

 

Bechtel International Inc

 

USA

 

02/04/16

 

07/24/17

 

USD

 

$

 87,982.40

PNC Bank

 

IDE Americas, Inc.

 

USA

 

08/09/16

 

12/30/16

 

USD

 

$

 231,028.00

 

 

 

 

Total

 

 

 

 

 

 

 

$

 2,647,863.30

 

2

--------------------------------------------------------------------------------


 

Standalone Letters of Credit (as of Sept. 29, 2016, unless indicated otherwise)

 

Bank

 

Applicant

 

L/C#

 

Beneficiary

 

Issue Date

 

Expiry Date

 

USD Balance

Citizens Bank of Pennsylvania

 

Calgon Carbon Corporation

 

S908210

 

XL Specialty Insurance Company

 

06/03/11

 

06/03/17

 

$300,000.00

Citizens Bank of Pennsylvania

 

Calgon Carbon
Corporation

 

S908535

 

Bechtel International

 

12/30/11

 

06/21/17

 

$75,095.10

Citizens Bank of Pennsylvania

 

Calgon Carbon
Corporation

 

S909029

 

Commerzbank AG

 

11/01/12

 

10/31/16

 

**$91,149.60

ING (1)

 

Chemviron Carbon Belgium

 

32 LC’s / Bank Guarantees

 

Various

 

Various from 01/21/93 to 02/03/2016

 

Various from 11/31/2016 to unlimited

 

$1,020,040

Barclays (2)

 

Chemviron Carbon Ltd

 

4277117

 

HM Customs & Excise

 

07/01/1991

 

Until further notice

 

£400,000
($536,000)

Commerzbank (3)

 

Chemviron Carbon GmbH

 

 

 

Wedeco

 

 

 

Good till cancelled

 

€75,000
($83,170.50)

Commerzbank (3)

 

Chemviron Carbon GmbH

 

SAM #1

 

SAM

 

 

 

Good till cancelled

 

€119,318.75
($132,317.33)

Commerzbank (3)

 

Chemviron Carbon GmbH

 

SAM #2

 

SAM

 

 

 

Good till cancelled

 

€23,863.75
($26,463.47)

Commerzbank (3)

 

Chemviron Carbon GmbH

 

SAM #3

 

SAM

 

 

 

Good till cancelled

 

€23,863.75
($26.463.47)

 

 

 

 

Total

 

 

 

 

 

 

 

$2,290,699.48

 

--------------------------------------------------------------------------------

** USD balance converted from Euro at 1 Euro = $ 1.118.

(1) — Bank Guarantees issued in various currencies under the €2,000,000 Belgian
line of credit with ING (see Schedule 8.2.1) as of June 30, 2016.

(2) — Bank Guarantees issued under the £600,000 UK line of credit with Barclays
Bank (see Schedule 8.2.1) as of June 30, 2016.

(3) — As of June 30, 2016.

 

3

--------------------------------------------------------------------------------


 

Schedule 1.1(P)

 

Permitted Liens

 

Calgon Carbon Corporation

 

Liens evidenced by the following financing statements filed at the Pennsylvania
Secretary of Commonwealth:

 

(a)

Secured Party: FCC Equipment Financing, Inc.

 

Original Filing Number: 2008123102583

 

Amended Filing Number: 2013100702212

 

Liens evidenced by the following financing statements filed at the Arizona
Secretary of State:

 

(a)

Secured Party: Tri-Mer Corporation

 

Filing Number: 201217139199

 

Liens evidenced by the following financing statements filed at the California
Secretary of State:

 

(a)

Secured Party: Wells Fargo Vendor Financial Services, LLC

 

Filing Number: 167530973596

 

Liens evidenced by the following financing statements filed at the Delaware
Secretary of State:

 

(a)

Secured Party: De Lage Landen Financial Services, Inc.

 

Filing Number: 20041173964

 

 

(b)

Secured Party: Dell Financial Services LLC

 

Filing Number: 20060645648

 

 

(c)

Secured Party: Dell Financial Services LLC

 

Filing Number: 20060645655

 

 

(d)

Secured Party: HYG Financial Services, Inc.

 

Filing Number: 20062758522

 

 

(e)

Secured Party: NMHG Financial Services, Inc.

 

Filing Number: 20083706841

 

 

(f)

Secured Party: FCC Equipment Financing, Inc.

 

Filing Number: 20084326367

 

 

(g)

Secured Party: Air Liquide Industrial U.S. LP

 

Filing Number: 20090230588

 

 

(h)

Secured Party: Wells Fargo Bank N.A.

 

Filing Number: 20102078057

 

 

(i)

Secured Party: NMHG Financial Services Inc.

 

Filing Number: 20103255209

 

 

(j)

Secured Party: Clearfield Bank & Trust

 

Filing Number: 20111084014

 

 

(k)

Secured Party: Clearfield Bank & Trust Company

 

Filing Number: 20111669947

 

4

--------------------------------------------------------------------------------


 

(l)

Secured Party: Caterpillar Financial Services Corporation

 

Filing Number: 20112013343

 

 

(m)

Secured Party: Caterpillar Financial Services Corporation

 

Filing Number: 20112013350

 

 

(n)

Secured Party: Caterpillar Financial Services Corporation

 

Filing Number: 20112034141

 

 

(o)

Secured Party: Wells Fargo Bank N.A.

 

Filing Number: 20114981075

 

 

(p)

Secured Party: Forsythe/McArthur Associates, Inc.

 

Filing Number: 20120213803

 

 

(q)

Secured Party: Wells Fargo Financial Leasing, Inc.

 

Filing Number: 20121575663

 

 

(r)

Secured Party: Wells Fargo Financial Leasing, Inc.

 

Filing Number: 20121578949

 

 

(s)

Secured Party: Clearfield Bank & Trust Company

 

Filing Number: 20121591017

 

 

(t)

Secured Party: Clearfield Bank & Trust Company

 

Filing Number: 20121900721

 

 

(u)

Secured Party: Caterpillar Financial Services Corporation

 

Filing Number: 20121954116

 

 

(v)

Secured Party: Wells Fargo Financial Leasing, Inc.

 

Filing Number: 20122794735

 

 

(w)

Secured Party: Meridian Leasing Corporation

 

Filing Number: 20123972413

 

 

(x)

Secured Party: Wells Fargo Financial Leasing, Inc.

 

Filing Number: 20124388700

 

 

(y)

Secured Party: Toyota Motor Credit Corporation

 

Filing Number: 20131078931

 

 

(z)

Secured Party: Toyota Motor Credit Corporation

 

Filing Number: 20131305805

 

 

(aa)

Secured Party: Toyota Motor Credit Corporation

 

Filing Number: 20132939792

 

 

(bb)

Secured Party: Wells Fargo Equipment Finance, Inc.

 

Filing Number: 20133158145

 

 

(cc)

Secured Party: Meridian Leasing Corporation

 

Filing Number: 20133242501

 

 

(dd)

Secured Party: Dell Financial Services L.L.C.

 

Filing Number: 20133248946

 

 

(ee)

Secured Party: Wells Fargo Equipment Finance, Inc.

 

Filing Number: 20133345528

 

 

(ff)

Secured Party: Wells Fargo Equipment Finance, Inc.

 

Filing Number: 20135171898

 

 

(gg)

Secured Party: Wells Fargo Financial Leasing, Inc.

 

5

--------------------------------------------------------------------------------


 

 

Filing Number: 20140251447

 

 

(hh)

Secured Party: Meridian Leasing Corporation

 

Filing Number: 20140370528

 

 

(ii)

Secured Party: Wells Fargo Financial Leasing, Inc.

 

Filing Number: 20141503051

 

 

(jj)

Secured Party: Wells Fargo Financial Leasing, Inc.

 

Filing Number: 20142127991

 

 

(kk)

Secured Party: Wells Fargo Financial Leasing, Inc.

 

Filing Number: 20142410330

 

 

(ll)

Secured Party: Wells Fargo Financial Leasing, Inc.

 

Filing Number: 20142443356

 

 

(mm)

Secured Party: Caterpillar Financial Services Corporation

 

Filing Number: 20150349653

 

 

(nn)

Secured Party: Meridian Leasing Corporation

 

Filing Number: 20153195178

 

 

(oo)

Secured Party: Wells Fargo Financial Leasing Inc.

 

Filing Number: 20160601839

 

 

(pp)

Secured Party: Meridian Leasing Corporation

 

Filing Number: 20161105889

 

 

(qq)

Secured Party: Wells Fargo Financial Leasing Inc.

 

Filing Number: 20161384906

 

6

--------------------------------------------------------------------------------


 

Schedule 6.1.2

 

Capitalization; Subsidiaries

 

6.1.2(i)

 

Domestic Subsidiaries:

 

Subsidiary

 

Jurisdiction of
Incorporation or
Formation

 

Authorized Capital Stock

 

Ownership of Subsidiary
Shares/Partnership
Interests/LLC Interests

Calgon Carbon Investments, Inc.

 

Delaware

 

1,000

 

Wholly owned by Calgon Carbon Corporation
(1 share issued and outstanding)

BSC Columbus, LLC

 

Delaware

 

N/A

 

Wholly owned by Calgon Carbon Corporation
(1,000 units issued and outstanding)

CCC Columbus, LLC

 

Delaware

 

N/A

 

Wholly owned by Calgon Carbon Corporation
(1,000 units issued and outstanding)

Calgon Carbon Holdings, LLC

 

Delaware

 

N/A

 

Wholly owned by Calgon Carbon Investments, Inc.
(1 unit issued and outstanding)

Calgon Carbon UV Technologies LLC

 

Delaware

 

N/A

 

Wholly owned by Calgon Carbon Investments, Inc. (100% interest)

CC Koolstof, LLC

 

Delaware

 

N/A

 

Wholly owned by Calgon Carbon Corporation
(1,000 units issued and outstanding)

 

Foreign Subsidiaries:

 

Subsidiary

 

Jurisdiction of Incorporation or
Formation

 

Ownership of Subsidiary
Shares/Partnership Interests/LLC
Interests

Calgon Carbon Asia PTE Ltd.

 

Singapore

 

Wholly owned by Calgon Carbon Corporation

Calgon Carbon (Tianjin) Co., Ltd.

 

China

 

Wholly owned by Calgon Carbon Corporation

 

7

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of Incorporation or
Formation

 

Ownership of Subsidiary
Shares/Partnership Interests/LLC
Interests

Chemviron Carbon Limited

 

United Kingdom

 

Wholly owned by Calgon Carbon Investments, Inc.

Charcoal Cloth (International) Limited**

 

United Kingdom

 

Wholly owned by Chemviron Carbon Limited

Charcoal Cloth Limited**

 

United Kingdom

 

Wholly owned by Charcoal Cloth (International) Limited

Waterlink (UK) Holdings Limited**

 

United Kingdom

 

Wholly owned by Chemviron Carbon Limited

Sutcliffe Croftshaw Limited**

 

United Kingdom

 

Wholly owned by Waterlink (UK) Holdings Limited

Sutcliffe Speakman Limited**

 

United Kingdom

 

Wholly owned by Waterlink (UK) Holdings Limited

Sutcliffe Speakman Carbons Limited**

 

United Kingdom

 

Wholly owned by Waterlink (UK) Holdings Limited

Lakeland Processing Limited

 

United Kingdom

 

Wholly owned by Sutcliffe Speakman Limited

Sutcliffe Speakmanco 5 Limited**

 

United Kingdom

 

Wholly owned by Sutcliffe Speakman Limited

Calgon Carbon Canada, Inc.

 

Ontario

 

Wholly owned by Calgon Carbon Investments, Inc.

Calgon Carbon UV Technologies Canada Inc.

 

Ontario

 

Wholly owned by Calgon Carbon Canada, Inc.

Chemviron Carbon GmbH

 

Germany

 

99% owned by Calgon Carbon Investments, Inc.; 1% owned by Calgon Carbon
Corporation

 

--------------------------------------------------------------------------------

** Inactive Foreign Subsidiary

 

8

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of
Incorporation or Formation

 

Ownership of Subsidiary
Shares/Partnership Interests/LLC
Interests

Calgon Carbon Japan KK

 

Japan

 

Wholly owned by Calgon Carbon Corporation

Calgon Carbon (Suzhou) Co., Ltd.

 

China

 

Wholly owned by Calgon Carbon Corporation

Chemviron Carbon AB

 

Sweden

 

Wholly owned by Calgon Carbon Investments, Inc.

Chemviron Carbon ApS

 

Denmark

 

Wholly owned by Calgon Carbon Investments, Inc.

Calgon Carbon Hong Kong Limited

 

Hong Kong

 

Wholly owned by Calgon Carbon Investments, Inc.

Calgon Carbon Mexico S. de R.L. de C.V.

 

Mexico

 

99% owned by Calgon Carbon Investments, Inc.; 1% owned by Calgon Carbon
Holdings, LLC

Calgon Carbon Payco S. de R.L. de C.V.

 

Mexico

 

99% owned by Calgon Carbon Investments, Inc.; 1% owned by Calgon Carbon
Holdings, LLC

Calgon Carbon Sistemas de Filtração Importação e Exportação Ltda.

 

Brazil

 

99% owned by Calgon Carbon Investments, Inc.; 1% owned by Calgon Carbon
Holdings, LLC

Calgon Carbon India LLP

 

India

 

99% owned by Calgon Carbon Asia Pte. Ltd.; 1% owned by Calgon Carbon
Investments, Inc.

Chemviron France SAS

 

France

 

100% owned by Calgon Carbon Corporation

 

6.1.2(ii)  Options, Warrants or Other Rights Outstanding

 

None

 

9

--------------------------------------------------------------------------------


 

Schedule 8.2.1

 

Permitted Indebtedness

 

LENDER

 

OBLIGOR

 

DESCRIPTION

 

AVAILABLE
AMOUNT

 

CURRENCY

 

EXISTING DEBT

Bank of America, N.A., Tokyo Branch

 

Calgon Carbon Japan KK (Guaranteed by Calgon Carbon Corporation)

 

Unsecured revolving loan facility for working capital and corporate purposes

 

2,000,000,000

 

JPY

 

JPY 600 million; $5.967 thousand as of Sept 29, 2016

ING

 

Chemviron Carbon Belgium

 

Unsecured Belgian credit facility

 

2,000,000

 

Euro

 

$0 — see schedule 1.1 for issued guarantees

Barclays Bank

 

Chemviron Carbon Ltd.

 

United Kingdom credit facility for the issuance of various letters of credit and
guarantees

 

600,000

 

British Pounds Sterling

 

$0 — see schedule 1.1 for issued guarantees

 

10

--------------------------------------------------------------------------------


 

Schedule 8.2.3

 

Guarantees

 

1.              Continuing Guaranty from Calgon Carbon Japan KK and Calgon
Carbon Corporation in favor of Bank of America, N.A., Tokyo Branch dated
March 24, 2016 (Facility Agreement).

 

2.              Parent Company Guaranty from Chemviron Carbon Limited, as the
Contractor, Calgon Carbon Corporation, as the Guarantor in favor of Thames Water
Utilities Limited dated April 12, 2013 (Thames Carbon Reactivation Contract).

 

3.              Surety from Calgon Carbon Corporation in favor of Mutley
Properties (Holdings) Limited dated April 30, 2009 (Sutcliffe Speakman Lease).

 

4.              Guarantee from Chemviron France SAS in favor of ING Bank France
dated September 8, 2016 (Paris Office Lease of Chemviron Carbon, a Registered
French Branch of Calgon Carbon Corporation).

 

11

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(A)

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date (as hereinafter defined) and is entered into by and between
                          [Insert name of Assignor] (the “Assignor”) and
                             [Insert name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below  (as may be amended, modified,
supplemented or restated, the “Credit Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.                                     
Assignor:                                                                                                                     
                                  

 

2.                                     
Assignee:                                                                                                                    
                           [and is an Affiliate /Approved Fund of
                  [identify Lender](1)]

 

3.                                     
Borrowers:                                                                                                            
Calgon Carbon Corporation, a Delaware corporation and each other Person that
becomes a Borrower under the Credit Agreement

 

--------------------------------------------------------------------------------

(1)         Select as applicable.

 

--------------------------------------------------------------------------------


 

4.                                      Administrative
Agent:                                                 PNC Bank, National
Association, as the Administrative Agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                                                    
The First Amended and Restated Credit Agreement dated the 4th day of October,
2016, among the Borrowers, the Guarantors party thereto, the Lenders party
thereto and PNC Bank, National Association, as Administrative Agent for the
Lenders

 

6.                                      Assigned Interest:

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans
for all Lenders(3)

 

Amount of
Commitment/Loans
Assigned(3)

 

Percentage Assigned
of
Commitment/Loans(4)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

[7.                                  Trade
Date:                                                                              
              ](5)

 

8.                                      Effective Date:            
                 , 20   [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

[INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(2)         Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.;
“Revolving Credit Commitment”, “Term Loan Commitment”, etc.).

 

(3)         Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(4)         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

(5)         To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Consented to and Accepted:

 

PNC Bank, National Association, as Administrative Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[If necessary per terms of Credit Agreement]

[Consented to:

 

 

Calgon Carbon Corporation, a Delaware corporation, as Borrowing Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

]

 

 

--------------------------------------------------------------------------------


 

[If necessary per terms of Credit Agreement]

[Consented to:

 

[           ], as Issuing Lender

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

]

 

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

[g196141kg33i001.gif]STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document
(as defined in the Credit Agreement), (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of any Loan Party, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by any Loan Party, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an assignee under the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 8.3.1 [Quarterly
Financial Statements] or Section 8.3.2 [Annual Financial Statements] thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is not
incorporated under the laws of the United States of America or a state thereof,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the Commonwealth of Pennsylvania.

 

[INTENTIONALLY LEFT BLANK]

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(B)

 

FORM OF
BORROWER JOINDER AND ASSUMPTION AGREEMENT

 

This Borrower Joinder and Assumption Agreement (“Joinder”) is made this      day
of           , 20  , by                           , a [limited liability
company/limited partnership/general partnership/corporation] (the “New
Borrower”).

 

Background

 

Reference is made to (i) that certain First Amended and Restated Credit
Agreement, dated as of October 4, 2016 (as may be amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), by and
among Calgon Carbon Corporation, a Delaware corporation (“Calgon Carbon”), each
other Person which joins thereunder as a Borrower (Calgon Carbon and such other
Persons are each, a “Borrower” and collectively, the “Borrowers”), the
Guarantors party thereto, the Lenders party thereto, and PNC Bank, National
Association, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), (ii) the Intercompany Subordination Agreement (as
defined in the Credit Agreement), and (iii) the other Loan Documents referred to
in the Credit Agreement, as the same may be modified, supplemented, amended or
restated.

 

Agreement

 

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.  In consideration of the New Borrower becoming a Borrower under the
terms of the Credit Agreement and in consideration of the value of the
synergistic benefits received by New Borrower as a result of becoming affiliated
with Borrowers and the Guarantors, the New Borrower hereby agrees that:  (i) on
the date hereof, it shall execute and deliver to the Administrative Agent for
the benefit of the Lenders any applicable documents as set forth in this
Joinder; and (ii) effective as of the date hereof, it hereby is, and shall be
deemed to be, and assumes the obligations of, a “Borrower” and a “Loan Party”
jointly and severally with the existing Borrowers and Loan Parties under the
Credit Agreement, a “Company” jointly and severally with the existing Companies
under the Intercompany Subordination Agreement and a “Borrower” or “Loan Party”
(or other applicable term), as the case may be, under each of the other Loan
Documents to which the Borrowers or Loan Parties are a party and agrees that
from the date hereof and so long as any Loan or any Commitment of any Lender
shall remain outstanding and until the Facility Termination Date, the New
Borrower shall perform, comply with and be subject to and bound by, jointly and
severally, each of the terms, provisions and waivers of the Credit
Agreement, Intercompany Subordination Agreement and each of the other Loan
Documents which are stated to apply to or are made by a Borrower or a Loan
Party.  Without limiting the generality of the foregoing, the New Borrower
hereby represents and warrants that (i) each of the representations and
warranties with respect to the Borrowers set forth in Section 6 of the Credit
Agreement is true and correct in all material respects (without duplication of
any materiality qualifier contained therein) as to the New Borrower on and as of
the date hereof as if made on and as of the date hereof by the New Borrower
(except representations and warranties which relate solely to an earlier date or
time which

 

--------------------------------------------------------------------------------


 

representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of the specific date or times referred to in said representations and
warranties) and (ii) the New Borrower has heretofore received a true and correct
copy of the Credit Agreement, the Intercompany Subordination Agreement and each
of the other Loan Documents (including any modifications thereof or supplements
or waivers thereto) as in effect on the date hereof.

 

The New Borrower hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent the Credit Agreement and each of the other Loan
Documents given by the Borrowers to the Administrative Agent and any of the
Lenders.

 

The New Borrower is simultaneously delivering to the Administrative Agent the
following documents together with this Joinder required under Section 11.16
[Joinder] of the Credit Agreement.

 

Document

 

Delivered

 

Not
Delivered

 

 

 

 

 

Notes (mandatory)

 

o

 

o

 

 

 

 

 

Opinion of Counsel (if requested by Administrative Agent)

 

o

 

o

 

 

 

 

 

Officer’s Certificate (mandatory)

 

o

 

o

 

 

 

 

 

Secretary’s Certificate (or equivalent thereof) (mandatory)

 

o

 

o

 

Schedules to Credit Agreement

 

Delivered

 

Not
Delivered

 

 

 

 

 

Schedule 1.1(P) Permitted Liens (if applicable)

 

o

 

o

 

 

 

 

 

Schedule 6.1.2 Capitalization; Subsidiaries (mandatory)

 

o

 

o

 

 

 

 

 

Schedule 8.2.1 Permitted Indebtedness (if applicable)

 

o

 

o

 

[Note:  updates to schedules do not cure any breach of warranties unless

expressly agreed in accordance with the terms of the Credit Agreement]

 

In furtherance of the foregoing, the New Borrower shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this Joinder
and the other Loan Documents.

 

[INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the New Borrower has duly
executed this Joinder and delivered the same to the Administrative Agent for the
benefit of the Lenders, on the date and year first above written.

 

 

NEW BORROWER:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and accepted:

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(G)(1)

 

FORM OF
GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

 

This Guarantor Joinder and Assumption Agreement (“Joinder”) is made this     
day of           , 20  , by                           , a [limited liability
company/limited partnership/general partnership/corporation] (the “New
Guarantor”).

 

Background

 

Reference is made to (i) that certain First Amended and Restated Credit
Agreement, dated as of October 4, 2016 (as may be amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), by and
among Calgon Carbon Corporation, a Delaware corporation (“Calgon Carbon”), each
other Person which joins thereunder as a Borrower (Calgon Carbon and such other
Persons are each, a “Borrower” and collectively, the “Borrowers”), the
Guarantors party thereto, the Lenders party thereto, and PNC Bank, National
Association, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), (ii) the Intercompany Subordination Agreement (as
defined in the Credit Agreement) and (iii) the other Loan Documents referred to
in the Credit Agreement, as the same may be modified, supplemented, amended or
restated.

 

Agreement

 

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.  In consideration of the New Guarantor becoming a Guarantor under the
terms of the Credit Agreement and in consideration of the value of the
synergistic benefits received by New Guarantor as a result of becoming
affiliated with Borrowers and the Guarantors, the New Guarantor hereby agrees
that:  (i) on the date hereof, it shall execute and deliver to the
Administrative Agent for the benefit of the Lenders any applicable documents as
set forth in this Joinder; and (ii) effective as of the date hereof, it hereby
is, and shall be deemed to be, and assumes the obligations of, a “Guarantor” and
a “Loan Party” jointly and severally with the existing Guarantors and Loan
Parties under the Credit Agreement, a “Company” jointly and severally with the
existing Companies under the Intercompany Subordination Agreement and a
“Guarantor” or “Loan Party” (or other applicable term), as the case may be,
under each of the other Loan Documents to which the Guarantors or Loan Parties
are a party and agrees that from the date hereof and so long as any Loan or any
Commitment of any Lender shall remain outstanding and until the Facility
Termination Date, the New Guarantor shall perform, comply with and be subject to
and bound by, jointly and severally, each of the terms, provisions and waivers
of the Credit Agreement, Intercompany Subordination Agreement and each of the
other Loan Documents which are stated to apply to or are made by a Guarantor or
a Loan Party.  Without limiting the generality of the foregoing, the New
Guarantor hereby represents and warrants that (i) each of the representations
and warranties with respect to the Guarantors set forth in Section 6 of the
Credit Agreement is true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as to the New
Guarantor on and as of the date hereof as if made on and as of the date hereof
by the New Guarantor (except representations and warranties which relate solely
to an earlier date or time which

 

--------------------------------------------------------------------------------


 

representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of the specific date or times referred to in said representations and
warranties) and (ii) the New Guarantor has heretofore received a true and
correct copy of the Credit Agreement, the Intercompany Subordination Agreement
and each of the other Loan Documents (including any modifications thereof or
supplements or waivers thereto) as in effect on the date hereof.

 

The New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders
and the Administrative Agent the Credit Agreement and each of the other Loan
Documents given by the Guarantors to the Administrative Agent and any of the
Lenders.

 

The New Guarantor is simultaneously delivering to the Administrative Agent the
following documents together with this Joinder required under Section 11.16
[Joinder] of the Credit Agreement.

 

Document

 

Delivered

 

Not
Delivered

Guaranty Agreement (mandatory)

 

o

 

o

 

 

 

 

 

Opinion of Counsel (if requested by Administrative Agent)

 

o

 

o

 

 

 

 

 

Officer’s Certificate (mandatory)

 

o

 

o

 

 

 

 

 

Secretary’s Certificate (or equivalent thereof) (mandatory)

 

o

 

o

 

 

 

 

 

Schedules to Credit Agreement

 

Delivered

 

Not
Delivered

Schedule 1.1(P) Permitted Liens (if applicable)

 

o

 

o

 

 

 

 

 

Schedule 6.1.2 Capitalization; Subsidiaries (mandatory)

 

o

 

o

 

 

 

 

 

Schedule 8.2.1 Permitted Indebtedness (if applicable)

 

o

 

o

 

[Note:  updates to schedules do not cure any breach of warranties unless

expressly agreed in accordance with the terms of the Credit Agreement]

 

In furtherance of the foregoing, the New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this Joinder
and the other Loan Documents.

 

[INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the New Guarantor has
duly executed this Joinder and delivered the same to the Administrative Agent
for the benefit of the Lenders, on the date and year first above written.

 

 

NEW GUARANTOR:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and accepted:

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(G)(2)

 

FORM OF
FIRST AMENDED AND RESTATED GUARANTY AND SURETYSHIP AGREEMENT

 

IN CONSIDERATION of credit granted or to be granted by PNC Bank, National
Association (“PNC Bank”) and various other financial institutions from time to
time (PNC Bank and such other financial institutions are each a “Lender” and
collectively, the “Lenders”) pursuant to that certain First Amended and Restated
Credit Agreement, dated of even date herewith (as may be amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), by and
among Calgon Carbon Corporation, a Delaware corporation (“Calgon Carbon”), each
other Person (as defined in the Credit Agreement) that joins thereunder as a
“Borrower” (Calgon Carbon and such other Persons are each, a “Debtor” and
collectively, the “Debtors”), the Guarantors (as defined in the Credit
Agreement) party thereto from time to time, the Lenders (as defined in the
Credit Agreement) party thereto from time to time, and PNC Bank, as
administrative agent for the Lenders (PNC Bank, in such capacity, the
“Administrative Agent”), intending to be legally bound hereby, and to induce the
Lenders to maintain or extend credit to the Debtors, Calgon Carbon
Investments, Inc., a Delaware corporation (“CCI”), Calgon Carbon UV Technologies
LLC, a Delaware limited liability company (“CCUV”), and each other Person that
joins hereunder as a Guarantor (CCI, CCUV and each other Person that joins as a
Guarantor hereunder from time to time are each, a “Guarantor” and collectively,
the “Guarantors”), this 4th day of October, 2016, and each of the other
Guarantors, jointly and severally, hereby:

 

1.                                      Become absolute and unconditional
guarantors and sureties as though they were primary obligors to the
Administrative Agent and the Lenders, their respective successors, endorsees and
assigns, for (i) the prompt payment and performance when due (whether at
maturity, by declaration, acceleration or otherwise) of all Obligations (as
defined in the Credit Agreement) including, without limitation, all existing and
future liabilities and obligations of the Debtors to the Administrative Agent
and the Lenders, including, without limitation, all extensions, modifications,
renewals thereof and substitutions therefor, whether absolute or contingent,
direct or indirect, matured or unmatured, sole, joint or several, of any nature
whatsoever, without regard to the validity, enforceability or regularity thereof
including, without limitation, continuing interest thereon in accordance with
the terms thereof and all expenses (including any legal expenses) incurred by
the Administrative Agent or any Lender in enforcing any rights with regard to or
collecting against any Guarantor under this First Amended and Restated Guaranty
and Suretyship Agreement (this “Agreement”) and (ii) the due and punctual
performance of and/or compliance with all of the terms, conditions and covenants
contained in each of the Credit Agreement, the Notes (as defined in the Credit
Agreement) and the other Loan Documents (as defined in the Credit Agreement) to
be performed or complied with by any Debtor and the accuracy of each Debtor’s
representations and warranties contained in each of the Loan Documents (all of
the forgoing are hereinafter collectively referred to as the “Debtor
Liabilities”), whether or not such Debtor Liabilities or any portion thereof
shall hereafter be released or discharged or for any reason invalid or
unenforceable (capitalized terms used in this Agreement that are defined in the
Credit Agreement shall have the meanings assigned to them therein unless
otherwise defined in this Agreement);

 

--------------------------------------------------------------------------------


 

2.                                      Assent to all agreements made or to be
made between the Administrative Agent or any Lender and any other
Person(s) liable, either absolutely or contingently, on any of the Debtor
Liabilities, including any and all such agreements made by any Debtor and any
co-maker, endorser, pledgor, surety or guarantor (any such Person being
hereinafter referred to as an “Obligor”), and further agree that the Guarantors’
liability hereunder shall not be reduced or diminished by such agreements in any
way;

 

3.                                      Consent and agree that the Guarantors’
obligations and liabilities hereunder shall in no way be reduced, limited,
waived or released if any other Person or Persons is presently or in the future
becomes a surety or guarantor in regard to the Debtor Liabilities or any other
liabilities among the Debtors, the Administrative Agent and the Lenders; and

 

4.                                      Consent that the Administrative Agent
and the Lenders may, at their option, without in any way affecting the
Guarantors’ liability hereunder:  (i) exchange, surrender or release any or all
collateral security or any endorsement, guaranty or surety held by the
Administrative Agent or the Lenders for any of the Debtor Liabilities;
(ii) renew, extend, modify, supplement, amend, release, alter or compromise the
terms of any or all of the Debtor Liabilities; and (iii) waive or fail to
perfect the Administrative Agent’s and the Lenders’ rights or remedies against
the Debtors or the collateral security for any of the Debtor Liabilities.

 

CONTINUING GUARANTY.  This Agreement shall be a continuing one and shall
continue in full force and effect until (subject to the terms and conditions of
the Section of this Agreement entitled Bankruptcy of the Debtors) the Facility
Termination Date.  Without limiting the generality of the foregoing, each
Guarantor hereby irrevocably waives any right to terminate or revoke this
Agreement prior to the Facility Termination Date.

 

EXTENT OF GUARANTORS’ LIABILITY.  This Agreement shall be and is intended to be
an absolute and unconditional guaranty and suretyship, jointly and severally
among the Guarantors, for the aggregate of the Debtor Liabilities including, but
not limited to, the Indebtedness evidenced by the Notes.  The Administrative
Agent may apply any payment received on account of the Debtor Liabilities in
such order as the Administrative Agent, in its sole discretion, may elect.  The
obligations of the Guarantors under this Agreement, when construed collectively
with the obligations of any other Guaranty Agreement made by any other Guarantor
to the Administrative Agent (for its benefit and for the benefit of the Lenders)
(collectively, jointly and severally, the “Other Guarantors”), are intended to
be the joint and several obligations of the Guarantors and the Other Guarantors;
and this Agreement, when construed in connection with such other Guaranty
Agreements, is intended to be an absolute and unconditional guaranty and
suretyship for the aggregate of the Debtor Liabilities.  Notwithstanding
anything to the contrary contained herein, the maximum aggregate amount of the
obligations for which any Guarantor shall be liable under this Agreement shall
in no event exceed an amount equal to the largest amount that would not render
such Guarantor’s obligations under this Agreement subject to avoidance under
applicable federal or state fraudulent transfer, fraudulent conveyance or
similar Laws.

 

UNCONDITIONAL LIABILITY.  The Guarantors’ liability hereunder is absolute and
unconditional and shall not be reduced, limited, waived, or released in any way
by reason of:  (i) any failure of the Administrative Agent or any Lender to
obtain, retain, preserve, perfect or

 

2

--------------------------------------------------------------------------------


 

enforce any rights against any Person (including without limitation, any
Obligor) or in any property securing any or all of the Debtor Liabilities;
(ii) the invalidity or irregularity of any such rights that the Administrative
Agent and the Lenders may attempt to obtain; (iii) any delay in enforcing or any
failure to enforce such rights, even if such rights are thereby lost; (iv) any
delay in making demand on any Obligor for payment or performance of any or all
of the Debtor Liabilities; or (v) from time to time, the payment in full and
subsequent incurring of any Debtor Liabilities.

 

RIGHT OF SET-OFF.  If any liability of any Guarantor hereunder is not paid to
the Administrative Agent when due, the Administrative Agent and the Lenders may
forthwith set-off against the liabilities of any Guarantor hereunder all moneys
owed by the Administrative Agent or any Lender to any Guarantor in any capacity,
whether or not then due, and whether provisionally or finally credited upon the
Administrative Agent’s and the Lenders’ books and records.

 

WAIVER.  The Guarantors hereby waive all notice with respect to the present
existence or future incurrence of any Debtor Liabilities including, but not
limited to, the amount, terms and conditions thereof.  The Guarantors hereby
consent to the taking of, or failure to take, from time to time, any action of
any nature whatsoever permitted by Law with respect to the Debtor Liabilities
and with respect to any rights against any Person or Persons (including, without
limitation, any Obligor), or in any property including, without limitation, any
renewals, extensions, modifications, postponements, compromises, indulgences,
waivers, surrenders, exchanges and releases, and the Guarantors will remain
fully liable hereunder notwithstanding any or all of the foregoing.  The
granting of an express written release of any Guarantor’s liability hereunder or
any other Obligor’s liability, in whole or in part, shall be effective only with
respect to the liability such Guarantor or Obligor who is specifically so
expressly released but shall in no way affect the liability hereunder of any
Guarantor or any Obligor not so expressly released.  The dissolution of any
Guarantor, or any other Obligor, shall in no way affect the liability hereunder
or that of any other Obligor.  Each Guarantor hereby expressly waives: 
(i) notices of acceptance hereof; (ii) any presentment, demand, protest, notice
of default in connection with the Debtor Liabilities, dishonor or notice of
dishonor; (iii) any right of indemnification; and (iv) any defense arising by
reason of any disability or other defense whatsoever to the liability of the
Debtors, or any other circumstance which might otherwise constitute a defense
available to, or in discharge of, such Guarantor with respect to its obligations
hereunder, excepting only full, strict, and indefeasible payment and performance
of the Debtor Liabilities in full.

 

No payment by any Guarantor shall entitle any other Obligor, by subrogation,
contribution, indemnification or otherwise, to succeed to any of the rights of
the Administrative Agent and the Lenders, including rights to any payment made
on account of the Debtor Liabilities, regardless of the source of such payment,
and no Guarantor shall have any right of subrogation, contribution,
indemnification or other rights to be reimbursed, made whole or otherwise
compensated by any other Obligor with respect to any payments made hereunder,
until the Facility Termination Date.  Prior to the Facility Termination Date,
each Guarantor hereby waives any benefit of and any right to participate in any
collateral security now or hereafter held by the Administrative Agent and the
Lenders or any failure or refusal by the Administrative Agent and the Lenders to
perfect an interest in any collateral security.

 

3

--------------------------------------------------------------------------------


 

BANKRUPTCY OF THE DEBTORS.  Neither the Guarantors’ obligations to make payment
in accordance with the terms of this Agreement nor any remedy for the
enforcement hereof shall be impaired, modified, changed, released or limited in
any manner whatsoever by any Debtor’s bankruptcy or by any impairment,
modification, change, release or limitation of (i) the liability of each Debtor,
any Person assuming the obligations of each Debtor under the Credit Agreement or
any of the other Loan Documents or any Debtor’s estate in bankruptcy or (ii) any
remedy for the enforcement of the Debtor Liabilities, either of which result
from the operation of any present or future provision of any bankruptcy act, Law
or equitable cause or from the decision of any court.  The Guarantors agree that
to the extent that any Debtor or any other Obligor makes any payment or payments
to the Administrative Agent or any Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be paid to a trustee, receiver or any other Person
under any bankruptcy act, Law or equitable cause, then to the extent of such
payment, the Debtor Liabilities or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if said payment had not
been made.

 

PAYMENT OF COSTS.  In addition to all other liabilities of the Guarantors
hereunder, the Guarantors also agree to pay to the Administrative Agent on
demand all costs and expenses (including reasonable attorneys’ fees and legal
expenses) which may be incurred in the enforcement or collection of the
liabilities of the Guarantors hereunder.

 

PRIMARY LIABILITY OF THE GUARANTORS.  The Guarantors agree that this Agreement
may be enforced by the Administrative Agent and the Lenders without the
necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to the Loan
Documents, or any collateral now or hereafter securing the Debtor Liabilities or
otherwise, and each Guarantor hereby waives the right to require the
Administrative Agent and the Lenders to proceed against any other Obligor or to
require the Administrative Agent and the Lenders to pursue any other remedy or
enforce any other right.  The Guarantors further agree that nothing contained
herein shall prevent the Administrative Agent and the Lenders from suing on the
Loan Documents, or any of them, or foreclosing their Lien, if any, on any
collateral hereafter securing the Debtor Liabilities or from exercising any
other rights available under the Loan Documents, or any other instrument of
security if neither the Debtors nor the Guarantors timely perform the
obligations of the Debtors thereunder, and the exercise of any of the aforesaid
rights and the completion of any foreclosure proceedings shall not constitute a
discharge of any of the obligations of the Guarantors thereunder; it being the
purpose and intent of the Guarantors that the obligations of the Guarantors
hereunder shall be absolute, independent and unconditional.  Neither the
obligations of the Guarantors under this Agreement nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of any Debtor or by reason of the bankruptcy or insolvency of
any Debtor.  If acceleration of the time for payment of any amount payable by
any Debtor is stayed upon the insolvency or bankruptcy of any Debtor, amounts
otherwise subject to acceleration under the terms of the Loan Documents
including, without limitation, interest at the rates set forth in the Credit
Agreement occurring after the date of such bankruptcy or insolvency, shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Administrative Agent.  The Guarantors acknowledge that the term “Debtor
Liabilities” as used herein includes, without limitation, any payments made by
any Debtor to the

 

4

--------------------------------------------------------------------------------


 

Administrative Agent or the Lenders and subsequently recovered by such Debtor or
a trustee for such Debtor pursuant to bankruptcy or insolvency proceedings.

 

ACCELERATION OF THE GUARANTORS’ LIABILITIES.  Upon the occurrence of an Event of
Default, all of the Debtor Liabilities, at the Administrative Agent’s and the
Required Lenders’ option, shall be deemed to be forthwith due and payable for
the purposes of this Agreement and for determining the liability of the
Guarantors hereunder, whether or not the Administrative Agent and the Lenders
have any such rights against any other Obligor, and whether or not the
Administrative Agent and the Lenders elect to exercise any rights or remedies
against any other Person or property including, without limitation, any other
Obligor.

 

RIGHTS OF THE GUARANTORS.  All rights and remedies of the Guarantors against any
Debtor or any property of any Debtor or any collateral security for any of the
Debtor Liabilities, whether arising by promissory note, subrogation, security
agreement, mortgage or otherwise, shall in all respects be and remain
subordinate and junior in right of payment and priority to the prior and
indefeasible payment in full to the Administrative Agent and the Lenders of all
Debtor Liabilities and to the priority of the Administrative Agent and the
Lenders in any property of any Debtor and any collateral security for any of the
Debtor Liabilities.  Any amount which may have been paid to any Guarantor on
account of any Indebtedness of any Debtor to any Guarantor, or on account of any
subrogation or other rights of any Guarantor against any Debtor, when all of the
Debtor Liabilities shall not have been indefeasibly paid in full, shall be held
by the undersigned in trust for the benefit of the Lenders and shall forthwith
be paid to the Administrative Agent to be credited and applied upon the Debtor
Liabilities, whether matured or unmatured.

 

NOTICE TO THE ADMINISTRATIVE AGENT AND THE LENDERS BY THE GUARANTORS.  Any
notice to the Administrative Agent or the Lenders by the Guarantors pursuant to
the provisions hereof shall be sent, and shall be effective, in accordance with
Section 11.5 [Notices; Effectiveness; Electronic Communication] of the Credit
Agreement. Notice by the Guarantors shall not, in any way, reduce, diminish or
release the liability of any other Obligor.  In the event that this Agreement is
preceded or followed by any other guaranty or surety agreement(s) of the Debtor
Liabilities delivered to the Administrative Agent (for its benefit and for the
benefit of the Lenders) regarding any Debtor or any other Person, all rights
granted to the Administrative Agent and the Lenders in such agreement(s) shall
be deemed to be cumulative and this Agreement shall not, in such event, be
deemed to be cancelled, superseded, terminated or in any way limited.

 

JOINDER.  Upon the execution and delivery by any other Person of a Guarantor
Joinder, such Person shall become a “Guarantor” hereunder with the same force
and effect as if it were originally a party to this Agreement and named as a
“Guarantor” on the signature pages hereto.  The execution and delivery of any
such Guarantor Joinder shall not require the consent of any Guarantor or any
Obligor, and the rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.

 

MISCELLANEOUS.  This Agreement and the obligations of the Guarantors hereunder
shall be binding upon the Guarantors and their respective successors, permitted
assigns and other

 

5

--------------------------------------------------------------------------------


 

legal representatives, and shall inure to the benefit of the Administrative
Agent and the Lenders and their respective endorsers, successors and assigns
forever.  If any provision of this Agreement shall for any reason be held to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, but this Agreement shall be construed as if such
invalid or unenforceable provision had never been contained herein.  This
Agreement may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which, when executed and
delivered, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.  Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or e-mail (in “pdf”, “tif “
or similar format) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

This Agreement shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.

 

EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF
PENNSYLVANIA SITTING IN ALLEGHENY COUNTY, PENNSYLVANIA AND OF THE UNITED STATES
DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH PENNSYLVANIA STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN THIS SECTION.  EACH GUARANTOR HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

 

6

--------------------------------------------------------------------------------


 

EACH GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 11.5  OF THE CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

EACH GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE BEEN INDUCED
TO ACCEPT THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

AMENDMENT AND RESTATEMENT.  This Agreement amends and restates that certain
Guaranty and Suretyship Agreement, dated November 6, 2013 (the “Existing
Guaranty Agreement”), by the Guarantors party thereto in favor of the
Administrative Agent for the benefit of the Lenders party to the Existing Credit
Agreement.  This Agreement is issued in substitution of the Existing Guaranty
Agreement and is not a novation thereof.  From and after the date of this
Agreement, this Agreement evidences the parties that are Guarantors and have
liability for the Debtor Liabilities, and any parties to the Existing Guaranty
Agreement which are not parties to this Agreement are released from liability
for the Debtor Liabilities.

 

[INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby,
executed and delivered this Agreement on the day and year first above written.

 

 

 

GUARANTORS:

 

 

 

WITNESS:

 

Calgon Carbon Investments, Inc.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WITNESS:

 

Calgon Carbon UV Technologies LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(I)

 

FORM OF
FIRST AMENDED AND RESTATED
INTERCOMPANY SUBORDINATION AGREEMENT

 

THIS FIRST AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT (this
“Agreement”) is dated as of October 4, 2016, and is made by and among Calgon
Carbon Corporation, a Delaware corporation (“Calgon Carbon”), each of Calgon
Carbon’s Subsidiaries listed on the signature page hereto and each Person who
subsequently joins this Agreement pursuant to Section 11 hereof (each a
“Company” and collectively, the “Companies’“) and PNC Bank, National
Association, as administrative agent for the Lenders (as hereinafter defined)
(in such capacity, the “Administrative Agent”).

 

BACKGROUND:

 

A.                                    Pursuant to that certain First Amended and
Restated Credit Agreement, dated of even date herewith (as may be amended,
modified, supplemented or restated from time to time, the “Credit Agreement”),
by and among the Borrowers (as defined in the Credit Agreement) party thereto
from time to time, the Guarantors (as defined in the Credit Agreement) party
thereto from time to time, the Lenders (as defined in the Credit Agreement)
party thereto from time to time (the “Lenders”), and the Administrative Agent,
the Lenders have agreed to provide certain loans and other financial
accommodations to the Borrowers.

 

B.                                    Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to them by the Credit
Agreement, and the rules of construction set forth in Section 1.2 of the Credit
Agreement shall apply to this Agreement.

 

C.                                    The Companies (i) are or may become
indebted to each other (the Indebtedness of each of the Companies that is a Loan
Party to any other Loan Party or of any Loan Party to any Company that is not a
Loan Party, now existing or hereafter incurred (whether created directly or
acquired by assignment or otherwise), and interest and premiums, if any, thereon
and other amounts payable in respect thereof, including any payments or other
obligations under vehicle leases among such Companies, are hereinafter
collectively referred to as the “Intercompany Indebtedness”) and (ii) have
entered into and may enter into leases of property including vehicles between
certain Companies that are Loan Parties, as lessees, and certain other Loan
Parties, as lessors, or between certain Loan Parties, as lessees, and certain
Companies that are not Loan Parties, as lessors (each an “Intercompany Lease”
and collectively, the “Intercompany Leases”); and

 

D.                                    The obligations of the Lenders to maintain
the Commitments and make Loans to the Borrowers from time to time are subject to
the condition, among others, that the Companies subordinate the Intercompany
Indebtedness to the Obligations in the manner set forth herein.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto jointly
and severally covenant and agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Intercompany Indebtedness and Intercompany Leases Subordinated to
Obligations.  The recitals set forth above are hereby incorporated by
reference.  All Intercompany Indebtedness shall be subordinate and subject in
right of payment to the prior indefeasible payment in full of all Obligations
pursuant to the provisions contained herein.  Each of the Companies acknowledges
and agrees that its rights and benefits under the Intercompany Leases are
junior, inferior and subordinate to the Lien of the Administrative Agent on any
property subject to the Intercompany Leases.  Upon any repossession, foreclosure
or other execution by the Administrative Agent of property subject to any
Intercompany Lease, such Intercompany Lease shall immediately terminate and
become null and void and any claims between the Companies shall constitute
Intercompany Indebtedness subordinated to the Obligations hereunder.

 

2.             Payment Over of Proceeds Upon Dissolution, Etc.  Upon any
distribution of assets of any Company in the event of (a) any insolvency or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding in connection therewith, relative to any
such Company or to its creditors, as such, or to its assets, (b) any
liquidation, dissolution or other winding up of any such Company, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy
or (c) any assignment for the benefit of creditors or any marshalling of assets
and liabilities of any such Company (a Company distributing assets as set forth
herein being referred to in such capacity as a “Distributing Company”), then and
in any such event, the Administrative Agent shall be entitled to receive, for
the benefit of the Lenders, indefeasible payment in full of all amounts due or
to become due (so long as an Event of Default has occurred and is continuing
under the terms of the Credit Agreement or so long as the Obligations have been
declared due and payable prior to the date on which they would otherwise have
become due and payable) on or in respect of any and all Obligations before the
holder of any Intercompany Indebtedness owed by the Distributing Company is
entitled to receive any payment on account of the principal of or interest on
such Intercompany Indebtedness, and to that end, the Administrative Agent shall
be entitled to receive, for application to the payment of the Obligations, any
payment or distribution of any kind or character, whether in cash, property or
securities, which may be payable or deliverable in respect of the Intercompany
Indebtedness owed by the Distributing Company in any such case, proceeding,
dissolution, liquidation or other winding up event.

 

3.             No Commencement of Any Proceeding.  Each Company agrees that, so
long as the Obligations shall remain unpaid, it will not commence, or join with
any creditor other than the Administrative Agent in commencing, any proceeding
referred to in Section 2(a) against any other Company which owes it any
Intercompany Indebtedness.

 

4.             No Payment When Obligations in Default.  If any Event of Default
shall have occurred and be continuing, or such an Event of Default would result
from or exist after giving effect to a payment with respect to any portion of
the Intercompany Indebtedness, unless the Required Lenders shall have consented
to or waived the same, prior to the Facility Termination Date, no payment shall
be made by any Company owing such Intercompany Indebtedness on account of
principal, interest, rent or other payments with respect to the Intercompany
Indebtedness.

 

5.             Payment Permitted if No Default.  Nothing contained in this
Agreement shall prevent any of the Companies, at any time except during the
pendency of any of the conditions described in Sections 2 and 4, from making
payments at any time of principal of, interest on rent or other

 

2

--------------------------------------------------------------------------------


 

payment with respect to the Intercompany Indebtedness, or the retention thereof
by any of the Companies of any money deposited with them for the payment of or
on account of the principal of, interest on, rent or other payment with respect
to any Intercompany Indebtedness, so long as such Intercompany Indebtedness is
permitted under the Credit Agreement.

 

6.             Receipt of Prohibited Payments.  If, notwithstanding the
foregoing provisions of Sections 2, 4, and 5, a Company which is owed
Intercompany Indebtedness by a Distributing Company shall have received any
payment or distribution of assets from the Distributing Company of any kind or
character at the time such payment or distribution is prohibited under the terms
of this Agreement, whether in cash, property or securities, then and in such
event such payment or distribution shall be held in trust for the benefit of the
Administrative Agent and the Lenders, shall be segregated from other funds and
property held by such Company, and shall be forthwith paid over to the
Administrative Agent in the same form as so received (with any necessary
endorsement) to be applied (in the case of cash) to or held as collateral (in
the case of noncash property or securities) for the payment or prepayment of the
Obligations in accordance with the terms of the Credit Agreement.

 

7.             Rights of Subrogation.  Each Company agrees that no payment or
distribution to the Administrative Agent or the Lenders pursuant to the
provisions of this Agreement shall entitle it to exercise any rights of
subrogation in respect thereof until the Facility Termination Date.

 

8.             Instruments Evidencing Intercompany Indebtedness.  Each Company
shall cause (i) each instrument which now or hereafter evidences all or a
portion of the Intercompany Indebtedness (excluding Intercompany Leases) and
(ii) each Intercompany Lease which is entered into after the date hereof to be
conspicuously marked as follows:

 

This instrument is subject to the terms of an Intercompany Subordination
Agreement in favor of PNC Bank, National Association, as Administrative Agent
for the Lenders referred to therein, which Intercompany Subordination Agreement
is incorporated herein by reference.  Notwithstanding any contrary statement
contained in the within instrument, no payment on account of the principal
thereof or interest thereon shall become due or payable except in accordance
with the express terms of said Intercompany Subordination Agreement.

 

Each Company will further mark its books of account in such a manner as shall be
effective to give proper notice of the effect of this Agreement.

 

9.             Agreement Solely to Define Relative Rights.  The purpose of this
Agreement is solely to define the relative rights of the Companies, on the one
hand, and the Administrative Agent and the Lenders, on the other hand.  Nothing
contained in this Agreement is intended to or shall impair, as between any of
the Companies and their creditors other than the Administrative Agent and the
Lenders, the obligation of the Companies to each other to pay the principal of
and interest on the Intercompany Indebtedness as and when the same shall become
due and payable in accordance with its terms, or is intended to or shall affect
the relative rights among the Companies and their creditors other than the
Administrative Agent and the Lenders, nor shall

 

3

--------------------------------------------------------------------------------


 

anything herein prevent any of the Companies from exercising all remedies
otherwise permitted by applicable Law upon default under any agreement pursuant
to which the Intercompany Indebtedness is created, subject to the rights, if
any, under this Agreement of the Administrative Agent and the Lenders to receive
cash, property or securities otherwise payable or deliverable with respect to
the Intercompany Indebtedness.

 

10.          No Implied Waivers of Subordination.  No right of the
Administrative Agent or any Lender to enforce subordination, as herein provided,
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Company or by any act or failure to act by the
Administrative Agent or any Lender, or by any non-compliance by any Company with
the terms, provisions and covenants of any agreement pursuant to which the
Intercompany Indebtedness is created, regardless of any knowledge thereof with
which the Administrative Agent or any Lender may have or be otherwise charged. 
Each Company by its acceptance hereof shall agree that, so long as there are
Obligations outstanding or Commitments in effect under the Credit Agreement,
such Company shall not agree to sell, assign, pledge, encumber or otherwise
dispose of, or agree to compromise, the obligations of the other Companies with
respect to their Intercompany Indebtedness, other than to another Company and
other than by means of payment of such Intercompany Indebtedness according to
its terms, without the prior written consent of the Administrative Agent.

 

Without in any way limiting the generality of the foregoing paragraph, the
Administrative Agent or any of the Lenders may, at any time and from time to
time, without the consent of or notice to the Companies, without incurring
responsibility to the Companies and without impairing or releasing the
subordination provided in this Agreement or the obligations hereunder of the
Companies to the Administrative Agent and the Lenders, do any one or more of the
following:   (i) change the manner, place or terms of payment, or extend the
time of payment, renew or alter the Obligations or otherwise amend or supplement
the Obligations or the Loan Documents; (ii) sell, exchange, release or otherwise
deal with any property pledged, mortgaged or otherwise securing the Obligations;
(iii) release any Person liable in any manner for the payment or collection of
the Obligations; and (iv) exercise or refrain from exercising any rights against
any of the Companies and any other Person.

 

11.          Additional Subsidiaries.  The Companies covenant and agree that
they shall cause any Subsidiaries which become party to any Intercompany
Indebtedness or Intercompany Lease after the date of this Agreement, to the
extent then not a party hereto, to execute a Joinder in a form satisfactory to
the Administrative Agent in its sole discretion, whereby such Subsidiary joins
this Agreement and subordinates all Indebtedness owed to any Company or any of
its Subsidiaries.

 

12.          Continuing Force and Effect.  This Agreement shall continue in
force until the Facility Termination Date, it being contemplated that this
Agreement be of a continuing nature.

 

13.          Modification, Amendments or Waivers.  Any and all agreements
amending or changing any provision of this Agreement or the rights of the
Administrative Agent or the Lenders hereunder, and any and all waivers or
consents to Events of Default or other departures from the due performance of
the Companies hereunder, shall be made only in accordance with the terms of
Section 11.1 [Modifications, Amendments or Waivers] of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

14.          Expenses.  The Companies that are Loan Parties unconditionally and
jointly and severally agree upon demand to pay to the Administrative Agent and
the Lenders the amount of any and all reasonable out-of-pocket costs, expenses
and disbursements, including reasonable fees and expenses of counsel (including
the allocated costs of staff counsel) for which reimbursement is customarily
obtained, which the Administrative Agent or any of the Lenders may incur in
connection with (a) the administration of this Agreement, (b) the exercise or
enforcement of any of the rights of the Administrative Agent or the Lenders
hereunder or (c) the failure by the Companies to perform or observe any of the
provisions hereof.

 

15.          Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

16.          Governing Law.  This Agreement shall be a contract under the
internal laws of the Commonwealth of Pennsylvania and for all purposes shall be
construed in accordance with the internal laws of the Commonwealth of
Pennsylvania without giving effect to its principles of conflict of laws.

 

17.          Successors and Assigns.  This Agreement shall inure to the benefit
of the Administrative Agent and the Lenders and their respective successors and
assigns, and the obligations of the Companies shall be binding upon their
respective successors and permitted assigns, provided, that no Company may
assign or transfer its rights or obligations hereunder or any interest herein,
other than to another Company, and any such purported assignment or transfer
shall be null and void.  Except as otherwise permitted by the terms of the
Credit Agreement, the duties and obligations of the Companies may not be
delegated or transferred by the Companies without the written consent of the
Required Lenders and any such delegation or transfer without such consent shall
be null and void.  Except to the extent otherwise required by the context of
this Agreement, the term “Lenders” when used herein shall include any holder of
a Note or an assignment of rights therein originally issued to a Lender under
the Credit Agreement, and each such holder of a Note or assignment shall have
the benefits of this Agreement to the same extent as if such holder had
originally been a Lender under the Credit Agreement.

 

18.          Joint and Several Obligations.  Each of the obligations of each and
every Loan Party under this Agreement is joint and several.  Each of the
obligations of each and every Company (other than the Loan Parties) under this
Agreement is several and not joint.  The Administrative Agent and the Lenders,
or any of them, may, in their sole discretion, elect to enforce this Agreement
against any Company without any duty or responsibility to pursue any other
Company and such an election by the Administrative Agent and the Lenders, or any
of them, shall not be a defense to any action the Administrative Agent and the
Lenders, or any of them, may elect to take against any Company.  Each of the
Lenders and Administrative Agent hereby reserve all right against each Company.

 

19.          Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the

 

5

--------------------------------------------------------------------------------


 

same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or e-mail (in “pdf”, “tif “ or similar format) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

20.          Attorneys-in-Fact.  Each of the Companies hereby authorizes and
empowers the Administrative Agent, at its election and in the name of either
itself, for the benefit of the Administrative Agent and the Lenders as their
respective interests may appear, or in the name of each such Company as is owed
Intercompany Indebtedness, to execute and file proofs and documents and take any
other action the Administrative Agent may deem advisable to completely protect
the Administrative Agent’s and the Lenders’ interests in the Intercompany
Indebtedness and their right of enforcement thereof, and to that end, each of
the Companies hereby irrevocably makes, constitutes and appoints the
Administrative Agent, its officers, employees and agents, or any of them, with
full power of substitution, as the true and lawful attorney-in-fact and agent of
such Company, and with full power for such Company, and in the name, place and
stead of such Company for the purpose of carrying out the provisions of this
Agreement, and taking any action and executing, delivering, filing and recording
any instruments which the Administrative Agent may deem necessary or advisable
to accomplish the purposes hereof, which power of attorney, being given for
security, is coupled with an interest and is irrevocable.  Each Company hereby
ratifies and confirms, and agrees to ratify and confirm, all action taken by the
Administrative Agent, its officers, employees or agents pursuant to the
foregoing power of attorney.  Notwithstanding the foregoing, the Administrative
Agent agrees that it shall not exercise any of the foregoing rights as power of
attorney unless an Event of Default has occurred and is continuing.

 

21.          Application of Payments.  In the event any payments are received by
the Administrative Agent under the terms of this Agreement for application to
the Obligations at any time when the Obligations have hot been declared due and
payable and prior to the date on which it would otherwise become due and
payable, such payment shall constitute a voluntary prepayment of the Obligations
for all purposes under the Credit Agreement.

 

22.          Remedies.  In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Administrative Agent, on
behalf of the Lenders, may demand specific performance of this Agreement and
seek injunctive relief and may exercise any other remedy available at law or in
equity, it being recognized that the remedies of the Administrative Agent on
behalf of the Lenders at law may not fully compensate the Administrative Agent
on behalf of the Lenders for the damages they may suffer in the event of a
breach hereof.

 

23.          Consent to Jurisdiction.  Each Company hereby irrevocably consents
to the nonexclusive jurisdiction of the courts of the Commonwealth of
Pennsylvania sitting in Allegheny County, Pennsylvania and the United States
District Court for the Western District of Pennsylvania and waives personal
service of any and all process upon it and consents that all such service of
process be made by certified or registered mail directed to such Company at the
address provided for in Schedule 1.1(B) to the Credit Agreement and service so
made shall be deemed to be completed upon actual receipt thereof.  Each Company
waives any objection to jurisdiction and venue of any action instituted against
it as provided herein and agrees not to assert any defense based on lack of
jurisdiction or venue.

 

6

--------------------------------------------------------------------------------


 

Each Company hereby appoints a process agent, Calgon Carbon, as its agent to
receive on behalf of such party and its respective property, service of copies
of the summons and complaint and any other process which may be served in any
action or proceeding (in such role, the “Process Agent”).  Such service may be
made by mailing or delivering a copy of such process to any of the Companies in
care of the Process Agent at the Process Agent’s address, and each of the
Companies hereby authorizes and directs the Process Agent to receive such
service on its behalf.  Each Company agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions (or any political subdivision thereof) by suit on the judgment or
in any other manner provided by law.  Each Company further agrees that it shall,
prior to the earlier to occur of (i) the Facility Termination Date and
(ii) payment in full of Intercompany Indebtedness applicable thereto, continue
to retain Process Agent for the purposes set forth in this Section 23.  The
Process Agent hereby accepts the appointment of Process Agent by the Companies
and agrees to act as Process Agent on behalf of the Companies.  Calgon Carbon
has an address of, on the date hereof, 3000 GSK Drive, Moon Township, PA 15108,
Attention: Robert Fortwangler, Senior Vice President & Chief Financial Officer.

 

24.          EXCEPT AS PROHIBITED BY LAW, EACH COMPANY, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY WAIVE TRIAL BY A JURY IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT TO THE FULLEST EXTENT PERMITTED BY LAW.

 

25.          Notices.  All notices, statements, requests, demands and other
communications given to or made upon the Companies, the Administrative Agent or
the Lenders in accordance with the provisions of this Agreement shall be given
or made as provided in Section 11.5 of the Credit Agreement.

 

26.          Amendment and Restatement.  This Agreement amends and restates that
certain Intercompany Subordination Agreement, dated November 6, 2013 (the
“Existing Agreement”), by the Companies party thereto in favor of the
Administrative Agent for the benefit of the Lenders party to the Existing Credit
Agreement.  This Agreement is issued in substitution of the Existing Agreement
and is not a novation thereof.

 

[SIGNATURE PAGES FOLLOW]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

WITNESS:

 

CALGON CARBON CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WITNESS:

 

CALGON CARBON INVESTMENTS, INC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WITNESS:

 

BSC COLUMBUS, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WITNESS:

 

CCC COLUMBUS, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WITNESS:

 

CALGON CARBON HOLDINGS, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WITNESS:

 

CALGON CARBON UV TECHNOLOGIES LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

WITNESS:

CC KOOLSTOF, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[ADDITIONAL SIGNATURE PAGES FOLLOW ON THE NEXT PAGE]

 

--------------------------------------------------------------------------------


 

WITNESS:

 

CALGON CARBON (TIANJIN) CO., LTD

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

CALGON CARBON CANADA, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

CHEMVIRON CARBON GMBH

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

CHEMVIRON CARBON LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

CALGON CARBON UV TECHNOLOGIES CANADA INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

WITNESS:

 

LAKELAND PROCESSING LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

CALGON CARBON ASIA PTE LTD.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

CALGON CARBON JAPAN KK

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

CALGON CARBON (SUZHOU) CO., LTD.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

CHEMVIRON CARBON AB

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

WITNESS:

 

CHEMVIRON CARBON APS

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

CALGON CARBON HONG KONG LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

CALGON CARBON MEXICO S. DE R.L. DE C.V.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

CALGON CARBON PAYCO S. DE R.L. DE C.V.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

WITNESS:

 

CALGON CARBON SISTEMAS DE
FILTRAÇÃO IMPORTAÇÃO E
EXPORTAÇÃO LTDA.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WITNESS:

 

CHARCOAL CLOTH (INTERNATIONAL) LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

CHARCOAL CLOTH LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

WATERLINK (UK) HOLDINGS LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

SUTCLIFFE SPEAKMAN LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

WITNESS:

 

SUTCLIFFE CROFTSHAW LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

SUTCLIFFE SPEAKMAN CARBONS LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

SUTCLIFFE SPEAKMANCO 5 LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

CHEMVIRON FRANCE SAS

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

CALGON CARBON INDIA LLP

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[ADDITIONAL SIGNATURE PAGES FOLLOW ON THE NEXT PAGE]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(L)

 

FORM OF

LENDER JOINDER AND ASSUMPTION AGREEMENT

 

THIS LENDER JOINDER AND ASSUMPTION AGREEMENT (the “Joinder”) is made as of
                  , 20   (the “Effective Date”) by                          (the
“New Lender”).

 

Background

 

Reference is made to the First Amended and Restated Credit Agreement dated as of
October 4, 2016 (as the same may be modified, supplemented, amended or restated,
the “Credit Agreement”), by and among CALGON CARBON CORPORATION, a Delaware
corporation (“Calgon Carbon”), each other Person which joins thereunder as a
Borrower (Calgon Carbon and such other Persons are each, a “Borrower” and
collectively, the “Borrowers”), the GUARANTORS now or hereafter party thereto
(the “Guarantors”), the LENDERS now or hereafter party thereto (the “Lenders”),
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).  Capitalized terms
defined in the Credit Agreement are used herein as defined therein and the
rules of construction set forth in Section 1.2 of the Credit Agreement shall
apply to this Joinder.

 

Agreement

 

1.                                      In consideration of the Administrative
Agent’s consent to the New Lender becoming a Lender pursuant to Section 2.10
[Increase in Revolving Credit Commitments] of the Credit Agreement, the New
Lender agrees that effective as of the Effective Date it shall become, and shall
be deemed to be, a Lender under the Credit Agreement and each of the other Loan
Documents and agrees that from the Effective Date and so long as the New Lender
remains a party to the Credit Agreement, such New Lender shall assume the
obligations of a Lender under and perform, comply with and be bound by each of
the provisions of the Credit Agreement which are stated to apply to a Lender and
shall be entitled to the benefits, rights and remedies set forth therein and in
each of the other Loan Documents.

 

2.                                      The New Lender acknowledges and agrees
that the Administrative Agent and each Lender make no representation or warranty
and assume no responsibility with respect to: (i)  any statements, warranties or
representations made in or in connection with the Credit Agreement or any of the
other Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any of the other
Loan Documents or any other instrument or document furnished pursuant thereto,
or (ii) the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its or their obligations under the Credit
Agreement or any of the other Loan Documents or any other instrument or document
furnished pursuant thereto.

 

3.                                      The New Lender: (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.3.1

 

--------------------------------------------------------------------------------


 

[Quarterly Financial Statements] or Section 8.3.2 [Annual Financial Statements]
thereof, and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Joinder,
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement,
(iii) appoints and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers under the Loan Documents as are delegated
to the Administrative Agent by the terms thereof, (iv) agrees that it will
become a party to and be bound by the Credit Agreement on the Effective Date as
if it were an original Lender thereunder and will have the rights and
obligations of a Lender thereunder and will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender, and (v) specifies as its address for
notices the office set forth beneath its name on the signature pages hereof.

 

4.                                      Following the execution of this Joinder,
it will be delivered to the Loan Parties and the Administrative Agent for
acceptance and for recording by the Administrative Agent.  Upon such acceptance
and recording, as of the Effective Date, (i) the New Lender shall be a party to
the Credit Agreement and, to the extent provided in this Joinder, have the
rights and obligations of a Lender thereunder and under the Loan Documents, and
(ii) the Revolving Credit Commitment of the New Lender shall be as set forth in
Schedule I hereto.

 

5.                                      Upon such acceptance and recording from
and after the Effective Date, the Administrative Agent shall make all payments
under the Credit Agreement and the Notes evidencing the Revolving Credit Loans
in respect and to the extent of the interest of the New Lender assumed hereby,
including, all payments of principal, interest, fees, costs and expenses with
respect thereto, as are allocated ratably to the Lenders.

 

6.                                      To the extent that any Revolving Credit
Loans are outstanding as of the Effective Date, the New Lender shall make
Revolving Credit Loans to the Borrowers on the Effective Date in an amount such
that its share of all Revolving Credit Loans outstanding (after giving effect to
the Revolving Credit Loans of the New Lender and assuming that no Lender failed
to make Revolving Credit Loans) are in the same proportion as the Revolving
Credit Commitment of the New Lender bears to the Revolving Credit Commitments of
all the Lenders (after giving effect to the Revolving Credit Commitment of the
New Lender).

 

7.                                      This Joinder shall be deemed to be a
contract under the Laws of the Commonwealth of Pennsylvania and for all purposes
shall be governed by and construed and enforced in accordance with the laws of
the Commonwealth of Pennsylvania.

 

8.                                      This Joinder may be signed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and delivery of executed
signature pages hereof by telecopy or other electronic transmission from one
party to another shall constitute effective and binding execution and delivery
of this Joinder by such party.

 

2

--------------------------------------------------------------------------------


 

The New Lender is executing and delivering this Joinder as of the Effective Date
and acknowledges that it shall: (A) share ratably in all Revolving Credit Loans
borrowed by the Borrowers on and after the Effective Date; (B) participate in
all new Revolving Credit Loans at the Base Rate Option and at the LIBOR Rate
Option borrowed by the Borrowers on and after the Effective Date according to
its ratable share of the Revolving Credit Commitments; and (C) participate in
all Letters of Credit outstanding on the Effective Date and issued by the
Issuing Lender thereafter according to its ratable share of the Revolving Credit
Commitments.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

 

IN WITNESS WHEREOF, the New Lender has duly executed and delivered this Joinder
as of the Effective Date.

 

 

[ADDITIONAL LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

 

ACKNOWLEDGED:

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BORROWER[S]:

 

 

 

CALGON CARBON CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[                              ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Commitments of New Lender After Giving Effect to
the Lender Joinder and Assumption Agreement

 

Lender

 

Amount of Commitment
for Revolving Credit
Loans

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(N)(1)

 

FORM OF
[FIRST AMENDED AND RESTATED](1) REVOLVING CREDIT NOTE

 

 

$

Pittsburgh, Pennsylvania

 

, 20      

 

FOR VALUE RECEIVED, the undersigned, Calgon Carbon Corporation, a Delaware
corporation (“Calgon Carbon”), and each other Person (as defined in the Credit
Agreement (as hereinafter defined)) that joins hereunder as a Borrower (Calgon
Carbon and such other Persons are each, a “Borrower” and collectively, jointly
and severally, the “Borrowers”), jointly and severally hereby promise to pay to
the order of                    (“Holder”), the lesser of (i) the principal sum
of                and    /100 Dollars ($                ) or (ii) the aggregate
unpaid principal balance of all Revolving Credit Loans made by Holder to the
Borrowers pursuant to Section 2.1.1 [Revolving Credit Loans; Optional Currency
Loans] of that certain First Amended and Restated Credit Agreement, dated as of
October 4, 2016 (as may be amended, modified, supplemented or restated from time
to time, the “Credit Agreement”), by and among the Borrowers, the Guarantors (as
defined the Credit Agreement) party thereto from time to time, the Lenders (as
defined in the Credit Agreement) party thereto from time to time, and PNC Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), payable on the Expiration Date or as otherwise
provided in the Credit Agreement.  All capitalized terms used herein shall,
unless otherwise defined herein, have the same meanings given to such terms in
the Credit Agreement.

 

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate per annum specified by
the Borrowers pursuant to Section 4.1.1 [Revolving Credit Interest Rate Options;
Swing Line Interest Rate] of, or as otherwise provided in, the Credit Agreement.

 

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time as such Event of Default has been cured or waived, and at the
discretion of the Administrative Agent or upon written demand by the Required
Lenders to the Administrative Agent, the Borrowers shall pay interest on the
entire principal amount of the then outstanding Revolving Credit Loans evidenced
by this [First Amended and Restated](2) Revolving Credit Note (this “Revolving
Credit Note”) at a rate per annum specified by Section 4.3 [Interest After
Default] of, or as otherwise provided in, the Credit Agreement.  Such interest
rate will accrue before and after any judgment has been entered.

 

--------------------------------------------------------------------------------

(1)  To be inserted for Lenders receiving an amended and restated promissory
note on the Closing Date.

 

(2)  To be inserted for Lenders receiving an amended and restated promissory
note on the Closing Date.

 

--------------------------------------------------------------------------------


 

Subject to the provisions of the Credit Agreement, interest on this Revolving
Credit Note will be payable on the dates set forth in Section 5.5 [Interest
Payment Dates] of the Credit Agreement and on the Expiration Date.

 

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the Principal Office, in lawful money of the United States of
America in immediately available funds.

 

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions and/or Liens contained or
granted therein.  The Credit Agreement among other things contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayment in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified.

 

The Borrowers waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Revolving Credit Note.

 

EACH BORROWER HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS REVOLVING
CREDIT NOTE (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT THE HOLDER HAS BEEN INDUCED TO ACCEPT THIS REVOLVING
CREDIT NOTE AND TO MAKE THE REVOLVING CREDIT LOANS BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS IN THIS REVOLVING CREDIT NOTE.

 

This Revolving Credit Note shall bind the Borrowers and their respective
successors and assigns, and the benefits hereof shall inure to the benefit of
Holder, the Administrative Agent and the Lenders and their respective successors
and assigns.  This Revolving Credit Note may be enforced by Holder or its
respective successors or assigns.  All references herein to the “Borrowers”,
“Holder”, the “Administrative Agent” and the “Lenders” shall be deemed to apply
to the Borrowers, Holder, the Administrative Agent and the Lenders,
respectively, and their respective successors and assigns.

 

2

--------------------------------------------------------------------------------


 

Upon the execution and delivery by any Person of a joinder or similar agreement
to become a “Borrower” under the Credit Agreement, such Person shall become a
“Borrower” under this Revolving Credit Note with the same force and effect as if
it were originally a party to this Revolving Credit Note and named as “Borrower”
on the signature pages hereto.

 

This Revolving Credit Note shall be deemed to be a contract under the Laws of
the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

 

EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF
PENNSYLVANIA SITTING IN ALLEGHENY COUNTY, PENNSYLVANIA AND OF THE UNITED STATES
DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
REVOLVING CREDIT NOTE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH BORROWER AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS REVOLVING CREDIT NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR THE HOLDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS REVOLVING CREDIT NOTE AGAINST
ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS REVOLVING CREDIT NOTE IN ANY COURT REFERRED TO IN THIS REVOLVING CREDIT
NOTE.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT
ANY SUCH DEFENSE.

 

Holder may at any time pledge all or a portion of its rights under the Loan
Documents including any portion of this Revolving Credit Note to any of the
twelve (12) Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. § 341.  No such pledge or enforcement thereof shall
release Holder from its obligations under any of the Loan Documents.

 

3

--------------------------------------------------------------------------------


 

Delivery of an executed counterpart of a signature page of this Revolving Credit
Note by facsimile or e-mail (in “pdf”, “tif “ or similar format) shall be
effective as delivery of a manually executed counterpart of this Revolving
Credit Note.

 

[This Revolving Credit Note amends and restates that certain Revolving Credit
Note, dated November 6, 2013, made by the Borrowers party thereto to the Holder
in the original principal amount not to exceed [                ] and 00/100
Dollars ($[               ]) (the “Prior Note”).  This Revolving Credit Note is
issued in substitution for (and not in discharge of) the indebtedness evidenced
by the Prior Note.](3)

 

[INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(3)  To be inserted for Lenders receiving an amended and restated promissory
note on the Closing Date.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Revolving Credit Note as
of the day and year first above written.

 

 

 

BORROWERS:

 

 

 

WITNESS:

 

Calgon Carbon Corporation,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(N)(2)

 

FORM OF
FIRST AMENDED AND RESTATED SWING LOAN NOTE

 

$15,000,000.00

Pittsburgh, Pennsylvania

 

October 4, 2016

 

FOR VALUE RECEIVED, the undersigned, Calgon Carbon Corporation, a Delaware
corporation (“Calgon Carbon”), and each other Person (as defined in the Credit
Agreement (as hereinafter defined)) that joins hereunder as a Borrower (Calgon
Carbon and such other Persons are each, a “Borrower” and collectively, jointly
and severally, the “Borrowers”), jointly and severally hereby promise to pay to
the order of PNC Bank, National Association (“PNC Bank”) the lesser of (i) the
principal sum of Fifteen Million and 00/100 Dollars ($15,000,000.00) or (ii) the
aggregate unpaid principal balance of all Swing Loans made by PNC Bank to the
Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] of that certain
First Amended and Restated Credit Agreement, dated of even date herewith (as may
be amended, modified, supplemented or restated from time to time, the “Credit
Agreement”), by and among the Borrowers, the Guarantors (as defined in the
Credit Agreement) party thereto from time to time, the Lenders (as defined in
the Credit Agreement) party thereto from time to time, and PNC Bank, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), payable on the Expiration Date or as otherwise provided in the Credit
Agreement.  All capitalized terms used herein shall, unless otherwise defined
herein, have the same meanings given to such terms in the Credit Agreement.

 

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate per annum specified
pursuant to Section 4.1.1 [Revolving Credit Interest Rate Options; Swing Line
Interest Rate] of, or as otherwise provided in, the Credit Agreement.

 

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time as such Event of Default has been cured or waived, and at the
discretion of the Administrative Agent or upon written demand by the Required
Lenders to the Administrative Agent, the Borrowers shall pay interest on the
entire principal amount of the then outstanding Swing Loans evidenced by this
First Amended and Restated Swing Loan Note (this “Swing Note”) at a rate per
annum specified by Section 4.3 [Interest After Default] of, or as otherwise
provided in, the Credit Agreement.  Such interest rate will accrue before and
after any judgment has been entered.

 

Subject to the provisions of the Credit Agreement, interest on this Swing Note
will be payable on the dates set forth in Section 5.5 [Interest Payment Dates]
of the Credit Agreement and on the Expiration Date.

 

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension

 

--------------------------------------------------------------------------------


 

of time shall be included in computing interest or fees, if any, in connection
with such payment or action.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the Principal Office, in lawful money of the United States of
America in immediately available funds.

 

This Swing Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions and/or Liens contained or
granted therein.  The Credit Agreement, among other things, contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayment in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified.

 

The Borrowers waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Swing Note.

 

EACH BORROWER HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SWING NOTE
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH BORROWER
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT PNC BANK HAS BEEN INDUCED TO ACCEPT THIS SWING NOTE AND MAKE THE SWING
LOANS BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS SWING NOTE.

 

This Swing Note shall bind the Borrowers and their respective successors and
assigns, and the benefits hereof shall inure to the benefit of PNC Bank, the
Administrative Agent and the Lenders and their respective successors and
assigns.  This Swing Note may be enforced by PNC Bank or its respective
successors or assigns.  All references herein to the “Borrowers”, “PNC Bank”,
the “Administrative Agent” and the “Lenders” shall be deemed to apply to the
Borrowers, PNC Bank, the Administrative Agent and the Lenders, respectively, and
their respective successors and assigns.

 

Upon the execution and delivery by any Person of a joinder or similar agreement
to become a “Borrower” under the Credit Agreement, such Person shall become a
“Borrower” under this Swing Note with the same force and effect as if it were
originally a party to this Swing Note and named as “Borrower” on the signature
pages hereto.

 

This Swing Note shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.

 

2

--------------------------------------------------------------------------------


 

EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF
PENNSYLVANIA SITTING IN ALLEGHENY COUNTY, PENNSYLVANIA AND OF THE UNITED STATES
DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SWING NOTE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH PENNSYLVANIA STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
SWING NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE HOLDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS SWING NOTE AGAINST ANY BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SWING NOTE IN ANY COURT REFERRED TO IN THIS SWING NOTE.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

 

PNC Bank may at any time pledge all or a portion of its rights under the Loan
Documents including any portion of this Swing Note to any of the twelve (12)
Federal Reserve Banks organized under Section 4 of the Federal Reserve Act, 12
U.S.C. § 341.  No such pledge or enforcement thereof shall release PNC Bank from
its obligations under any of the Loan Documents.

 

Delivery of an executed counterpart of a signature page of this Swing Note by
facsimile or e-mail (in “pdf”, “tif “ or similar format) shall be effective as
delivery of a manually executed counterpart of this Swing Note.

 

This Swing Note amends and restates that certain Swing Loan Note, dated
November 6, 2013, made by the Borrowers party thereto to PNC Bank, National
Association, in the original principal amount not to exceed Fifteen Million and
00/100 Dollars ($15,000,000.00) (the “Prior Note”).  This Swing Note is issued
in substitution for (and not in discharge of) the indebtedness evidenced by the
Prior Note.

 

[INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Swing Note as of the day
and year first above written.

 

 

 

BORROWERS:

 

 

 

WITNESS:

 

Calgon Carbon Corporation,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(N)(3)

 

FORM OF
TERM NOTE

 

$

Pittsburgh, Pennsylvania

 

, 20     

 

 

FOR VALUE RECEIVED, the undersigned, Calgon Carbon Corporation, a Delaware
corporation (“Calgon Carbon”), and each other Person (as defined in the Credit
Agreement (as hereinafter defined)) that joins hereunder as a Borrower (Calgon
Carbon and such other Persons are each, a “Borrower” and collectively, jointly
and severally, the “Borrowers”), jointly and severally hereby promise to pay to
the order of                    (“Holder”), the principal sum of               
and    /100 Dollars ($                ), which shall be payable to Holder in the
amounts and on the dates set forth in that certain First Amended and Restated
Credit Agreement, dated as of October 4, 2016 (as may be amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), by and
among the Borrowers, the Guarantors (as defined the Credit Agreement) party
thereto from time to time, the Lenders (as defined in the Credit Agreement)
party thereto from time to time, and PNC Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).  All capitalized terms used herein shall, unless otherwise defined
herein, have the same meanings given to such terms in the Credit Agreement.

 

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate per annum specified by
the Borrowers pursuant to Section 4.1.2 [Term Loan Interest Rate Options] of, or
as otherwise provided in, the Credit Agreement.

 

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time as such Event of Default has been cured or waived, and at the
discretion of the Administrative Agent or upon written demand by the Required
Lenders to the Administrative Agent, the Borrowers shall pay interest on the
entire principal amount of the then outstanding Term Loans evidenced by this
Term Note (this “Term Note”) at a rate per annum specified by Section 4.3
[Interest After Default] of, or as otherwise provided in, the Credit Agreement. 
Such interest rate will accrue before and after any judgment has been entered.

 

Subject to the provisions of the Credit Agreement, interest on this Term Note
will be payable on the dates set forth in Section 5.5 [Interest Payment Dates]
of the Credit Agreement and on the Maturity Date.

 

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.

 

--------------------------------------------------------------------------------


 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the Principal Office, in lawful money of the United States of
America in immediately available funds.

 

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions and/or Liens contained or
granted therein.  The Credit Agreement among other things contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayment in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified.

 

The Borrowers waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Term Note.

 

EACH BORROWER HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS TERM NOTE
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH BORROWER
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT THE HOLDER HAS BEEN INDUCED TO ACCEPT THIS TERM NOTE AND TO MAKE THE TERM
LOANS BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS TERM NOTE.

 

This Term Note shall bind the Borrowers and their respective successors and
assigns, and the benefits hereof shall inure to the benefit of Holder, the
Administrative Agent and the Lenders and their respective successors and
assigns.  This Term Note may be enforced by Holder or its respective successors
or assigns.  All references herein to the “Borrowers”, “Holder”, the
“Administrative Agent” and the “Lenders” shall be deemed to apply to the
Borrowers, Holder, the Administrative Agent and the Lenders, respectively, and
their respective successors and assigns.

 

Upon the execution and delivery by any Person of a joinder or similar agreement
to become a “Borrower” under the Credit Agreement, such Person shall become a
“Borrower” under this Term Note with the same force and effect as if it were
originally a party to this Term Note and named as “Borrower” on the signature
pages hereto.

 

This Term Note shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.

 

EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF
PENNSYLVANIA SITTING IN

 

2

--------------------------------------------------------------------------------


 

ALLEGHENY COUNTY, PENNSYLVANIA AND OF THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS TERM NOTE, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH PENNSYLVANIA STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH
BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS TERM NOTE OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR THE HOLDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS TERM NOTE
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS TERM NOTE IN ANY COURT REFERRED TO IN THIS TERM NOTE.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

 

Holder may at any time pledge all or a portion of its rights under the Loan
Documents including any portion of this Term Note to any of the twelve (12)
Federal Reserve Banks organized under Section 4 of the Federal Reserve Act, 12
U.S.C. § 341.  No such pledge or enforcement thereof shall release Holder from
its obligations under any of the Loan Documents.

 

Delivery of an executed counterpart of a signature page of this Term Note by
facsimile or e-mail (in “pdf”, “tif “ or similar format) shall be effective as
delivery of a manually executed counterpart of this Term Note.

 

[INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Term Note as of the day
and year first above written.

 

 

BORROWERS:

 

 

WITNESS:

Calgon Carbon Corporation,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.4.1

 

FORM OF

LOAN REQUEST

 

TO:

PNC Bank, National Association, as Administrative Agent

 

PNC Firstside Center

 

500 First Avenue, 4th Floor

 

Mail Stop: P7-PFSC-04-I

 

Pittsburgh, PA 15219

 

Telephone No.: (412) 762-6442

 

Facsimile No.: (412) 762-8672

 

Attention: Agency Services

 

 

FROM:

Calgon Carbon Corporation, a Delaware corporation (“Calgon Carbon”) and each
other Person that joins under the Credit Agreement (as hereinafter defined) as a
“Borrower” (Calgon Carbon and such other Persons are each, a “Borrower” and
collectively, the “Borrowers”)

 

 

RE:

First Amended and Restated Credit Agreement (as it may be amended, modified,
supplemented or restated, the “Credit Agreement”), dated as of October 4, 2016,
by and among the Borrowers, the Guarantors (as defined in the Credit Agreement)
party thereto from time to time, the Lenders (as defined in the Credit
Agreement) party thereto from time to time, and PNC Bank, National Association,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”)

 

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

 

A.                                    Pursuant to Section 2.4.1 [Loan Requests]
and Section 4.2 [Interest Periods] of the Credit Agreement, the undersigned
irrevocably requests [check one box under 1(a) below and fill in blank space
next to the box as appropriate]:

 

1.(a)

o

New Revolving Credit Loans, OR

 

 

 

 

o

Renewal of the LIBOR Rate Option applicable to outstanding Revolving Credit
Loans, originally made on                , OR

 

 

 

 

o

Conversion of the Base Rate Option applicable to outstanding Revolving Credit
Loans originally made on             , to Loans to which the LIBOR Rate Option
applies, OR

 

 

 

 

o

Conversion of the LIBOR Rate Option applicable to outstanding Revolving Credit
Loans originally made on              , to Loans to which the Base Rate Option
applies, OR

 

 

 

 

o

New Revolving Credit Loans in an Optional Currency, OR

 

--------------------------------------------------------------------------------


 

 

o

Renewal of the LIBOR Rate Option applicable to an outstanding Revolving Credit
Loan in an Optional Currency, originally made on                , OR

 

 

 

 

o

Conversion of the Base Rate Option applicable to an outstanding Revolving Credit
Loan originally made on              to a Loan in an Optional Currency to which
the LIBOR Rate Option applies,

 

 

 

 

o

New Term Loan (applicable on the Closing Date only), OR

 

 

 

 

o

Renewal of the LIBOR Rate Option applicable to an outstanding Term Loan
originally made on                , OR

 

 

 

 

o

Conversion of the Base Rate Option applicable to an outstanding Term Loan
originally made on              to a Loan to which the LIBOR Rate Option
applies, OR

 

 

 

 

o

Conversion of the LIBOR Rate Option applicable to an outstanding Term Loan
originally made on               to a Loan to which the Base Rate Option
applies.

 

SUCH NEW, RENEWED OR CONVERTED LOANS SHALL BEAR INTEREST:

 

[Check one box under 1(b) below and fill in blank spaces in line next to box]:

 

1.(b)(i)

o

Under the Base Rate Option. Such Loans shall have a Borrowing Date of
                    (which date shall be (i) on the Business Day of receipt by
the Administrative Agent of this Loan Request for making new Revolving Credit
Loans or Term Loans to which the Base Rate Option applies, or (ii) on the last
day of the preceding LIBOR Rate Interest Period if Loans to which the LIBOR Rate
Option applies are being converted to Loans to which the Base Rate Option
applies; provided, in each case, that the Administrative Agent receives this
Loan Request prior to 1:00 p.m., Eastern Time, on such day), OR

 

 

 

        (ii) 

o

Under the LIBOR Rate Option. Such Loans shall have a Borrowing Date of
                    (which date shall be (a) at least three (3) Business
Days(1) subsequent to the Business Day of receipt by the Administrative Agent by
1:00 p.m., Eastern Time, of this Loan Request for making new Loans in Dollars to
which the LIBOR Rate Option applies, renewing Loans in Dollars to which the
LIBOR Rate Option applies, or converting Loans to which the Base Rate Option
applies, to Loans in Dollars to which the LIBOR Rate Option applies, or (b) four
(4) Business Days(2) subsequent to the Business Day

 

--------------------------------------------------------------------------------

(1)  Or (a) on the same Business Day as the proposed Borrowing Date with respect
to Revolving Credit Loans or Term Loans made on the Closing Date, or (b) for a
Revolving Credit Loan requested to be made with respect to the CECA Acquisition,
two (2). Business Days.

 

(2)  Or, for a Revolving Credit Loan requested in an Optional Currency to be
made with respect to the CECA Acquisition, three (3) Business Days.

 

2

--------------------------------------------------------------------------------


 

 

 

of receipt by the Administrative Agent by 1:00 p.m., Eastern Time, of this Loan
Request for making a new Revolving Credit Loan in an Optional Currency or
renewing a Revolving Credit Loan in an Optional Currency).

 

2.

Such Loans are in the aggregate principal amount of $                    or the
aggregate principal amount to be renewed or converted is
$                    [for each Borrowing Tranche to which the LIBOR Rate Option
applies in integral multiples of Five Hundred Thousand and 00/100 Dollars
($500,000.00) (or the Dollar Equivalent thereof) and not less than One Million
and 00/100 Dollars ($1,000,000.00) (or the Dollar Equivalent thereof), and for
each Borrowing Tranche to which the Base Rate Option applies, in integral
multiples of One Hundred Thousand and 00/100 Dollars ($100,000.00)] and not less
than Five Hundred Thousand and 00/100 Dollars ($500,000.00)].

 

 

3.

[This paragraph A.3 applies if the Borrowers are selecting a Revolving Credit
Loan in an Optional Currency]: Such Revolving Credit Loan shall be made in the
following Optional Currency:                               .

 

 

4.

Such Loans shall have an Interest Period of         Months [one (1), two (2),
three (3) or six (6) Months; this paragraph A.3 only applies if the Borrowers
are selecting the LIBOR Rate Option].(3)

 

B.                                    As of the date hereof and the date of
making of the above-requested Loans (and after giving effect thereto):  all of
the Loan Parties’ representations and warranties contained in the Loan Documents
are true and correct; no Event of Default or Potential Default has occurred and
is continuing; the making of such Loans shall not contravene any Law applicable
to any Loan Party or Subsidiary of any Loan Party or any of the Lenders; and the
making of any Loan shall not cause (i) the aggregate amount of the Revolving
Credit Loans from any Lender to exceed such Lender’s Revolving Credit Commitment
minus such Lender’s Ratable Share of the Letter of Credit Obligations, (ii) the
Revolving Facility Usage to exceed the Revolving Credit Commitments, (iii) the
aggregate amount of the Term Loans from any Lender to exceed such Lender’s Term
Loan Commitment, and (iv) the aggregate amount of the Terms Loan from all
Lenders to exceed the Term Loan Commitments.

 

C.                                    The undersigned hereby irrevocably
requests [check one box below and fill in blank space next to the box as
appropriate]:

 

 

o                                    Funds to be deposited into PNC Bank account
per our current standing instructions.  Complete amount of deposit if not full
loan advance amount:  $              , OR

 

 

 

o                                    Funds to be wired per the following wire
instructions:

 

--------------------------------------------------------------------------------

(3)  With respect to Revolving Credit Loans made in Optional Currency, the
Borrowers may only request an Interest Period of one (1) Month.

 

3

--------------------------------------------------------------------------------


 

Amount of Wire Transfer:  $

Bank Name:

ABA:

Account Number:

Account Name:

Reference:

 

[INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

The undersigned certifies to the Administrative Agent and the Lenders as to the
accuracy of the foregoing.

 

 

BORROWING AGENT:

 

 

 

Calgon Carbon Corporation, a Delaware
corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.4.2

 

FORM OF
SWING LOAN REQUEST

 

TO:                                       PNC Bank, National Association, as
Administrative Agent
PNC Firstside Center
500 First Avenue, 4th Floor
Mail Stop: P7-PFSC-04-I
Pittsburgh, PA  15219
Telephone No.:  (412) 762-6442
Facsimile No.:  (412) 762-8672
Attention:  Agency Services

 

FROM:                   Calgon Carbon Corporation, a Delaware corporation (the
“Borrowing Agent”)

 

RE:                                       First Amended and Restated Credit
Agreement (as it may be amended, modified, supplemented or restated, the “Credit
Agreement”), dated as of October 4, 2016, by and among the Borrowing Agent, each
other Person which joins thereunder as a Borrower, the Guarantors party thereto,
the Lenders party thereto, and PNC Bank, National Association (“PNC Bank”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”)

 

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

 

A.                                    Pursuant to Section 2.4.2 [Swing Loan
Requests] of the Credit Agreement, the undersigned irrevocably requests:

 

1.                                      New Swing Loans.  Such Swing Loan shall
have a Borrowing Date of                     (which date shall be the Business
Day of receipt by the Administrative Agent by 1:00 p.m., Eastern Time, of this
Swing Loan Request for making a new Swing Loan.

 

2.                                      Such Swing Loan is in the principal
amount of $                     [not less than One Hundred Thousand and 00/100
Dollars ($100,000.00)].

 

B.                                    As of the date hereof and the date of
making of the above-requested Loans (and after giving effect thereto):  the Loan
Parties have performed and complied with all covenants and conditions of the
Credit Agreement; all of the Loan Parties’ representations and warranties
therein are true and correct; no Event of Default or Potential Default has
occurred and is continuing or shall exist; and the making of such Loan shall not
contravene any Law applicable to any Loan Party or Subsidiary of any Loan Party
or any of the Lenders; and the making of any Swing Loan shall not cause the
Revolving Facility Usage to exceed the Revolving Credit Commitments.

 

--------------------------------------------------------------------------------


 

C.                                    The undersigned hereby irrevocably
requests [check one box below and fill in blank space next to the box as
appropriate]:

 

o                              Funds to be deposited into a PNC Bank account per
our current standing instructions.  Complete amount of deposit if not full loan
advance amount:  $              , OR

 

o                              Funds to be wired per the following wire
instructions:

 

Amount of Wire Transfer :  $

Bank Name:

ABA:

Account Number:

Account Name:

Reference:

 

[INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

The undersigned certifies to the Administrative Agent and the Lenders as to the
accuracy of the foregoing.

 

 

BORROWING AGENT:

 

 

 

Calgon Carbon Corporation, a Delaware
corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 5.9.7(A)

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of October 4, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Calgon Carbon Corporation, a
Delaware corporation (“Calgon Carbon”), the other Borrowers (as defined therein)
hereafter party thereto, the Guarantors (as defined therein) now or hereafter
party thereto, the Lenders (as defined therein) now or hereafter party thereto
and PNC Bank, National Association, as administrative agent for the Lenders (the
“Agent”).

 

Pursuant to the provisions of Section 5.9.7 [Status of Lenders] of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Agent and the Borrowing Agent with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowing
Agent and the Agent, and (2) the undersigned shall have at all times furnished
the Borrowing Agent and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 [NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 5.9.7 (B)

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of October 4, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Calgon Carbon Corporation, a
Delaware corporation (“Calgon Carbon”), the other Borrowers (as defined therein)
hereafter party thereto, the Guarantors (as defined therein) now or hereafter
party thereto, the Lenders (as defined therein) now or hereafter party thereto
and PNC Bank, National Association, as administrative agent for the Lenders (the
“Agent”).

 

Pursuant to the provisions of Section 5.9.7 [Status of Lenders] of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iii) it is not a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, and (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code].

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 5.9.7 (C)

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of October 4, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Calgon Carbon Corporation, a
Delaware corporation (“Calgon Carbon”), the other Borrowers (as defined therein)
hereafter party thereto, the Guarantors (as defined therein) now or hereafter
party thereto, the Lenders (as defined therein) now or hereafter party thereto
and PNC Bank, National Association, as administrative agent for the Lenders (the
“Agent”).

 

Pursuant to the provisions of Section 5.9.7 [Status of Lenders] of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 5.9.7 (D)

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of October 4, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Calgon Carbon Corporation, a
Delaware corporation (“Calgon Carbon”), the other Borrowers (as defined therein)
hereafter party thereto, the Guarantors (as defined therein) now or hereafter
party thereto, the Lenders (as defined therein) now or hereafter party thereto
and PNC Bank, National Association, as administrative agent for the Lenders (the
“Agent”).

 

Pursuant to the provisions of Section 5.9.7 [Status of Lenders] of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Agent and the Borrowing Agent with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowing Agent and the Agent, and (2) the
undersigned shall have at all times furnished the Borrowing Agent and the Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 7.1.1(A)

 

CLOSING DATE COMPLIANCE CERTIFICATE

 

October    , 2016

 

PNC Bank, National Association,

as Administrative Agent

The Tower at PNC Plaza

300 Fifth Avenue, 13th Floor

Pittsburgh, PA 15222

 

Ladies and Gentlemen:

 

I refer to the First Amended and Restated Credit Agreement, dated as of
October 4, 2016, by and among Calgon Carbon Corporation, a Delaware corporation
(“Calgon Carbon”), each other Person which joins thereunder as a Borrower
(Calgon Carbon and such other Persons are each, a “Borrower” and collectively,
the “Borrowers”), the Guarantors (as defined therein) party thereto, PNC Bank,
National Association (“PNC Bank”) and various other financial institutions from
time to time (PNC Bank and such other financial institutions are each a “Lender”
and collectively, the “Lenders”), and PNC Bank, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) (as may be amended,
modified, supplemented or restated from time to time, the “Credit Agreement”). 
Unless otherwise defined herein, terms defined in the Credit Agreement are used
herein with the same meanings.

 

I, the Chief Financial Officer of the Parent, do hereby certify on behalf of the
Parent as of the Closing Date:

 

1.                                      Minimum Interest Coverage Ratio.  The
pro forma Interest Coverage Ratio for the period equal to the four
(4) consecutive fiscal quarters ending as of June 30, 2016 is           to 1.0,
which is not less than the required ratio of 2.50 to 1.00 for such period.

 

2.                                      Maximum Leverage Ratio.  The pro forma
Leverage Ratio for the period equal to the four (4) consecutive fiscal quarters
ending as of June 30, 2016 is           to 1.0, which is not greater than the
required ratio of 3.25 to 1.00 for such period.

 

3.                                      Calculations.  The calculations
supporting Sections 1 through and including 2 hereof, as applicable, are set
forth in the spreadsheet attached hereto as Exhibit A.

 

[INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Closing Date Compliance Certificate this      day of October,
2016.

 

WITNESS:

 

Calgon Carbon Corporation,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Robert Fortwangler

 

 

Title:

Senior Vice President & Chief
Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Spreadsheet

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT 7.1.1(B)

 

OFFICER’S SOLVENCY CERTIFICATE

 

This Solvency Certificate (the “Certificate”) is delivered pursuant to
Section 7.1.1 of the First Amended and Restated Credit Agreement, dated as of
October 4, 2016 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), by and among Calgon Carbon Corporation, a
Delaware corporation (“Calgon Carbon”), each other Person which joins thereunder
as a Borrower (Calgon Carbon and such other Persons are each, a “Borrower” and
collectively, the “Borrowers”), the Guarantors party thereto from time to time
(the Borrowers and the Guarantors are each, a “Loan Party” and collectively, the
“Loan Parties”), the Lenders party thereto from time to time, and PNC Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).  Unless otherwise defined herein, terms used herein
have the meanings provided in the Credit Agreement.

 

The undersigned hereby certifies that he/she is an Authorized Officer of Calgon
Carbon (“Officer”) and that, as such, he/she is authorized to execute this
Certificate on behalf of Calgon Carbon.  Any term or provision hereof to the
contrary notwithstanding, the Officer is executing this Certificate in his/her
capacity as an officer of, and solely on behalf of, Calgon Carbon, and not in
his/her individual capacity.  On behalf of Calgon Carbon, the Officer further
certifies that:

 

(a)                                 The Officer has knowledge of, and has
participated in, the preparation and negotiation of the Credit Agreement and
each of the other Loan Documents.

 

(b)                                 The Officer is familiar with the finances of
Calgon Carbon and each of its Subsidiaries and the financial statements of
Calgon Carbon and its Subsidiaries.  The Officer has also participated in the
development of financial projections for Calgon Carbon and its Subsidiaries
giving effect to the financing and transactions contemplated pursuant to the
Credit Agreement.

 

(c)                                  Based upon the foregoing, on the Closing
Date and after giving effect to the initial Loans under the Credit Agreement and
the payment of all fees related thereto, the Loan Parties taken as a whole are
Solvent.

 

[INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

I understand that the Administrative Agent and the Lenders are relying on the
truth and accuracy of the foregoing in connection with its entering into the
Credit Agreement and the other Loan Documents and the consummation of the
transactions contemplated thereby.

 

 

Calgon Carbon Corporation, a Delaware
corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 8.3.3

 

FORM OF

QUARTERLY COMPLIANCE CERTIFICATE

 

, 20    

 

PNC Bank, National Association,

as Administrative Agent

The Tower at PNC Plaza

300 Fifth Avenue, 13th Floor

Pittsburgh, PA 15222

 

Ladies and Gentlemen:

 

I refer to the First Amended and Restated Credit Agreement, dated as of
October 4, 2016, by and among Calgon Carbon Corporation, a Delaware corporation
(“Calgon Carbon”), each other Person which joins thereunder as a Borrower
(Calgon Carbon and such other Persons are each, a “Borrower” and collectively,
the “Borrowers”), the Guarantors (as defined therein) party thereto, PNC Bank,
National Association (“PNC Bank”) and various other financial institutions from
time to time (PNC Bank and such other financial institutions are each a “Lender”
and collectively, the “Lenders”), and PNC Bank, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) (as may be amended,
modified, supplemented or restated from time to time, the “Credit Agreement”). 
Unless otherwise defined herein, terms defined in the Credit Agreement are used
herein with the same meanings.

 

I, the                      [Chief Financial Officer/Treasurer] of the Parent,
does hereby certify on behalf of the Parent as of the           [quarter/year]
ended                    , 20   (the “Report Date”), as follows:

 

1.                                      CHECK ONE:

 

o                                    The annual financial statements of the
Parent on a Consolidated Basis, consisting of an audited consolidated balance
sheet as of the end of such fiscal year, and related audited consolidated 
statements of income, stockholders’ equity and cash flows being delivered to the
Administrative Agent and the Lenders with this Compliance Certificate (a) are
all in reasonable detail and set forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and (b) comply
with the reporting requirements for such financial statements as set forth in
Section 8.3.2 [Annual Financial Statements] of the Credit Agreement.

 

OR

 

o                                    The quarterly financial statements of the
Parent on a Consolidated Basis, consisting of an unaudited consolidated balance
sheet as of the end of such fiscal quarter and related unaudited consolidated
statements of income and cash flows being delivered to the Administrative Agent
and the Lenders with this Compliance Certificate (a) are all in reasonable
detail and have been

 

--------------------------------------------------------------------------------


 

prepared in accordance with GAAP, consistently applied (subject to normal
year-end audit adjustments), and set forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year, and (b) comply with the reporting requirements for such financial
statements as set forth in Section 8.3.1 [Quarterly Financial Statements] of the
Credit Agreement.

 

2.                                      The representations and warranties of
the Loan Parties contained in Section 6 [Representations and Warranties] of the
Credit Agreement and in each of the other Loan Documents to which they are a
party are true and correct in all material respects (without duplication of any
materiality qualifier contained therein) with the same effect as though such
representations and warranties had been made on and as of the Report Date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties were true and correct on and as of
the specific dates or times referred to therein).

 

3.                                      In accordance with Section 6.2 [Updates
to Schedules] of the Credit Agreement, attached hereto as Exhibit A is an
updated Schedule 6.1.2 to the Credit Agreement.

 

4.                                      No Event of Default or Potential Default
exists on the Report Date; no Event of Default or Potential Default has occurred
or is continuing since the date of the previously delivered Compliance
Certificate.

 

[NOTE:  If any Event of Default or Potential Default has occurred or is
continuing, set forth on an attached sheet the nature thereof and the action
which the Loan Parties have taken, are taking or propose to take with respect
thereto.]

 

5.                                      Minimum Interest Coverage Ratio
(Section 8.2.15).(1)  The Interest Coverage Ratio for the period equal to the
four (4) consecutive fiscal quarters ending as of the Report Date is          
to 1.0, which is not less than the required ratio of 2.50 to 1.00 for such
period.

 

6.                                      Maximum Leverage Ratio
(Section 8.2.16).(2)  The Leverage Ratio for the period equal to the four
(4) consecutive fiscal quarters ending as of the Report Date is           to
1.0, which is not greater than the required ratio of 3.25 to 1.00 for such
period.

 

7.                                      Permitted Acquisition (Section 8.2.6).
[If applicable and if the consideration for the Proposed Permitted Acquisition
(as hereinafter defined) is greater than Ten Million and 00/100 Dollars
($10,000,000.00).].                           [insert name of applicable Loan

 

--------------------------------------------------------------------------------

(1)  Testing to commence for fiscal quarter ending September 30, 2016 (or
December 31, 2016 if the Loan Parties have delivered an acquisition Compliance
Certificate in connection with the CECA Acquisition prior to the delivery of the
quarterly Compliance Certificate for fiscal quarter ending September 30, 2016).

(2)  Testing to commence for fiscal quarter ending September 30, 2016 (or
December 31, 2016 if the Loan Parties have delivered an acquisition Compliance
Certificate in connection with the CECA Acquisition prior to the delivery of the
quarterly Compliance Certificate for fiscal quarter ending September 30, 2016).

 

2

--------------------------------------------------------------------------------


 

Party] intends to enter into a Permitted Acquisition with                    
[enter name of the target company] pursuant to which                     
[insert name of applicable Loan Party] will                      [provide a
brief description of the transactions contemplated by such Permitted
Acquisition] (the “Proposed Permitted Acquisition”).  The aggregate
consideration for all Permitted Acquisitions (including the Proposed Permitted
Acquisition) in the current fiscal year is             which is not greater than
the permitted basket of One Hundred Million and 00/100 Dollars
($100,000,000.00); provided that such permitted basket amount shall be increased
from One Hundred Million and 00/100 Dollars ($100,000,000.00) to Two Hundred
Million and 00/100 Dollars ($200,000,000.00) for fiscal year ending December 31,
2016 for purposes of the CECA Acquisition.  After giving effect to the Proposed
Permitted Acquisition and the incurrence of any Loans, other Indebtedness or
contingent obligations in connection therewith, the pro form Leverage Ratio for
the period equal to the four (4) consecutive fiscal quarters most recently ended
for which financial statements are available prior to the date of the Proposed
Permitted Acquisition is      to 1.0, which is not greater than the permitted
ratio of 2.75 to 1.0.  The sum of (1) cash and Cash Equivalents of the Loan
Parties and their Domestic Subsidiaries and (2) Undrawn Availability is
               which is not less than the required Fifty Million and 00/100
Dollars ($50,000,000.00); provided that such amount shall be decreased from
Fifty Million and 00/100 Dollars ($50,000,000.00) to Forty Million and 00/100
Dollars ($40,000,000.00) for the fiscal year ending December 31, 2016 for
purposes of the CECA Acquisition.

 

8.                                      Calculations.  The calculations
supporting Sections 5 through and including 7 hereof, as applicable, are set
forth in the spreadsheet attached hereto as Exhibit B.

 

[INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Compliance Certificate this      day of                , 20   .

 

WITNESS:

 

Calgon Carbon Corporation,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Updated Schedule 6.1.2

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Spreadsheet

 

[see attached]

 

--------------------------------------------------------------------------------